       Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 1 of 187
                                                                     148
                 CR-17-00360-PHX-JJT-1, February 27, 2019

 1                        UNITED STATES DISTRICT COURT

 2                        FOR THE DISTRICT OF ARIZONA

 3                              _______________

 4
     United States of America,          )
 5                                      )
                           Plaintiff,   )
 6   vs.                                )
                                        )       CR-17-00360-PHX-JJT-1
 7   Abdul Khabir Wahid,                )
                                        )
 8                         Defendant.   )
                                        )       February 27, 2019
 9                                      )       9:20 a.m.
     __________________________________ )
10

11

12             BEFORE:     THE HONORABLE JOHN J. TUCHI, JUDGE

13                 REPORTER'S TRANSCRIPT OF PROCEEDINGS

14                            BENCH TRIAL - DAY 2

15                          (Pages 148 through 334)

16

17

18

19

20   Official Court Reporter:
     Elaine Cropper, RDR, CRR, CCP
21   Sandra Day O'Connor U.S. Courthouse, Suite 312
     401 West Washington Street, SPC 35
22   Phoenix, Arizona 85003-2151
     (602) 322-7245/(fax) 602.322.7253
23
     Proceedings Reported by Stenographic Court Reporter
24   Transcript Prepared by Computer-Aided Transcription

25


                         United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 2 of 187
                                                                        149
                    CR-17-00360-PHX-JJT-1, February 27, 2019

 1                                    I N D E X

 2                                    TESTIMONY

 3   WITNESS                       Direct     Cross    Redirect       Recross

 4    ALI SOOFI                       156      182      192
      ANDREW KNUTSON                  195
 5    RUSSEL A. CARMAN                199
      JASON SAITTA                    203
 6    ANTOINE FRAZIER                 210
      ROBERT MESHINSKY                217
 7    GREGORY NEVILLE                 234
      AMY VAUGHAN                     279
 8    MATTHEW LEVITT                  293

 9

10                                E X H I B I T S

11   Number                                                   Ident Rec'd

12   16        White Samsung Galaxy S5                          228

13   17        Dabiq Issue 5                                    228     229

14   18        Dabiq Issue 8                                    229     230

15   19        Hijrah to the Islamic State                      230     230

16   20        ISHD LEAK accessed on Samsung Galaxy             230     231
               S5
17
     21        ISHD LEAK pages                                  282     283
18
     27        Photo of Simpson/Soofi apartment                 157
19             living room

20   29        Desktop computer                                 205     206

21   30        Page 13 of Dabiq Issue 2                         222     222

22   31        Dabiq Issue 5                                    223     223

23   32        Screencap from an official ISIS video            223     223
               of fighters loading artillery
24
     33        Screencap of an official ISIS video              224     224
25             from Wilayah Halab of a public
               beheading
                          United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 3 of 187
                                                                        150
                    CR-17-00360-PHX-JJT-1, February 27, 2019

 1                         E X H I B I T S (Continued)

 2   Number                                                  Ident    Rec'd

 3   34       Advertisement for article, 'The                   224   225
              Obligation of Appointing a Khilafah &
 4            The Forbiddance of Delaying Such',
              from Ansar al Khilafah, an ISIS
 5            supporter organization

 6   35       Screencap from official ISIS Libya                225   225
              video showing prisoners being marched
 7            by their executioners along a beach

 8   36       Screencap of an official ISIS video               225   226
              from Wilayah Halab showing the
 9            aftermath of a public beheading

10   37       Screencap of an official ISIS video               226   226
              from Wilayah Halab showing the
11            aftermath of an execution

12   38       Picture of fighters with a truckload              226   227
              of prisoners
13
     39       Twitter searches for #is                          227   227
14
     40       Twitter searches for #isis                        227   228
15
     41       LG GPLG440GB Cell Phone                           206   206
16
     42       Photo of the screen of another digital            231   232
17            device (LG GPLG440GB -- 480-849-8186;
              Item #38-41)
18
     43       Photo of notebooks                                207   207
19
     44       Dark Blue Spiral Memo Book, 3” x 5”               206   208
20            (Lab Item 16)

21   45       Images from Forensic Analysis of Dark             212
              Blue Spiral Memo Book (Item 16)
22
     46       Blue Spiral Notebook, 8.5” x 11” (Lab             208   208
23            Item 17)

24   47       Electrostatic image of front page from            212   213
              forensic analysis of dark blue spiral
25            memo book (Item 17)


                          United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 4 of 187
                                                                        151
                    CR-17-00360-PHX-JJT-1, February 27, 2019

 1                         E X H I B I T S (Continued)

 2   Number                                                  Ident    Rec'd

 3   48       Electrostatic image of front face of              213   215
              page 49 from forensic analysis of dark
 4            blue spiral memo book (Item 17)

 5   49       Electrostatic image of rear face                  215   216
              reversed of page 49 from forensic
 6            analysis of dark blue spiral memo book
              (Item 17)
 7
     51       Google Maps Printouts Dated April 26,             208   209
 8            2015, Depicting Culwell Center (Items
              19, 20)
 9
     53       Diagram of Jihad Leaders                          309
10
     61       Twitter Records Declaration                       238
11
     69       Twitter screenshot: Sharia is Light re            239   240
12            AFDI Draw Muhammad Contest

13   70       Twitter screenshot: Sharia is Light re            252   253
              #texasattack
14
     73       Twitter screenshots Elton Simpson                 240   241
15
     74       Simpson Twitter DM Excerpts                       256   257
16
     76       A.S. Cell Phone Call Log & Text Log               265   267
17            to/from Abdul Khabir Wahid, A.M.A.K.,
              and S.S. 5/3/2015 – 5/7/2015
18
     77       A.M.A.K. Cell Phone Call Log & Text               268   269
19            Log to/from Abdul Khabir Wahid
              5/3/2015 – 5/6/2015
20
     78       S.N. Cell Phone Call Log & Text Log               272   275
21            to/from Abdul Khabir Wahid 5/3/2015 –
              5/6/2015
22
     79       Abdul Khabir Wahid Cell Phone Call Log            275   276
23            & Text Log to/from A.M.A.K., D.S., &
              S.N. 5/6/2015 – 6/10/2015
24
     82       Photo of Elton Simpson (Hava Java)                289   290
25


                          United States District Court
           Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 5 of 187
                                                                         152
                     CR-17-00360-PHX-JJT-1, February 27, 2019

 1                          E X H I B I T S (Continued)

 2   Number                                                   Ident    Rec'd

 3   83        Photo of Abdul Khabir Wahid (Hava                 290   291
               Java)
 4
     129       Recording Clip 1 of Phone Call Between            162   162
 5             Abdul Khabir Wahid and A.S. on June
               18, 2015 at 2:24 p.m.
 6
     130       Recording Clip 2 of Phone Call Between            163   163
 7             Abdul Khabir Wahid and A.S. on June
               18, 2015 at 2:24 p.m.
 8
     131       Recording Clip 3 of Phone Call Between            164   164
 9             Abdul Khabir Wahid and A.S. on June
               18, 2015 at 2:24 p.m.
10
     132       Recording Clip 4 of Phone Call Between            165   165
11             Abdul Khabir Wahid and A.S. on June
               18, 2015 at 2:24 p.m.
12
     133       Recording Clip 5 of Phone Call Between            165   165
13             Abdul Khabir Wahid and A.S. on June
               18, 2015 at 2:24 p.m.
14
     134       Recording Clip 6 of Phone Call Between            166   166
15             Abdul Khabir Wahid and A.S. on June
               18, 2015 at 2:24 p.m.
16
     135       Recording Clip 1 of Phone Call Between            167   167
17             Abdul Khabir Wahid and A.S. on
               7/8/2015 at 6:06 p.m. EDT
18
     136       Recording Clip 2 of Phone Call Between            168   168
19             Abdul Khabir Wahid and A.S. on
               7/8/2015 at 6:06 p.m. EDT
20
     137       Recording Clip 3 of Phone Call Between            168   168
21             Abdul Khabir Wahid and A.S. on
               7/8/2015 at 6:06 p.m. EDT
22
     138       Recording Clip 4 of Phone Call Between            169   169
23             Abdul Khabir Wahid and A.S. on
               7/8/2015 at 6:06 p.m. EDT
24
     139       Recording Clip 5 of Phone Call Between            170   170
25             Abdul Khabir Wahid and A.S. on
               7/8/2015 at 6:06 p.m. EDT
                           United States District Court
           Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 6 of 187
                                                                         153
                     CR-17-00360-PHX-JJT-1, February 27, 2019

 1                          E X H I B I T S (Continued)

 2   Number                                                   Ident    Rec'd

 3   140       Recording Clip 6 of Phone Call Between            171   171
               Abdul Khabir Wahid and A.S. on
 4             7/8/2015 at 6:06 p.m. EDT

 5   141       Recording Clip 7 of Phone Call Between            172   172
               Abdul Khabir Wahid and A.S. on
 6             7/8/2015 at 6:06 p.m. EDT

 7   142       Recording Clip 8 of Phone Call Between            172   172
               Abdul Khabir Wahid and A.S. on
 8             7/8/2015 at 6:06 p.m. EDT

 9   143       Recording Clip 9 of Phone Call Between            173   173
               Abdul Khabir Wahid and A.S. on
10             7/8/2015 at 6:06 p.m. EDT

11   145       Recording Clip 11 of Phone Call                   174   174
               Between Abdul Khabir Wahid and A.S. on
12             7/8/2015 at 6:06 p.m. EDT

13   146       Recording Clip 12 of Phone Call                   175   175
               Between Abdul Khabir Wahid and A.S. on
14             7/8/2015 at 6:06 p.m. EDT

15   147       Recording Clip 13 of Phone Call                   176   177
               Between Abdul Khabir Wahid and A.S. on
16             7/8/2015 at 6:06 p.m. EDT

17   148       Recording Clip 14 of Phone Call                   177   177
               Between Abdul Khabir Wahid and A.S. on
18             7/8/2015 at 6:06 p.m. EDT

19   149       Recording Clip 15 of Phone Call                   179   179
               Between Abdul Khabir Wahid and A.S. on
20             7/8/2015 at 6:06 p.m. EDT

21   150       Recording Clip 16 of Phone Call                   179   179
               Between Abdul Khabir Wahid and A.S. on
22             7/8/2015 at 6:06 p.m. EDT

23   152       Recording Clip 18 of Phone Call                   180   180
               Between Abdul Khabir Wahid and A.S. on
24             7/8/2015 at 6:06 p.m. EDT

25


                           United States District Court
           Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 7 of 187
                                                                         154
                     CR-17-00360-PHX-JJT-1, February 27, 2019

 1                          E X H I B I T S (Continued)

 2   Number                                                   Ident    Rec'd

 3   153       Recording Clip 19 of Phone Call                   181   181
               Between Abdul Khabir Wahid and A.S. on
 4             7/8/2015 at 6:06 p.m. EDT

 5   154       Excerpt 1 from Anwar al-Awlaki Lecture            287   288
               “The Dust Will Never Settle Down”
 6
     155       Excerpt 2 from Anwar al-Awlaki Lecture            287   288
 7             “The Dust Will Never Settle Down”

 8   156       Excerpt 3 from Anwar al-Awlaki Lecture            287   288
               “The Dust Will Never Settle Down”
 9
     157       Excerpt 4 from Anwar al-Awlaki Lecture            287   288
10             “The Dust Will Never Settle Down”

11   158       Excerpt 5 from Anwar al-Awlaki Lecture            287   288
               “The Dust Will Never Settle Down”
12
     162       Recording Clip 7 of Phone Call Between            181   181
13             Abdul Khabir Wahid and A.S. on June
               18, 2005 at 2:24 p.m.
14

15                                     RECESSES

16                                                             Page    Line

17   (Recess    at   10:41; resumed at 10:58.)                   188    15
     (Recess    at   12:03; resumed at 1:25.)                    233    15
18   (Recess    at   2:15; resumed at 2:26.)                     270     2
     (Recess    at   2:56; resumed at 3:30.)                     292     8
19   (Recess    at   4:01; resume at 4:05.)                      314     1

20

21

22

23

24

25


                           United States District Court
       Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 8 of 187
                                                                     155
                 CR-17-00360-PHX-JJT-1, February 27, 2019

 1                        A P P E A R A N C E S

 2
     For the Government:
 3             JOSEPH E. KOEHLER, ESQ.
               KRISTEN BROOK, ESQ.
 4             U.S. Attorney's Office
               40 North Central Avenue, Suite 1800
 5             Phoenix, AZ 85004-4408
               602.514.7500
 6
     For the Defendant:
 7             PRO SE
               ABDUL KHABIR WAHID
 8             3407 W. Port Au Prince Lane
               Phoenix, Az 85053
 9             480.205.1354

10   For the Defendant as Advisory Counsel:
               JOHN W. MCBEE, ESQ.
11             Law Office of John W. McBee
               3104 E. Camelback Road, PMB 851
12             Phoenix, AZ 85016
               602.903.7710
13

14

15

16

17

18

19

20

21

22

23

24

25


                       United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 9 of 187
                                                                        156
                                 ALI SOOFI - Direct

 1                             P R O C E E D I N G S

 2                (Court was called to order by the courtroom deputy.)

 3                (Defendant is present and out of custody.)

 4                (Proceedings begin at 9:20.)

 5                THE COURT:    All right.     Thank you, everyone.     Please     09:20:06


 6   be seated.

 7                Thank you, Mr. Soofi, for returning to the stand.           It

 8   saves us a few minutes.

 9                One housekeeping matter before we begin, Mr. Wahid.

10   We started about a half-hour late on Friday because of your                   09:20:18


11   delays in getting a ride here.          We're 20 minutes late today.

12   This is not ordinarily an issue in criminal trials because the

13   defendant is usually in custody.

14                I have two choices.     If this happens again, I am

15   either going to reconsider your ability to remain out of                      09:20:39


16   custody for the remainder of the trial or I'm going to move the

17   trial forward whether are you present or not given that

18   warning.     Please don't let it happen again, sir.

19                We may proceed.

20                MS. BROOK:    Thank you, Your Honor.                             09:20:56


21                (ALI SOOFI, a witness herein, was previously duly

22   sworn or affirmed.)

23                       DIRECT EXAMINATION (Continued)

24   BY MS. BROOK:

25   Q.     Good morning.                                                          09:21:03



                          United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 10 of 187
                                                                         157
                                  ALI SOOFI - Direct

 1   A.     Good morning.                                                      09:21:03


 2   Q.     We left off yesterday and I'm going to place on the

 3   overhead what has been admitted as Exhibit Number 27.

 4                 Yesterday we talked about the inside of this

 5   apartment and this was the apartment where you were living in             09:21:22


 6   2014 through 2015 with your brother and Simpson; is that

 7   correct?

 8   A.     Yes.

 9   Q.     You had spoken yesterday about a 52-inch TV that was on

10   the wall right next to where that black chair on the right is;            09:21:34


11   is that correct?

12   A.     Yes.

13   Q.     And you had described videos that you saw, violent videos

14   that you saw that were being played on that TV.

15                 Can you explain for us how the TV was set up so that        09:21:49


16   those videos could play?

17   A.     It was a connected through the PC, connected through the

18   PC.

19   Q.     What was connected through the PC?

20   A.     The computer.     So anything that was streamed through the        09:22:07


21   computer would show up on the TV screen.

22   Q.     So it was through that streaming through the computer that

23   the image would be projected up onto that 52-inch TV?

24   A.     Yes.

25   Q.     And you spoke yesterday about the violent videos you had           09:22:23



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 11 of 187
                                                                         158
                                  ALI SOOFI - Direct

 1   said that were constantly playing on that 52-inch TV.                           09:22:25


 2                 Who was present -- and I want to talk globally.             Who

 3   all did you see present when those videos were playing?

 4   A.     It was the main people in general:         Abdul Malik, my

 5   brother, Elton, and AK.                                                         09:22:47


 6   Q.     And you mentioned Abdul Malik.        In terms of visitors

 7   during the time period that you were living at the house, how

 8   frequently or how much would Abdul Malik be over at your home?

 9   A.     It was pretty much throughout the whole week.           He would be

10   there off and on.       He would sometimes spend the night.         Other       09:23:09


11   times he would be there to eat.

12   Q.     So Abdul Malik, was he there the most of any other visitor

13   who didn't live at the house or something else?

14   A.     He was the most frequent person that would visit.

15   Q.     And that was pretty consistent throughout the time that                  09:23:33


16   you were in the house?

17   A.     Yes.

18   Q.     Who was the second most frequent visitor?

19   A.     Other than that, it was just AK.

20   Q.     You had mentioned that Malik would sleep over at the                     09:23:49


21   apartment?

22   A.     Yes.

23   Q.     Where is it that Malik would sleep?

24   A.     He would -- Elton would give up his side of the couch and

25   he would sleep on the floor because he had an air mattress that                 09:24:07



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 12 of 187
                                                                         159
                                  ALI SOOFI - Direct

 1   he could pull out so he would take his place on the couch.                I   09:24:11


 2   remember he was a much larger person so he would kind of, you

 3   know, spill into my side.

 4   Q.      You testified yesterday that Mr. Wahid, who you know as

 5   AK, would be at the house one to three times a week and I mean                09:24:29


 6   the apartment; is that correct?

 7   A.      Yes.

 8   Q.      Was there a time of day that you would see him there?

 9   A.      It would be early morning or evening when we would come

10   back.     We were mostly gone during the day for jobs but during              09:24:54


11   the evening we would be home.

12   Q.      So let's talk about early morning.        When you would see Mr.

13   Wahid in your apartment in the early morning, what would you

14   have -- how was it that you would see him?

15   A.      In -- the majority of the time he was with Elton, they                09:25:18


16   would hang out a lot so I was right there sleeping in the

17   entrance.      So anybody who would come through door, I would see

18   them right off.

19   Q.      Is there something that you would do in the mornings?

20   A.      I would usually wake up to go for my runs or go on a                  09:25:34


21   carpet cleaning job if one was present to do.

22   Q.      Generally speaking, when you would wake up, was he there

23   or did he come at some point later in the morning?

24   A.      It would be after Elton would be up because he was the

25   only one that had the car.                                                    09:25:58



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 13 of 187
                                                                         160
                                  ALI SOOFI - Direct

 1   Q.     So after your runs?                                                 09:26:01


 2   A.     The majority of the time, yes, or I would hear that they

 3   were hanging out or over at the house.

 4   Q.     Were there other times of day that you frequently saw him

 5   at the apartment, "he" being Mr. Wahid?                                    09:26:16


 6   A.     Other than that, if we were eating or, you know, Abdul

 7   Malik would come over and cook so it would be later that night

 8   if anything.

 9   Q.     So Malik would come over and cook and then it would be

10   later in the evening.        What, if anything, would you see Mr.          09:26:32


11   Wahid do in the apartments -- in the apartment later in the

12   evening?

13   A.     The majority of the time we would all be sitting on the

14   couch or the kitchen and there wasn't too much space in between

15   so you could only be either sitting on the couch or the person             09:26:51


16   that was cooking.

17   Q.     Did you ever hear the name Abu Bakr al-Baghdadi mentioned

18   in the apartment?

19   A.     Yes, plenty of times.

20   Q.     And who would talk about Abu Bakr al-Baghdadi?                      09:27:15


21   A.     Elton was the biggest one.        Malik when they would get

22   together, the ones that would talk the most, basically would

23   work up, you know, anybody that was in there.            Like my brother

24   would get easily influenced through their words.

25   Q.     Did you say they would work up?                                     09:27:39



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 14 of 187
                                                                         161
                                  ALI SOOFI - Direct

 1   A.     I'm saying the way they would, like, glorify, like, any of              09:27:41


 2   the videos that were being watched, you know, pretty much,

 3   glorifying a movie or pumping people up on what they were doing

 4   throughout the videos.

 5   Q.     And "they" being you said --                                            09:28:02


 6   A.     More of the Malik and Elton.

 7   Q.     Was it also your brother from time to time?

 8   A.     Eventually, yes.

 9   Q.     And eventually you saw your brother worked up about those

10   ISIS videos that were being played?                                            09:28:18


11   A.     Yes.

12   Q.     Was there a point in time where you came to understand

13   that the violent videos were ISIS?

14   A.     Yes.    Eventually, after a couple of months, I learned

15   through, you know, my brother and Elton that the videos they                   09:28:34


16   were playing were more of the militant side of Islam.

17   Q.     We left off yesterday about to start a call, a recorded

18   call, that you did with the defendant on June 18 of 2015.                 Do

19   you recall making that recording on June 18 of 2015?

20   A.     Yes.                                                                    09:29:09


21   Q.     And have you had an opportunity to listen to that

22   recording in its entirety?

23   A.     Yes, I have.

24   Q.     And have you also had an opportunity to review

25   Government's Exhibits 129 through 134?                                         09:29:21



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 15 of 187
                                                                         162
                                  ALI SOOFI - Direct

 1   A.      Yes.                                                              09:29:26


 2   Q.      And do those reflect snippets of that call?

 3   A.      Yes.

 4   Q.      And do 129 through 134 fairly and accurately represent the

 5   call as you made and as you heard that was done on June 18 of             09:29:36


 6   2015?

 7   A.      Yes.

 8   Q.      When you started to talk to Mr. Wahid on June 18 of 2015,

 9   did he ask you if you had followed his advice?

10   A.      Yes.                                                              09:30:01


11   Q.      And does call number 129 reflect that part of the

12   conversation?

13   A.      Yes.

14                  MS. BROOK:   Government moves to admit and play 129.

15                  THE COURT:   If there's no objection, 129 is admitted.     09:30:13


16                  (Exhibit Number 129 was admitted into evidence.)

17                  (Exhibit 129 was played.)

18   BY MS. BROOK:

19   Q.      During this call, did Mr. Wahid tell you about an envelope

20   and a set of keys, a key that Simpson had given him before the            09:31:05


21   attack?

22   A.      Yes.

23   Q.      Does call 130, or Exhibit Number 130 rather, reflect that

24   part of the conversation?

25   A.      Yes.                                                              09:31:18



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 16 of 187
                                                                         163
                                  ALI SOOFI - Direct

 1                MS. BROOK:     Government moves to admit and play 130.          09:31:20


 2                THE COURT:     If there's no objection, 130 is admitted.

 3                (Exhibit Number 130 was admitted into evidence.)

 4                (Exhibits 130 was played.)

 5   BY MS. BROOK:                                                                09:35:07


 6   Q.     When Wahid said, "Don't lie on me," what did you interpret

 7   that to mean?

 8   A.     Basically, not to give any information out regarding AK.

 9   Q.     Information to whom?

10   A.     The FBI.                                                              09:35:23


11                MR. WAHID:     Objection.    That's speculation.

12                THE COURT:     The objection is overruled.       The question

13   was asking what the statement meant to the witness.             The

14   witness answered accordingly.         That is appropriate.

15                You can move forward.                                           09:35:39


16   BY MS. BROOK:

17   Q.     How did you feel when he said that?

18   A.     You know, basically --

19                MR. WAHID:     Objection.    Relevance.

20                THE COURT:     Hold on before you answer that.                  09:35:52


21                No, I'll allow it.      The objection is overruled.

22                You can answer it.

23                THE WITNESS:     Basically, feeling that he's, you know,

24   telling me I can -- if you speak on me, you know, basically he

25   stated in there that people get put in the grave for talking so              09:36:09



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 17 of 187
                                                                         164
                                  ALI SOOFI - Direct

 1   I take that as a threat.         You know, basically saying to me if      09:36:14


 2   you say any information regarding my name that, you know,

 3   there's consequences to it.

 4   BY MS. BROOK:

 5   Q.      During this conversation, did Wahid suggest to you that           09:36:32


 6   the FBI was going to get you?

 7   A.      Yes.

 8   Q.      Does Exhibit Number 131 depict that part of the call?

 9   A.      Yes.

10                  MS. BROOK:    Government moves to admit and play 131.      09:36:44


11                  THE COURT:    If there's no objection, 131 is admitted.

12                  (Exhibit Number 131 was admitted into evidence.)

13                  (Exhibit 131 is played.)

14   BY MS. BROOK:

15   Q.      During this call, did Wahid tell you that he understood           09:37:30


16   the seriousness of the investigation?

17   A.      Yes.

18   Q.      And the interviews that were being conducted?

19   A.      Yes.

20                  MS. BROOK:    Government moves to admit and play           09:37:48


21   Exhibit Number 132.         Actual, I'm sorry, if I may.

22   BY MS. BROOK:

23   Q.      Does Government's Exhibit 132 depict that part of the

24   call?

25   A.      Yes.                                                              09:38:03



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 18 of 187
                                                                         165
                                  ALI SOOFI - Direct

 1                 MS. BROOK:    Government moves admit and play 132.          09:38:04


 2                 THE COURT:    All right.    If there's no objection, 132

 3   is admitted.

 4                 (Exhibit Number 132 was admitted into evidence.)

 5                 (Exhibit 132 is played.)                                    09:38:11


 6   BY MS. BROOK:

 7   Q.     During this call with Wahid, did he talk to you more about

 8   being in trouble with the FBI if you talked to the FBI?

 9   A.     Yes.

10   Q.     Does clip number 133 reflect that part of the call?                09:39:26


11   A.     Yes.

12                 MS. BROOK:    Government moves to admit and play clip

13   133.

14                 THE COURT:    With no objection, 133 is admitted.

15                 (Exhibit Number 133 was admitted into evidence.)            09:39:40


16                 (Exhibit 133 was played.)

17   BY MS. BROOK:

18   Q.     Who did you interpret "they" to be?

19   A.     The FBI.

20   Q.     During this call, did Wahid talk to you about missing              09:40:24


21   Ibrahim Simpson?

22   A.     Yes.

23   Q.     Did he also talk to you about how frequently he would see

24   or spend time with Simpson?

25   A.     Yes.                                                               09:40:35



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 19 of 187
                                                                         166
                                  ALI SOOFI - Direct

 1   Q.     Does call number 1, though, reflect that part of the                09:40:36


 2   conversation?

 3   A.     Yes.

 4                 MS. BROOK:    Government moves to admit and play 134.

 5                 THE COURT:    If there's no objection, 134 admitted.         09:40:49


 6                 (Exhibit Number 134 was admitted into evidence.)

 7                 (Exhibit 134 was played.)

 8   BY MS. BROOK:

 9   Q.     Did you record another conversation with Mr. Wahid on July

10   8 of 2015?                                                                 09:41:43


11   A.     Yes.

12   Q.     And how was it that this call came to pass?           Was it like

13   you had talked about before where you missed a call and then

14   called back or something else?

15   A.     Yes.    It would always be the same.       I would have to miss     09:41:59


16   the call and then redirect it with the 1-800 number.

17   Q.     And you did that this time on July 8?

18   A.     Yes.

19   Q.     Have you had an opportunity to listen to and review in its

20   entirety the phone call that you recorded with the defendant on            09:42:15


21   July 8 of 2015?

22   A.     Yes.

23   Q.     And does that recording fairly and accurately represent

24   the conversation that you had with him on that day?

25   A.     Yes.                                                                09:42:30



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 20 of 187
                                                                         167
                                  ALI SOOFI - Direct

 1   Q.     And likewise, have you had the opportunity to listen to            09:42:35


 2   Government's Exhibit 135 through 153 as well as 162?

 3   A.     Yes.

 4   Q.     And does 135 through 153 as well as 162, do those

 5   exhibits -- I apologize.        162 was actually from June 18.            09:42:58


 6                 So let's just right now talk about 135 through 153.

 7   Did you have the opportunity to listen to those clips in their

 8   entirety?

 9   A.     Yes.

10   Q.     And do those clips fairly and accurately represent parts           09:43:27


11   of the recorded call that you had with the defendant on July 8?

12   A.     Yes.

13   Q.     A moment ago I asked you if you missed a call from Wahid

14   and then called him back.        Does Government's Exhibit Number 135

15   reflect that part of the call?                                            09:43:51


16                 MS. BROOK:    Government moves to admit and play 135.

17                 THE COURT:    There being no objection, 135 is

18   admitted.

19                 (Exhibit Number 135 was admitted into evidence.)

20                 (Exhibit 135 was played.)                                   09:44:11


21   BY MS. BROOK:

22   Q.     Did Wahid next in this conversation tell you or did you,

23   rather, tell him that the FBI came to talk to you?

24   A.     I told him that they had come to speak with me.

25   Q.     Does 136 represent that part of the call?                          09:44:44



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 21 of 187
                                                                         168
                                  ALI SOOFI - Direct

 1   A.     Yes.                                                               09:44:47


 2                 MS. BROOK:    Government moves to admit and play 136.

 3                 THE COURT:    There's no objection.      136 is admitted.

 4                 (Exhibit Number 136 was admitted into evidence.)

 5                 (Exhibit 136 was played.)                                   09:44:58


 6   BY MS. BROOK:

 7   Q.     Did Wahid talk to you during this call about what to say

 8   to the FBI regarding weapons in the house?

 9   A.     Yes.

10   Q.     And also weapons in relation to him and him being in the           09:47:41


11   house?

12   A.     Yes.

13   Q.     Does Exhibit Number 137 reflect that part of the call?

14   A.     Yes.

15                 MS. BROOK:    The Government moves to admit and play        09:47:55


16   137?

17                 THE COURT:    There being no objection, 137 is

18   admitted.

19                 (Exhibit Number 137 was admitted into evidence.)

20                 (Exhibit 137 was played.)                                   09:48:09


21   BY MS. BROOK:

22   Q.     Did in this call Wahid continue to talk to you about the

23   weapons and himself in the apartment?

24   A.     Yes.

25   Q.     Does Exhibit Number 138 reflect the continuation of this           09:49:47



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 22 of 187
                                                                         169
                                  ALI SOOFI - Direct

 1   discussion?                                                               09:49:50


 2   A.     Yes.

 3                 MS. BROOK:    Government moves to admit and play 138.

 4                 THE COURT:    138 is admitted, there being no

 5   objection.                                                                09:50:01


 6                 (Exhibit Number 138 was admitted into evidence.)

 7                 (Exhibit 138 was played.)

 8   BY MS. BROOK:

 9   Q.     How did you feel when Wahid told you during this call to

10   tell the FBI that you didn't remember pieces of information?              09:52:19


11   A.     Basically, to me, that's telling me to lie, basically

12   going against what I saw in person.

13   Q.     And did you, in fact, remember Wahid being presented

14   weapons in the apartment there on 19th Avenue where you lived

15   with Simpson and your brother?                                            09:52:51


16   A.     Yes.    I mean, from everybody that was there with Elton,

17   myself, Abdul Malik, Elton, everybody was -- my own brother

18   brought the gun in, everybody had checked it out.

19   Q.     What do you mean by "checked it out"?

20   A.     You know, in general, when somebody pulls a weapon, they           09:53:14


21   are just checking out the sights, the general, I guess,

22   condition of the gun.

23   Q.     Do you remember at some point AK checking out that gun in

24   the apartment there on 19th Avenue?

25   A.     Yes.    It was the first day that my brother had bought it.        09:53:36



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 23 of 187
                                                                         170
                                  ALI SOOFI - Direct

 1   Q.     During this call did Wahid also talk to you about the ISIS         09:53:44


 2   videos that were played in the living room of your and your

 3   brother and Simpson's apartment on 19th Avenue?

 4   A.     Yes.

 5   Q.     Does Exhibit Number 139 represent that part of the call?           09:53:56


 6   A.     Yes.

 7                 MS. BROOK:    Government moves to admit and play

 8   Exhibit Number 139.

 9                 THE COURT:    No objection appearing, it will be

10   admitted.                                                                 09:54:15


11                 (Exhibit Number 139 was admitted into evidence.)

12                 (Exhibit 139 was played.)

13   BY MS. BROOK:

14   Q.     In this conversation with the defendant, did he caution

15   you further about talking to the FBI about these ISIS videos?             09:55:49


16   A.     Yes.

17   Q.     Did he caution you about getting himself, Wahid, in

18   trouble if you talked to the FBI about these videos?

19   A.     Yes.

20   Q.     Have you listened to and reviewed Exhibit Number 140?              09:56:08


21   A.     Yes.

22   Q.     Does that reflect this part of the conversation?

23   A.     Yes.

24                 MS. BROOK:    Government moves to admit and play 140.

25                 THE COURT:    There being no objection, 140 is              09:56:18



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 24 of 187
                                                                         171
                                  ALI SOOFI - Direct

 1   admitted.                                                                 09:56:20


 2                 (Exhibit Number 140 was admitted into evidence.)

 3                 (Exhibit 140 was played.)

 4   BY MS. BROOK:

 5   Q.     Was Wahid only at the apartment one time?                          09:57:44


 6   A.     No.

 7   Q.     How did you feel when he said that to you, that I was only

 8   there one time?

 9   A.     Saying the same things, basically telling me to lie, going

10   against, you know, everything that I witnessed.                           09:58:08


11   Q.     When Wahid said to you in that call, "I don't know who you

12   thought you saw but I've only ever been there one time," what

13   did you interpret to mean?

14   A.     I took that as basically saying, you know, basically, I

15   don't know what I'm talking about and I don't know what I                 09:58:38


16   witnessed or saw.       Basically, I'm just, you know, talking just

17   to talk.

18   Q.     During this call did Wahid tell you that the statements

19   you make to the FBI could harm him?

20   A.     Yes.                                                               09:59:05


21   Q.     And does Exhibit Number 141 reflect that part of the call?

22   A.     Yes.

23                 MS. BROOK:    Government moves to admit and play 141.

24                 THE COURT:    There being no objection, 141 is

25   admitted.                                                                 09:59:18



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 25 of 187
                                                                         172
                                  ALI SOOFI - Direct

 1                  (Exhibit Number 141 was admitted into evidence.)           09:59:19


 2                  (Exhibit 141 was played.)

 3   BY MS. BROOK:

 4   Q.      Who did you interpret "they're," so they're building a

 5   case against me?       Who was that?                                      09:59:44


 6   A.      The FBI.

 7   Q.      Did Wahid go on in this call and tell you to stop talking

 8   to the FBI in order to protect Wahid, in order to protect

 9   himself?

10   A.      Yes.                                                              10:00:03


11   Q.      Does Exhibit Number 142 reflect that part of the phone

12   call?

13   A.      Yes.

14                  MS. BROOK:   Government moves to admit and play 142.

15                  THE COURT:   There being no objection, 142 is              10:00:14


16   admitted.

17                  (Exhibit Number 142 was admitted into evidence.)

18                  (Exhibit 142 was played.)

19   BY MS. BROOK:

20   Q.      Were you sure that you had seen Wahid there many more than        10:01:07


21   one time?

22   A.      Yes.

23   Q.      Throughout this call, did Wahid continue to push and say

24   he was only in apartment one time?          I'm sorry.

25                  Throughout this call, did Wahid continue to push and       10:01:32



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 26 of 187
                                                                         173
                                  ALI SOOFI - Direct

 1   talk about the idea that he was only in the apartment one time?           10:01:35


 2   A.     Yes.

 3   Q.     Does Exhibit Number 143 reflect that part of the call?

 4   A.     Yes.

 5                 MS. BROOK:    Government moves to admit and play 143.       10:01:45


 6                 THE COURT:    There being no objection, 133 is

 7   admitted.

 8                 (Exhibit Number 143 was admitted into evidence.)

 9                 (Exhibit 143 is played.)

10   BY MS. BROOK:                                                             10:02:52


11   Q.     During the time that you lived in the 19th Avenue

12   apartment, how many times did you see the defendant there to

13   eat?

14   A.     It was numerous times.

15   Q.     Did Wahid say to you to not get him in trouble when you go         10:03:17


16   to court?

17   A.     Yes.

18                 MR. WAHID:    Objection.

19                 THE COURT:    Hold just a minute.

20                 MR. WAHID:    Leading.                                      10:03:36


21                 THE COURT:    No.   I'm going to overrule the objection.

22   This Court interprets a leading question as one that suggests

23   the answer.      When the witness is free to accept or refute the

24   premise of the question, as was the case here, it's not a

25   leading question so the question and answer will stand.                   10:04:03



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 27 of 187
                                                                         174
                                  ALI SOOFI - Direct

 1                  You can continue.                                          10:04:06


 2   BY MS. BROOK:

 3   Q.     Does Exhibit Number 145 represent that part of the

 4   conversation?

 5   A.     Yes.                                                               10:04:10


 6                  MS. BROOK:   Government moves to admit and play 145.

 7                  THE COURT:   Did you say 145 or 144?

 8                  MS. BROOK:   145.

 9                  THE COURT:   There being no objection, 145 is

10   admitted.                                                                 10:04:21


11                  (Exhibit Number 145 was admitted into evidence.)

12                  (Exhibit 145 was played.)

13   BY MS. BROOK:

14   Q.     Back on July 8 of 2015, had you received a subpoena to go

15   to court?                                                                 10:05:40


16   A.     Yes.

17   Q.     So back in 2015, that summer, had the FBI given you a

18   subpoena or were you using the concept of a subpoena in your

19   conversation with him?

20   A.     Initially I was told to use -- that I had been subpoenaed          10:05:58


21   and then after I was -- actually received one to appear in

22   court.

23   Q.     Okay.     So at some point in 2015 or so you did receive a

24   subpoena to appear in court.         Was that for trial testimony?

25   A.     Yes.     That was for the grand jury.                              10:06:24



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 28 of 187
                                                                         175
                                  ALI SOOFI - Direct

 1   Q.     When we were in this conversation, were you talking about             10:06:30


 2   the subpoena to -- because you had received it or had you yet

 3   received the subpoena at this point?

 4   A.     I'm sorry?

 5   Q.     No.     That's okay.     It was very confusing question.              10:06:48


 6                  So what I'm saying is, on July 8 of 2015, did you

 7   have in your hand the subpoena yet if you recall?

 8   A.     Yes.     I was in Kansas at the time and that's when I was --

 9   they had brought one out to me.

10   Q.     Okay.     During this call, did Wahid tell you about                  10:07:11


11   withholding information, he himself personally withholding

12   information from the FBI?

13   A.     Yes.

14   Q.     Does Exhibit Number 146 represent that part of the call?

15   A.     Yes.                                                                  10:07:33


16   Q.     Government moves to admit and play 146.

17                  THE COURT:     There being no objection, 146 is

18   admitted.       Hold for just a second before you play that, please.

19   I need to go off the record.

20                  (Discussion off the record.)                                  10:08:24


21                  THE COURT:     Thank you for your patience.     We're ready

22   to proceed.

23                  (Exhibit Number 146 was admitted into evidence.)

24                  (Exhibit 146 was played.)

25   \\\


                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 29 of 187
                                                                         176
                                  ALI SOOFI - Direct

 1   BY MS. BROOK:                                                             10:09:13


 2   Q.     So when Wahid said to you, "Even if I knew that I knew

 3   he -- that he was holding a gun, I would not have never said

 4   something like that," when he said that to you, what did

 5   that -- what did you interpret that as?           What did that mean?     10:09:32


 6   A.     I, basically, had knowledge of the weapons, basically not

 7   to say anything, that he wouldn't say something like that

 8   because, I mean, if you know that kind of information, then,

 9   and you withhold it.

10   Q.     He went on to say, "Because I already know what time it            10:09:56


11   is.    I know what kind of heat you can bring on a person or down

12   on a person by saying stuff like that," what did you interpret

13   that to mean?

14   A.     Basically, he had understood the seriousness of what was

15   going on and saying anything of that sort is just going to get            10:10:15


16   you further in trouble.

17   Q.     Did Wahid also talk about what might happen to a person if

18   you talked to the FBI?

19   A.     Yes.

20   Q.     Does Exhibit Number 147 represent that part of the                 10:10:34


21   conversation?

22   A.     Yes.

23                 MS. BROOK:    Government moves to admit and play 147.

24                 THE COURT:    Being no objection, 147 is admitted.

25                 (Exhibit Number 147 was admitted into evidence.)            10:10:51



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 30 of 187
                                                                         177
                                  ALI SOOFI - Direct

 1                 (Exhibit 147 was played.)                                   10:10:52


 2   BY MS. BROOK:

 3   Q.     Who did you interpret "they" to be?

 4   A.     The FBI.

 5   Q.     When Wahid said to you, "Allah, he will get you for, that,         10:11:58


 6   trust me," what did that mean to you?

 7   A.     Basically saying, like, in the end, God will get me for my

 8   wrongdoing but, you know, you could take it into another aspect

 9   with a lot of, you know, Muslims who are fanatics, that's

10   basically saying like in the end, you're going to get yours.              10:12:27


11   Q.     And Allah will get you for what specifically?           What did

12   you interpret Wahid saying to you when he said, "Allah will get

13   you" -- rather, directly, "Allah, he will get you for that,

14   trust me"?

15   A.     For basically talking, for talking to the FBI and giving           10:12:48


16   them the information.

17   Q.     In this call did Wahid also talk to you about why he did

18   not want to be connected to the ISIS videos?

19   A.     Yes.

20   Q.     Does clip number 148 represent that part of the call?              10:13:20


21   A.     Yes.

22                 MS. BROOK:    Government moves to admit and play 148.

23                 THE COURT:    No objection, 148 is admitted.

24                 (Exhibit Number 148 was admitted into evidence.)

25                 (Exhibit 148 was played.)                                   10:13:32



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 31 of 187
                                                                         178
                                  ALI SOOFI - Direct

 1   BY MS. BROOK:                                                             10:14:44


 2   Q.     In your apartment on 19th Avenue when you were living

 3   there, 2014, 2015, did you see the defendant watching those

 4   ISIS videos?

 5   A.     Yes.                                                               10:14:57


 6   Q.     How did you feel when he said to you here, "You have to be

 7   careful how you say that"?         What did you feel, if anything,

 8   that he was trying to say to you?

 9   A.     That I need to watch what I say.

10   Q.     In what way?                                                       10:15:31


11   A.     Basically saying, you know, anything that I say --

12   basically, like -- it's almost like coaching, you know,

13   somebody coaching you to say consistently throughout the calls

14   that, you know, they keep repeating the same thing, to not talk

15   to the FBI, that I don't know anything, you know, I was                   10:15:57


16   completely left in the dark the whole time.

17   Q.     And you say "coaching," is that because what he was saying

18   to you was different than what you remembered?

19   A.     Yes.

20   Q.     Did Wahid tell you during this call that if you choose to          10:16:20


21   talk to the FBI, lie to them?

22   A.     I'm sorry?

23   Q.     That's okay.     Did Wahid say to you during this call, "If

24   you choose to talk to the FBI, lie to them"?

25   A.     Yes.                                                               10:16:40



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 32 of 187
                                                                         179
                                  ALI SOOFI - Direct

 1   Q.     And is that represented in clip number 149?                        10:16:41


 2   A.     Yes.

 3                 MS. BROOK:     Government moves to admit and play 149.

 4                 THE COURT:     Hold that.

 5                 MR. KOEHLER:     Sorry.                                     10:17:00


 6                 THE COURT:     Please keep a handle on that.

 7                 149, without objection, is admitted.

 8                 (Exhibit Number 149 was admitted into evidence.)

 9                 THE COURT:     You may play it now from the beginning,

10   please.                                                                   10:17:12


11                 (Exhibit 149 was played.)

12   BY MS. BROOK:

13   Q.     Did Wahid also say to you in this call, "Whoever you talk

14   to the FBI about, you can get them in trouble"?

15   A.     Yes.                                                               10:18:28


16   Q.     Does Exhibit Number 150 reflect that part of the call?

17   A.     Yes.

18                 MS. BROOK:     Government moves to admit and play 150.

19                 THE COURT:     There being no objection, 150 is

20   admitted.                                                                 10:18:40


21                 (Exhibit Number 150 was admitted into evidence.)

22                 (Exhibit 150 was played.)

23   BY MS. BROOK:

24   Q.     In that call, Wahid mentioned Hakim.         Who is Hakim?

25   A.     He's the nephew of I think Salim's.         Salim's nephew or      10:20:57



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 33 of 187
                                                                         180
                                  ALI SOOFI - Direct

 1   Abdul Kareem, he was related to those.                                    10:21:07


 2   Q.     So he's somehow a relative of Salim and Abdul Wahid -- I'm

 3   sorry.     You said Abdul Malik?

 4   A.     I'm not -- I know they were related.         He was a cousin or

 5   nephew.                                                                   10:21:28


 6   Q.     And additionally in that call, the defendant mentioned

 7   Salim.     Was that the individual you were just talking about?

 8   A.     Yes.

 9   Q.     Okay.

10                  During this call, did Wahid say to you that the FBI        10:22:02


11   are bad people?

12   A.     Yes.

13   Q.     Does Exhibit Number 152 represent that part of the call?

14   A.     Yes.

15                  MS. BROOK:   Government moves to admit and play 152.       10:22:15


16                  THE COURT:   Without objection, 152 is admitted.

17                  (Exhibit Number 152 was admitted into evidence.)

18                  (Exhibit 152 was played.)

19   BY MS. BROOK:

20   Q.     Did in this call Wahid again warn you about what could             10:23:29


21   happen to him if you talked to the FBI?

22   A.     Yes.

23   Q.     Does clip number 153 represent that part of the call?

24   A.     Yes.

25                  MS. BROOK:   Government moves to admit and play 153.       10:23:46



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 34 of 187
                                                                         181
                                  ALI SOOFI - Direct

 1                 THE COURT:    Without objection, 153 is admitted.               10:23:50


 2                 (Exhibit Number 153 was admitted into evidence.)

 3                 (Exhibit 153 was played.)

 4   BY MS. BROOK:

 5   Q.     When Wahid says here, "All because you wanted to be honest             10:24:31


 6   with them," who did you interpret "them" to be?

 7   A.     The FBI.

 8   Q.     I want to go back for a moment to June 18 of 2015.            During

 9   the call on June 18 of 2015, the call that you recorded with

10   the defendant, did the defendant also mention not wanting to                  10:25:08


11   get Saabir Nurse in trouble?

12   A.     Yes.

13   Q.     And have you had the opportunity to review Government's

14   Exhibit 162?

15   A.     Yes.                                                                   10:25:26


16   Q.     Does 162 fairly and accurately represent that part of the

17   conversation you had with the defendant on June 18?

18   A.     Yes.

19                 MS. BROOK:    Government moves to admit and play 162.

20                 THE COURT:    There being no objection, 162 is                  10:25:39


21   admitted.

22                 (Exhibit Number 162 was admitted into evidence.)

23                 (Exhibit 162 was played.)

24                 MS. BROOK:    May I have one moment?

25                 I don't have any other questions.                               10:27:53



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 35 of 187
                                                                         182
                                  ALI SOOFI- Cross

 1                THE COURT:     All right.    Thank you, Ms. Brook.              10:27:54


 2                Mr. Wahid, do you have cross-examination for this

 3   witness?

 4                MR. WAHID:     Sure.

 5                THE COURT:     We'll go ahead and start it and then             10:28:02


 6   we'll probably take our break in about ten minutes or so, ten

 7   or 15 minutes.

 8                               CROSS - EXAMINATION

 9   BY MR. WAHID:

10   Q.      First of all, I was going to say I want to tell you I am             10:28:35


11   sorry for your brother, you know, passing away.            I am sorry

12   about that.      I'm not going to sit up here and try to go back

13   and forth --

14                MS. BROOK:     Your Honor, I would object to form.

15                THE COURT:     Understood.    I'm going to give Mr. Wahid       10:28:54


16   a little bit of leeway since he's not a practiced lawyer.

17                But, Mr. Wahid, I'm not going to allow you to make

18   statements.      You need to ask questions.       So would you do that,

19   sir?

20                MR. WAHID:     Okay.                                            10:29:08


21   BY MR. WAHID:

22   Q.      Did I admit to you that I committed a crime, "yes" or

23   "no"?

24   A.      I don't understand.

25   Q.      Did I admit to you that I committed a crime?          I said "yes"   10:30:17



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 36 of 187
                                                                         183
                                  ALI SOOFI- Cross

 1   or "no" to the question, please.                                              10:30:20


 2   A.     I don't know how that would be relevant.

 3   Q.     I didn't ask you that.       I just asked you "yes" or "no" to

 4   the question.       Did I admit to you that I committed a crime?

 5   A.     No.                                                                    10:30:39


 6   Q.     Did I admit to you a crime that I wanted to conceal?

 7   "Yes" or "no" to the question, please.

 8   A.     Not that I know of, no.

 9   Q.     Did I mention to you about a crime that I committed which

10   I didn't want you to report to law enforcement?            "Yes" or "no"      10:31:05


11   to the question, please.

12   A.     Yes.

13   Q.     Okay.     Did you say "yes"?

14   A.     Yes.

15   Q.     Okay.     What would that crime be?                                    10:31:23


16   A.     Basically, you were telling me to lie about everything I

17   knew about.       You were telling me to lie to the FBI.        You were

18   telling me to say I didn't know anything about what my brother

19   was doing, about what was going on in that apartment.              So . . .

20   Q.     Did I share any information with you concerning the                    10:32:00


21   carrying out of a federal offense?          "Yes" or "no" to the

22   question, please.

23                  MS. BROOK:   Is he asking him to ascertain whether or

24   not something is a federal offense?          I would object to

25   speculation if that was the question.           I had a hard time             10:32:15



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 37 of 187
                                                                         184
                                  ALI SOOFI- Cross

 1   hearing it.                                                                10:32:17


 2                THE COURT:     Let's go ahead --

 3                Mr. Wahid, ask the question again so I can evaluate

 4   it.

 5   BY MR. WAHID:                                                              10:32:22


 6   Q.     Did I share any information with you concerning the

 7   carrying out of a federal offense?

 8                MS. BROOK:     Same objection.

 9                THE COURT:     I'm going to sustain the objection

10   because it calls for a legal conclusion.           The witness is not in   10:32:30


11   a position to tell or classify something as a federal offense

12   one way or the other.

13                I will sustain the objection.

14   BY MR. WAHID:

15   Q.     Since I mentioned to you that I wanted to commit or                 10:32:54


16   intended to commit a crime, tell me, what crime was that?

17   A.     I just explained that to you.        You were telling me to lie

18   about everything I knew about.         And lying to the FBI, you know,

19   is just as bad.       You know, withholding information about

20   something you know that important is, you know --                          10:33:15


21   Q.     Withhold what information?

22                MS. BROOK:     Your Honor, as to this question drawing

23   for a legal conclusion, I would have the same objection.

24                THE COURT:     I'm going to overrule the objection here

25   because it goes to a question you didn't object to and the                 10:33:32



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 38 of 187
                                                                         185
                                  ALI SOOFI- Cross

 1   witness answered.       And I think for completeness, I need to hear      10:33:35


 2   it.

 3                So the question is appropriately asked in this case.

 4                Ms. Cropper, will you read back the question because

 5   now that we've had this interruption, it's probably confusing             10:33:48


 6   to the witness.

 7                (Requested portion of record read:         Withhold what

 8   information?)

 9                THE WITNESS:     Information about my brother, about you

10   being at the apartment, the guns and everything in general, how           10:33:59


11   many times you visited, not to say anything to the FBI, I

12   didn't know anything when I was there seeing all of you guys

13   progressively get worse.

14   BY MR. WAHID:

15   Q.     It has been over four years and you had an opportunity to          10:34:30


16   tell law enforcement about this crime since you worked so

17   closely with them.        Why all of a sudden now you decide to say

18   something?

19                MS. BROOK:     Objection.    Foundation.

20                THE COURT:     You're going to have to expand on that        10:34:49


21   Ms. Brook.      What's the foundation lacking in that question?

22                MS. BROOK:     It assumes he didn't say something sooner

23   which goes beyond the scope of the testimony that was presented

24   in direct.

25                THE COURT:     All right.    Understood.    No, I'll allow   10:35:11



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 39 of 187
                                                                         186
                                  ALI SOOFI- Cross

 1   the witness to answer that question and if he remembers things                  10:35:15


 2   differently than the question has been posed, he can answer

 3   that way.

 4                You can answer, Mr. Soofi.       Do you need it read back?

 5                THE WITNESS:     Yes, please.                                      10:35:31


 6                (Requested portion of record read:         It has been over

 7   four years and you had an opportunity to tell law enforcement

 8   about this crime since you worked so closely with them.              Why

 9   all of a sudden now you decide to say something?)

10                THE WITNESS:     Originally I thought with the case I              10:35:56


11   was called with beforehand, everything was put out forth, you

12   know.     From my recollection, I thought everything was done and

13   over with at that point, especially regarding my brother.                 I'm

14   sorry.     I don't really know anything else to answer that.

15   BY MR. WAHID:                                                                   10:36:30


16   Q.      You stated that I mentioned to you about me committing a

17   crime or attempt to commit a crime yet none of the exhibit

18   recording clips that have been played to you hear me saying

19   such.     Can you please show me which recording clips by number

20   where I confess to committing a crime or possible attempt to                    10:36:45


21   commit a crime?

22                MS. BROOK:     Objection, Your Honor.      One, asked and

23   answered as to this question.         Two, it misstates the prior

24   testimony.

25                THE COURT:     I'm going to sustain the objection in               10:36:57



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 40 of 187
                                                                         187
                                  ALI SOOFI- Cross

 1   part.     First, there is a statement in that question or a                 10:36:59


 2   statement in what you've laid out, Mr. Wahid.            You can only ask

 3   questions here.       I'll allow you to attempt to rephrase the

 4   question but there are no affirmative statements.

 5                Go ahead, please.                                              10:37:17


 6   BY MR. WAHID:

 7   Q.      Can you please show me which recording clips by number

 8   where I confess to committing a crime or possible attempt to

 9   commit a crime?

10                MS. BROOK:     Your Honor, I would object again to form        10:38:35


11   of the question.       If he wants to ask a question that elicits an

12   answer, that's one thing.        But asking the witness to recall an

13   exhibit number of items that are already in evidence is

14   practically impossible.

15                THE COURT:     I'm going to sustain the objection and          10:38:53


16   for the reason that, again, that it calls for a legal

17   conclusion which this witness is not qualified to make and it

18   is not his role in the trial.         That is a question for the Court

19   only.

20                When questions ask a witness to conclude whether a             10:39:12


21   crime has been committed or attempted to be committed, that's a

22   question for the Court and that's my problem with the question.

23   So the objection is sustained here.

24                Please move on.

25                MR. WAHID:     I can't think of anything right now, Your       10:40:38



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 41 of 187
                                                                         188
                                  ALI SOOFI- Cross

 1   Honor.                                                                      10:40:40


 2                THE COURT:     Mr. Wahid, do you want to consult with

 3   your advisory counsel?

 4                MR. WAHID:     Sure.

 5                MR. MCBEE:     Judge, would it be possible to take the         10:40:47


 6   midmorning break?

 7                THE COURT:     It is time for the break.      We're going to

 8   go ahead and take 15 minutes and we will come back and we will

 9   complete the cross-examination of Mr. Soofi and any redirect.

10                So if everybody can be ready to go at five minutes             10:40:59


11   'til 11 I, would appreciate it.

12                And Mr. Soofi, if you can return to the stand at that

13   point.

14                All right.     We're on recess.

15                (Recess at 10:41; resumed at 10:58.)                           10:41:09


16                THE COURT:     Thank you, everyone.      Please be seated.

17                Mr. Wahid, if you have any other questions for the

18   witness, you may proceed.

19   BY MR. WAHID:

20   Q.     Yesterday when the prosecutor played the exhibit recording           10:58:52


21   clip from -- when I was on the phone with you, I stated I was

22   over the apartment one time and you agreed by saying, "Yeah."

23   Now you're saying today in court that I was over at the

24   apartment three times a week.         And you also stated I was over

25   at the apartment a handful of times.                                        10:59:15



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 42 of 187
                                                                         189
                                  ALI SOOFI- Cross

 1                Yesterday you stated I was -- yesterday you stated in        10:59:18


 2   court I was over twice a week.           So why does your story keep

 3   shifting?

 4   A.     I don't think that it is shifting.         I told in that phone

 5   call, it clearly says that I said there were multiple times               10:59:40


 6   that you were over there and I never agreed to once, never

 7   agreed to saying that you came there once.

 8   Q.     Yes, you did.      You did agree.

 9                MS. BROOK:     Object.

10                THE COURT:     Sustained.                                    10:59:57


11                MR. MCBEE:     Judge, may I be with my client at the

12   lectern?

13                THE COURT:     Excuse me?

14                MR. MCBEE:     May I be with my client at the lectern?

15                THE COURT:     If that's what you would like, Mr. Wahid,     11:00:07


16   you may.

17   BY MR. WAHID:

18   Q.     Do you remember yesterday on recordings which I said to

19   you I was over there only one time and you said, "Yeah, I was

20   doing my runs"?                                                           11:00:37


21   A.     I never agreed to you being there one time.           I remember

22   saying I went on my runs but I never agreed.

23                (Defendant confers with counsel.)

24   BY MR. WAHID:

25   Q.     Well, yesterday when she played the recording, I stated in         11:01:10



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 43 of 187
                                                                         190
                                  ALI SOOFI- Cross

 1   the clip that I had only been over to your house one time and              11:01:18


 2   you said, "Yeah."

 3                 If that was the case, why did you not correct me in

 4   the recording?

 5                 THE COURT:    I'm going to sustain the objection.            11:01:29


 6                 And here's the issue, Mr. Wahid.        The recordings are

 7   in evidence.       This is now argument essentially.       I will

 8   certainly allow you to argue along these lines in the closing

 9   argument and even if you want to play clips or direct my

10   attention to the transcript that the Government has prepared,              11:01:49


11   that's all fine.       But there's no profit now in asking the

12   witness questions that rely on a statement of what the evidence

13   said because the evidence is already in, so I can rely on that.

14                 So I would like you to move on if you have another

15   topic that doesn't involve going over what's already in                    11:02:09


16   evidence and that's my ruling.         Sustained.

17                 (Defendant confers with counsel.)

18   BY MR. WAHID:

19   Q.     Did you see me holding any guns?

20   A.     Yes.    But the day my brother bought that AK and brought it        11:02:40


21   to the house you were there and you held it just like I had

22   held it.

23   Q.     Do you have pictures?

24   A.     Pictures?     Nobody takes pictures on those kind of

25   occasions.      That's not something special.       I mean, why would      11:02:56



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 44 of 187
                                                                         191
                                  ALI SOOFI- Cross

 1   there be pictures?                                                           11:03:00


 2                MR. WAHID:     Hold on Your Honor.

 3                (Defendant confers with counsel.)

 4   BY MR. WAHID:

 5   Q.     You stated on the tape that I was only there a handful of             11:04:01


 6   times but then today in court you are saying that I was there

 7   at least three times a week.         Why is there a discrepancy?

 8                MS. BROOK:     Objection, Your Honor.

 9                THE COURT:     Sustained and for the same reason.        It's

10   in evidence now.       The answer to that question, the Court is             11:04:16


11   already able to consider what is in evidence and it will decide

12   the credibility based on that so please move on.

13                (Defendant confers with counsel.)

14   BY MR. WAHID:

15   Q.     Why is your testimony on the tape different from what it              11:05:53


16   is in the court?

17                MS. BROOK:     Your Honor, I didn't hear the question.

18                MR. WAHID:     Why is his testimony on the tapes

19   different than what they are today in court?

20                MS. BROOK:     Same objection.                                  11:06:07


21                THE COURT:     Same ruling.    The objection is sustained.

22   The Court will make a determination as to consistency between

23   what was testified to in court and what was recorded in

24   exhibits that have been admitted.

25                Do you have anything else, Mr. Wahid, for this                  11:06:23



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 45 of 187
                                                                         192



 1   witness.                                                                   11:06:25


 2                 MR. WAHID:    No.   No.

 3                 THE COURT:    All right.    Thank you.

 4                 Ms. Brook, does the Government have any redirect?

 5                 MS. BROOK:    Just briefly.                                  11:06:31


 6                              REDIRECT EXAMINATION

 7   BY MS. BROOK:

 8   Q.     On the morning of May 4, 2015, when you heard about and

 9   learned about the attack on the Curtis Culwell Center, did you

10   call law enforcement?                                                      11:06:47


11   A.     Yes.

12   Q.     And approximately when in relation to when you learned

13   about the attack did you call law enforcement?

14   A.     Right after.

15   Q.     Prior to the attack, at any point when you were inside the          11:07:06


16   apartment or at any other time, did you hear about or learn

17   about a plan to attack the drawing contest?

18   A.     No, I didn't learn about it until I saw the news that

19   morning after.

20                 MS. BROOK:    May I have one more moment, Your Honor.        11:07:33


21                 I don't have any other questions Your Honor.

22                 THE COURT:    All right.    Thank you.    Then the witness

23   may be excused.

24                 Mr. Soofi, you may step down and you are free to go.

25                 (Witness excused.)                                           11:07:59



                           United States District Court
       Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 46 of 187
                                                                      193



 1              THE COURT:    The Government can call its next witness.           11:07:59


 2              MS. BROOK:    Your Honor, if I may, this witness we're

 3   releasing from his subpoena to be here, which means he's not

 4   any more going to be in Phoenix.       I just want to ensure that

 5   defendant isn't relying upon our subpoena for which to call him              11:08:17


 6   in his case.

 7              (Defendant confers with counsel.)

 8              MR. MCBEE:    May we have just one more minute, Your

 9   Honor.

10              (Defendant confers with counsel.)                                 11:09:05


11              MR. WAHID:    Yes, Your Honor, I would like to recall

12   the witness.

13              THE COURT:    Let me make sure I understand this.           You

14   want to recall him now?     Or during the defense case?

15              MR. WAHID:    During the defense case.                            11:10:29


16              THE COURT:    Had you listed this witness on your

17   witness list, Mr. Wahid?

18              MR. WAHID:    Say that again?

19              THE COURT:    Did you provide the Government and the

20   Court with a witness list in this case?                                      11:10:41


21              MR. WAHID:    No, I didn't.

22              THE COURT:    And I think that's something that I

23   specifically warned you about at one of the last hearings, that

24   the Government had already provided its witness and exhibit

25   lists.   I hadn't gotten any from you and that we need them                  11:10:53



                        United States District Court
       Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 47 of 187
                                                                      194



 1   because everybody is entitled to know who is on the witness              11:10:56


 2   list, who is coming and prepare and that includes the Court and

 3   I didn't get one with Mr. Soofi on there.

 4              So there's a problem with notice.        The Government was

 5   asking before they excused this person out of an abundance of            11:11:12


 6   caution.   I don't know that they needed to ask but they did out

 7   of an abundance of caution.

 8              What is the Government's prediction for how much

 9   longer their case-in-chief is going to take?

10              MS. BROOK:    I would say the remainder of today but          11:11:34


11   we -- and perhaps into the morning first thing if we don't

12   finish this afternoon.

13              We do not have any objection to defendant if he

14   wishes to calling Ali Soofi now so that he can return to work.

15              THE COURT:    In essence, take him out of order?              11:11:50


16              MS. BROOK:    Yes.

17              THE COURT:    I will allow that because it affords the

18   defendant the opportunity to ask questions that he wants to ask

19   of this witness as his witness and it does it in a way that

20   does not or that minimizes any inconvenience to Mr. Soofi given          11:12:10


21   that Mr. Soofi has already complied with the subpoena, being a

22   noticed witness of the Government only.        And if that's the

23   case, I will give the defendant the opportunity so prepare

24   questions over the lunch hour and so we'll call -- wherever we

25   are in the next Government witness, when we break for lunch,             11:12:39



                        United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 48 of 187
                                                                         195



 1   we'll break with that witness.                                                11:12:42


 2                When we come back from the lunch break, Mr. Wahid,

 3   I'll allow you to put Mr. Soofi on the stand and ask him

 4   questions on direct and then when we finish with that witness,

 5   we'll go back to the Government's case-in-chief.                              11:12:56


 6                MS. BROOK:     Thank you, Your Honor.

 7                THE COURT:     All right.

 8                So let's go ahead and call your next witness.           And if

 9   somebody would, I guess, bring that person in.

10                MR. KOEHLER:     Your Honor, the United States calls             11:13:11


11   Andrew Knutson.

12                THE COURT:     If you would step up to the courtroom

13   deputy, she'll swear you in.

14                COURTROOM DEPUTY:      Please state your name and spell

15   your last name for the record.                                                11:13:20


16                THE WITNESS:     Andrew, A-N-D-R-E-W, Knutson,

17   K-N-U-T-S-O-N.

18                (ANDREW KNUTSON, a witness herein, was duly sworn or

19   affirmed.)

20                               DIRECT EXAMINATION                                11:13:37


21   BY MR. KOEHLER:

22   Q.     Good morning, sir.      Would you please introduce yourself to

23   the Court and Mr. Wahid?

24   A.     My name is Andrew Knutson and I'm a federal agent with the

25   FBI out of the Kansas City Field Office.                                      11:13:58



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 49 of 187
                                                                         196
                                ANDREW KNUTSON - Direct

 1   Q.     Out of the Kansas City Field Office?                               11:14:01


 2   A.     That's correct.

 3   Q.     And how long have you been employed with the FBI?

 4   A.     Since September 2008 but as a Special Agent since

 5   September 2012.                                                           11:14:11


 6   Q.     And prior to joining the FBI, what did you do?

 7   A.     I worked for international NGO and also in state

 8   Government.

 9   Q.     Were you on duty on May 16 of 2015?

10   A.     Yes.                                                               11:14:27


11   Q.     On that date, did you have a meeting with a person by the

12   name of Ali Soofi?

13   A.     Yes.

14   Q.     What was the purpose of your meeting with Ali Soofi?

15   A.     I was called by a Special Agent and a task force officer           11:14:37


16   out of the division for a Cellebrite examination.

17   Q.     Could you spell Cellebrite for the court reporter, please.

18   A.     C-E-L-L-E-B-R-I-T-E.

19   Q.     Can you tell us what that a Cellebrite examination is,

20   please.                                                                   11:15:02


21   A.     Yes.    Cellebrite is a forensics company that was founded

22   in 1999.      In 2007 they created a device call the UFED, it's the

23   Universal Forensic Extraction Device, and allows you to pull

24   data off of mobile devices such as cell phone.

25   Q.     And is that what you were called to do on May 16 of 2015?          11:15:22



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 50 of 187
                                                                         197
                                ANDREW KNUTSON - Direct

 1   A.     Yes.                                                                   11:15:25


 2   Q.     Did you do that -- did you go meet Mr. Soofi at the home

 3   of his parents in Kansas?

 4   A.     Yes.

 5   Q.     And did Mr. Soofi consent to allowing you to search his                11:15:33


 6   phone using the Cellebrite device?

 7   A.     He did.

 8   Q.     Did you, in fact, conduct an extraction of this phone?

 9   A.     Yes.

10   Q.     What type of an extraction did you conduct?                            11:15:46


11   A.     A logical.

12   Q.     Can you explain what a logical extraction is?

13   A.     So with the Cellebrite UFED device, there's typically two

14   types of extractions, a logical and a physical.            And there's

15   also a file system extraction which is part of a logical.                 I   11:15:58


16   attempted to do a physical extraction which pulls off all the

17   data on a user's device bit for bit.          I was unable to do that

18   so I proceeded to do a logical extraction which will acquire

19   text messages, images, videos, contact lists, call logs, et

20   cetera, whereas with a physical, you can also get deleted data                11:16:19


21   and file data and hidden data.

22   Q.     Okay.     Very good.

23                  When you conduct such an extraction of the phone,

24   does Cellebrite create a report of that extraction?

25   A.     Yes, a UFED extraction file is created.                                11:16:39



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 51 of 187
                                                                         198
                                ANDREW KNUTSON - Direct

 1   Q.     And along with that UFED extraction file, does it also             11:16:43


 2   create a file that operates as a validation file, also known as

 3   a hash file?

 4   A.     Yes.

 5   Q.     And are the two of those stored together?                          11:16:54


 6   A.     Yes.

 7   Q.     And are they stored on read-only media?

 8   A.     Yes.

 9   Q.     Were you successful in the logical extraction?

10   A.     Yes.                                                               11:17:08


11   Q.     After you perform the logical extraction, did you send

12   that extractions to be uploaded into the FBI's evidence

13   collection systems?

14   A.     Yes.

15                 MR. KOEHLER:     I have no further questions for the        11:17:19


16   witness.

17                 THE COURT:     All right.   Thank you.

18                 Mr. Wahid, do you have any questions for Agent

19   Knutson?

20                 (Defendant confers with counsel.)                           11:17:24


21                 MR. MCBEE:     I apologize, Your Honor.

22                 THE COURT:     That's all right.

23                 Do you have any questions for Agent Knutson?

24                 MR. WAHID:     No.

25                 THE COURT:     All right, sir.     You are free to step     11:17:48



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 52 of 187
                                                                         199
                              RUSSEL A. CARMAN - Direct

 1   down and you are excused.        Thank you.                                11:17:50


 2                THE WITNESS:     Thank you.

 3                (Witness excused.)

 4                THE COURT:     The Government can call its next witness.

 5                MR. KOEHLER:     The United States calls Russell Carman.      11:18:10


 6   C-A-R-M-A-N.

 7                THE COURT:     Mr. Carman, if you would step up past the

 8   bar to my courtroom deputy, she'll swear you in up front.

 9                COURTROOM DEPUTY:      Right up here.     If you can please

10   state your name and spell your last name for the record.                   11:18:47


11                THE WITNESS:     Russell Alan Carman, C-A-R-M-A-N.

12                (RUSSEL A. CARMAN, a witness herein, was duly sworn

13   or affirmed.)

14                               DIRECT EXAMINATION

15   BY MR. KOEHLER:                                                            11:19:14


16   Q.     Good morning, Mr. Carman.       Would you please introduce

17   yourself to the Court and Mr. Wahid?

18   A.     My name is Russell Carman.        I'm a supervisor officer with

19   the U.S. Customs and Border Protection.

20   Q.     How long have you been employed by CBP?                             11:19:26


21   A.     15 years, sir.

22   Q.     And are you with the CBP field office operations?

23   A.     Yes, I am.

24   Q.     Where are you stationed?

25   A.     George Bush Intercontinental Airport in Houston.                    11:19:35



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 53 of 187
                                                                         200
                              RUSSEL A. CARMAN - Direct

 1   Q.     How long have you been stationed at the airport in                 11:19:40


 2   Houston, Texas.

 3   A.     15 years, my entire career.

 4   Q.     Do you joint with the Joint Terrorism Task Force as part

 5   of your duties there?                                                     11:19:47


 6   A.     I have in the past.      My current assignment, I'm a

 7   supervisor; but prior to my promotion about 18 months ago, I

 8   worked counter-terrorism with the Joint Terrorism Task Force.

 9   Q.     So back in September of 2015, were you essentially a line

10   officer working with the JTTF?                                            11:20:03


11   A.     Yes, sir.     At that time I was working with the Tactical

12   Terrorism Response Team within CBP and I liased with the FBI

13   through the Joint Terrorism Task Force.

14   Q.     Were you on duty on September 26 of 2015?

15   A.     I was, sir.                                                        11:20:22


16   Q.     And on that date did you have an encounter with a person

17   by the name of Saabir, S-A-A-B-I-R; middle name Aquil,

18   A-Q-U-I-L; last name Nurse, N-U-R-S-E?

19   A.     Yes, sir, I did.

20   Q.     And was Mr. Nurse in transit?                                      11:20:36


21   A.     Yes, sir.     He was arriving from Trinidad and Tobago.

22   Q.     So he was arriving into the United States on an airplane

23   flight; is that correct?

24   A.     Yes, sir.     He arrived on a United flight from Port au

25   Spain.                                                                    11:20:47



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 54 of 187
                                                                         201
                              RUSSEL A. CARMAN - Direct

 1   Q.     As part of his arrival, did you conduct a search of his            11:20:49


 2   cellular telephone?

 3   A.     Yes, sir.

 4   Q.     Did you use a particular device to conduct that search?

 5   A.     We used our issued Cellebrite device.                              11:20:58


 6   Q.     So it was a Cellebrite?

 7   A.     Yes, sir.

 8   Q.     And did you conduct a physical or a logical extraction of

 9   that phone?

10   A.     What I did was I did the logical extraction.                       11:21:11


11   Q.     Very good.     And did you create a UFED report?

12   A.     Yes, sir.

13   Q.     And did you also create a hash file to validate the UFED

14   report?

15   A.     That's not a term that I'm used to.         But I'm sure that      11:21:26


16   when we create it and put it through and send it over,

17   something along those lines was created.

18   Q.     Okay.    Does UFED, when it creates the report, is it

19   something that can be altered by somebody else after it's

20   created?                                                                  11:21:41


21   A.     No, sir.

22   Q.     All right.     And did you record that to read-only media?

23   A.     Yes, sir.

24   Q.     And after you did that, did you turn that report over to

25   the FBI to be loaded into its evidence collection system?                 11:21:50



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 55 of 187
                                                                         202



 1   A.     Yes, sir.                                                          11:21:54


 2   Q.     And when you extracted the data, did you do it using CBP's

 3   border search authorities?

 4   A.     Yes, sir.

 5   Q.     And did you turn it over to the FBI to be stored under             11:22:02


 6   their evidence retention authorities?

 7   A.     Yes, sir.

 8                MS. BROOK:     I have no further questions for the

 9   witness.

10                THE COURT:     Mr. Wahid, do you have any questions for      11:22:14


11   Agent Carman?

12                MR. WAHID:     No.

13                THE COURT:     All right.

14                Sir, that means that you may step down and I can

15   excuse you.      Thank you.                                               11:22:21


16                THE WITNESS:     Thank you, sir.

17                (Witness excused.)

18                THE COURT:     All right.    Will the Government call its

19   next witness, please.

20                MR. KOEHLER:     The United States calls Jason Saitta.       11:23:01


21   And if I can have one moment while he's coming in to hook up

22   the computer at the lectern.

23                THE COURT:     Mr. Saitta, if you would step up to the

24   courtroom deputy, she'll swear you in.

25                COURTROOM DEPUTY:      If you can please state your name     11:23:27



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 56 of 187
                                                                         203



 1   and spell your last name for the record.                                  11:23:28


 2                  THE WITNESS:    Jason Saitta.     Last name is

 3   S-A-I-T-T-A.

 4                  COURTROOM DEPUTY:    Thank you.

 5                  (JASON SAITTA, a witness herein, was duly sworn or         11:23:35


 6   affirmed.)

 7                  MR. KOEHLER:    For the record, I have on the monitor

 8   Exhibit Number 27 that is already in evidence.

 9                                 DIRECT EXAMINATION

10   BY MR. KOEHLER:                                                           11:24:01


11   Q.     Mr. Saitta, could you please introduce yourself to the

12   Court and Mr. Wahid?

13   A.     Sure.     My name is Jason Saitta.      I'm a Special Agent with

14   Federal Bureau of Investigation.

15   Q.     How long have you been so employed?                                11:24:11


16   A.     Since June of 2014.

17   Q.     And were you on duty on May 3 and 4 of 2015?

18   A.     I was.

19   Q.     Did you execute a search warrant at an apartment complex,

20   13850 North 19th Avenue, Apartment 219, on or about May 4, the            11:24:36


21   morning thereof, in 2015?

22   A.     Yes, I did.

23   Q.     Do you recall whose residence that was?

24   A.     That was Simpson and Soofi.

25   Q.     Elton Simpson and Nadir Soofi?                                     11:24:53



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 57 of 187
                                                                         204
                                JASON SAITTA - Direct

 1   A.     Correct.                                                           11:24:56


 2   Q.     Were you part of the search and evidence response team for

 3   that apartment?

 4   A.     I was.

 5   Q.     Do you recognize the photo that is Exhibit Number 27?              11:25:05


 6   A.     Yes, I do.

 7   Q.     Is that the interior of the living room of that apartment?

 8   A.     It is.

 9   Q.     I'm going to take you now to Exhibit Number 28.           Do you

10   recognize that?                                                           11:25:21


11   A.     I do.     This is the plexiglass, like, coffee table in front

12   of the couch and then the phones, they were on it.

13   Q.     Very good.     And during the search of that apartment, did

14   you recover, among other things, a desktop computer, an LG cell

15   phone, a dark spiral -- dark blue spiral memo book, a blue                11:25:41


16   spiral notebook, and a Google Maps printout depicting the

17   Curtis Culwell Center?

18   A.     Yes, I did.

19                  MR. KOEHLER:     If I could place Exhibits 29, 41, 44,

20   46, and 51 before the witness.          May the case agent approach?      11:25:58


21                  THE COURT:     Yes.

22                  MR. KOEHLER:     We can leave 29 on the cart.

23   BY MR. KOEHLER:

24   Q.     Mr. Saitta do you recognize Exhibits 29, 41, 44, 46, and

25   51?                                                                       11:27:02



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 58 of 187
                                                                         205
                                JASON SAITTA - Direct

 1   A.     Is 29 the desktop?                                                 11:27:03


 2   Q.     Yes.

 3   A.     Yes.     I do.

 4   Q.     Starting with Exhibit 29, can you tell the Court what that

 5   is?                                                                       11:27:08


 6   A.     That is a desktop tower computer that was found in the --

 7   I guess the living room there under the desk.

 8   Q.     And were you one of the two people who found that

 9   particular item under the desk?

10   A.     I was.                                                             11:27:21


11   Q.     Was it connected to a monitor in that location?

12   A.     It was.

13   Q.     Do you remember the approximate size of the monitor?

14   A.     I believe it was almost like a TV being used as a monitor.

15   I don't recall the exact size.                                            11:27:41


16   Q.     But it was hooked up to a television that was being used

17   as monitor?

18   A.     Yes, I believe so.

19   Q.     And is that the same desktop computer that you recovered

20   from the apartment?                                                       11:27:49


21   A.     It is.

22                 MR. KOEHLER:     Move to admit 29.

23                 THE COURT:     Any objection?

24                 MR. WAHID:     No.

25                 THE COURT:     All right.   29 is admitted.                 11:28:01



                             United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 59 of 187
                                                                         206
                                JASON SAITTA - Direct

 1                  (Exhibit Number 29 was admitted into evidence.)               11:28:02


 2   BY MR. KOEHLER:

 3   Q.     Now, directing your attention to Exhibit Number 41 on the

 4   table in front of you.          Do you recognize that?

 5   A.     Is this the -- there was a Samsung LG.           Which one is this?   11:28:17


 6   Q.     Would it help to look at the photograph 27 or 28 that's on

 7   the screen in front of you?

 8   A.     Yes, I believe this is the black one shown in the picture.

 9   Q.     So the LG phone?

10   A.     Correct.                                                              11:28:39


11   Q.     Is that the same phone that you found in the apartment?

12   A.     It is.

13                  MR. KOEHLER:     Move to admit 41.

14                  THE COURT:     Mr. Wahid, any objection?

15                  MR. WAHID:     No.                                            11:28:46


16                  THE COURT:     Exhibit 41 is admitted.

17                  (Exhibit Number 41 was admitted into evidence.)

18   BY MR. KOEHLER:

19   Q.     Now, directing your attention to Exhibit 44, do you

20   recognize that?                                                              11:28:55


21   A.     I do.

22   Q.     And what is that?

23   A.     This is the little spiral bound notebook .

24   Q.     And I'm going to direct your attention to Exhibit 43 on

25   the screen.       Do you recognize that photograph?                          11:29:10



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 60 of 187
                                                                         207
                                JASON SAITTA - Direct

 1   A.     I do.                                                              11:29:20


 2   Q.     And what is that photograph?

 3   A.     This is the -- so 44 is the little blue spiral notebook at

 4   the top of the photograph.

 5   Q.     And does 43 fairly and accurately depict the items that            11:29:33


 6   are shown in that photograph, a printout of some kind, an open

 7   notebook, and two other notebooks as you found them on the day

 8   of the execution of the search warrant?

 9   A.     Yes.

10                  MR. KOEHLER:     Move to admit 43.                         11:29:51


11                  THE COURT:     Any objection, Mr. Wahid?

12                  MR. WAHID:     No.

13                  THE COURT:     All right.   43 is admitted.

14                  (Exhibit Number 43 was admitted into evidence.)

15   BY MR. KOEHLER:                                                           11:29:58


16   Q.     And Exhibit Number 44, the notebook that you had in your

17   hand just a moment ago, is that the same notebook that is shown

18   there at the top center of 43?

19   A.     Yes, it is.

20                  MR. KOEHLER:     Move to admit 44.                         11:30:10


21                  THE COURT:     All right.

22                  If there is no objection --

23                  MR. WAHID:     No.

24                  THE COURT:     -- then 44 is admitted.

25                  (Exhibit Number 44 was admitted into evidence.)            11:30:20



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 61 of 187
                                                                         208
                                JASON SAITTA - Direct

 1   BY MR. KOEHLER:                                                           11:30:20


 2   Q.     Now, directing your attention to Exhibit Number 46, can

 3   you tell the Court what that is?

 4   A.     Yes.     This is the larger spiral bound notebook that is

 5   also depicted in this picture on the right-hand side.                     11:30:29


 6   Q.     So not the one in the center but the one on the right-hand

 7   side that's still closed with the blue cover?

 8   A.     That's correct.

 9   Q.     And is that the same notebook?

10   A.     It is.                                                             11:30:40


11                 MR. KOEHLER:     Move to admit 46.

12                 THE COURT:     Mr. Wahid, any objection?

13                 MR. WAHID:     No.

14                 THE COURT:     All right.    46 is admitted.

15                 (Exhibit Number 46 was admitted into evidence.)             11:30:47


16   BY MR. KOEHLER:

17   Q.     And, finally, directing your attention to Exhibit

18   Number 51.

19   A.     Yes.

20   Q.     What is that?                                                      11:30:57


21   A.     This is the printout here.         It's like a photograph of

22   the -- it looks like the Exhibit 4 that's shown in the

23   photograph.

24   Q.     And that's the same one that was found in the apartment?

25   A.     It is.                                                             11:31:11



                           United States District Court
       Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 62 of 187
                                                                      209



 1              MR. KOEHLER:     Move to admit 51.                           11:31:12


 2              THE COURT:     All right.

 3              Any objection, Mr. Wahid?

 4              MR. WAHID:     No.

 5              THE COURT:     All right.     Thank you.                     11:31:16


 6              51 is admitted.

 7              (Exhibit Number 51 was admitted into evidence.)

 8              MR. KOEHLER:     I have no further questions for the

 9   witness.

10              THE COURT:     Mr. Wahid, do you have any questions for      11:31:22


11   Agent Saitta?

12              MR. WAHID:     No.

13              THE COURT:     All right.

14              Special Agent Saitta, then you can be excused and you

15   may step down.   You are free to go.                                    11:31:31


16              THE WITNESS:     Thank you.

17              (Witness excused.)

18              MR. KOEHLER:     May the case agent approach to gather

19   the evidence?

20              THE COURT:     The case agent may.                           11:31:50


21              MR. KOEHLER:     Thank you.

22              THE COURT:     All right.     Will the Government call its

23   next witness, please.

24              MR. KOEHLER:     The United States calls Antoine

25   Frazier.                                                                11:32:11



                        United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 63 of 187
                                                                         210



 1                 THE COURT:     All right.                                         11:32:12


 2                 Mr. Frazier, if you will pass the bar and come up to

 3   the courtroom deputy here, she will swear you in.

 4                 COURTROOM DEPUTY:     If you can please state your name

 5   and spell your last name for the record.                                        11:32:21


 6                 THE WITNESS:     Antoine Frazier.    Last name is spelled

 7   F-R-A-Z-I-E-R.

 8                 COURTROOM DEPUTY:     Thank you.    Please raise your

 9   right hand.

10                 (ANTOINE FRAZIER, a witness herein, was duly sworn or             11:32:31


11   affirmed.)

12                                DIRECT EXAMINATION

13   BY MR. KOEHLER:

14   Q.     Good morning, Mr. Frazier.

15   A.     Good morning.                                                            11:32:54


16   Q.     Would you please introduce yourself to the Court and Mr.

17   Wahid?

18   A.     Yes.    My name is Antoine Frazier.

19   Q.     And where do you work, Mr. Frazier?

20   A.     I'm employed by the Federal Bureau of Investigation.               I'm   11:33:04


21   assigned to the Laboratory Division that is located at

22   Quantico, Virginia.

23   Q.     And what do you do in the Laboratory Division there?

24   A.     I'm a forensic document examiner and I examine documentary

25   evidence.      It can include handwriting, hand printing, indented              11:33:18



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 64 of 187
                                                                         211
                               ANTOINE FRAZIER - Direct

 1   writing examinations, torn edge exams, and other examinations.                 11:33:21


 2   Q.     How long have you been employed in that position?

 3   A.     I have been employed by the FBI for over 31 years.            I have

 4   been employed as a document examiner since 1998 so about 21

 5   years.                                                                         11:33:41


 6   Q.     Very good.     And tell us about your educational background.

 7   A.     In 1984 I did receive a bachelor of science degree from

 8   Middle Tennessee State University with a major in biology.                In

 9   1996 I did take continuing education courses at George

10   Washington University that also included a course in document                  11:33:57


11   examination.      And also in 2011 I received my master of science

12   degree in forensic studies from Stevenson University.

13   Q.     And can you tell us about the training that you received

14   to prepare you to become a document examiner?

15   A.     Yes.    In 1998 I did complete a two-year training program              11:34:14


16   in the field of questioned documents, document examination.

17   That training included classroom instruction, testing, working

18   practical problems and also working the direct supervision of

19   other qualified forensic document examiners.

20   Q.     Do you also receive continuing training in that field?                  11:34:43


21   A.     Yes.    I attend meetings, professional meetings, for

22   continuing education training as well in that field.

23   Q.     And do you devote the majority of your time to the

24   examination of questioned documents?

25   A.     Yes, I do.                                                              11:35:02



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 65 of 187
                                                                         212
                               ANTOINE FRAZIER - Direct

 1   Q.     Very good.                                                           11:35:04


 2                 I'm going to place on you -- in front of you on the

 3   monitor a few different items here.          I'm going to start with

 4   Exhibit Number 45.

 5   A.     Is 45 to the left?                                                   11:35:28


 6   Q.     I'm waiting for it to come up on your screen.           Oh, I know

 7   why.     Do you recognize that?

 8   A.     I do recognize my initials in the bottom right corners of

 9   those pages.

10   Q.     And are those copies of pages that you made in the course            11:35:51


11   of examining documents in this case?

12   A.     Yes.

13   Q.     And are these true and correct copies of the document that

14   you examined?

15   A.     Yes, they are.                                                       11:36:04


16   Q.     All right.     I'm going to direct your attention now to

17   Exhibit Number 47.       Do you recognize that?

18   A.     Yes, I do.     Exhibit Number 47 is the front cover of a

19   notebook using side lighting for identifying examinations.

20   Side lighting would be just placing a light on each side of the             11:36:27


21   page to look for indented writing.

22   Q.     And did you assign an item number to this item, a

23   laboratory item number?

24   A.     Yes.    That was my item number 17.

25   Q.     Very good.     Is that a true and correct copy of the image          11:36:44



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 66 of 187
                                                                         213
                               ANTOINE FRAZIER - Direct

 1   that you created using side lighting of the front of that                   11:36:50


 2   notebook?

 3   A.     Yes, it is.

 4                 MR. KOEHLER:     Move to admit 47.

 5                 THE COURT:     Any objection?                                 11:36:57


 6                 MR. WAHID:     No.

 7                 THE COURT:     All right.   Thank you, Mr. Wahid.

 8                 47 is admitted.

 9                 (Exhibit Number 47 was admitted into evidence.)

10   BY MR. KOEHLER:                                                             11:37:07


11   Q.     I'm now going to direct your attention to Exhibit

12   Number 48.      Can you tell the Court what that is?

13   A.     Yes.    Exhibit 48 is an image of electrostatic processing

14   of indented writing.         Electrostatic processing is another way

15   to conduct indented writing examinations.            It involves -- if I    11:37:21


16   may just go into a little bit on how that works.             It's used

17   with the ESDA machine, the ElectroStatic Detection Apparatus

18   machine, and basically page 49 of my item 47 was placed on this

19   machine.

20                 I actually put a piece of imaging film over that page         11:37:39


21   and just to give you a visual, imaging film, it was almost like

22   Saran wrap but a mylar filming imaging.            And then the next step

23   would be to give that electrical charge to the document using a

24   Corona bar and then finally just placing black toner beads on

25   that imaging film will bring up the indentations if they are                11:38:02



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 67 of 187
                                                                         214
                               ANTOINE FRAZIER - Direct

 1   present on the page.                                                      11:38:05


 2                And then the final step would be to complete an

 3   adhesive sheet over that to have a permanent image of the

 4   indented writing.

 5   Q.     So the ElectroStatic Detection Apparatus is designed for           11:38:15


 6   the recovery of indented writing from a piece of paper?

 7   A.     Yes, it is.     And if I could just explain what indented

 8   writing would be.

 9   Q.     That's what I was going to ask you next.

10   A.     Indented writing is when two or more pages are stacked,            11:38:29


11   one on top of the other, and the indentations or the writing

12   from the top page may become indented or impressed on the pages

13   below that top page.        That's what indented writing is.

14   Q.     So it comes from the pressing of the point of the pen when

15   somebody is writing on one page and it transfers to the page              11:38:44


16   below?

17   A.     That's correct.      The writing could be pen or pencil.

18   Q.     All right.     And is this a true and correct copy of the

19   indented writing on that item?

20   A.     Yes, it is.                                                        11:38:57


21   Q.     And what page of this notebook was that and is this the

22   same item, 17?

23   A.     Yes, same item 17.      It was on page 49 of Government

24   Exhibit Number 46, 47.

25   Q.     All right.                                                         11:39:13



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 68 of 187
                                                                         215
                               ANTOINE FRAZIER - Direct

 1                 MR. KOEHLER:     Move to admit Exhibit Number 48.           11:39:13


 2                 THE COURT:     There being no objection, 48 is admitted.

 3                 MR. WAHID:     No, Your Honor.

 4                 (Exhibit Number 48 was admitted into evidence.)

 5   BY MR. KOEHLER:                                                           11:39:55


 6   Q.     All right.     I'm directing your attention to Exhibit

 7   Number 49 now.       Can you tell the Court what that is?

 8   A.     Yes.    Exhibit Number 49 is a Photoshop imaging of --

 9   software imaging enhancement of the indented writing,

10   electrostatic processing lift that was conducted at the                   11:40:20


11   laboratory.       This is actually the back page reversed and it's

12   enhanced to show the actual writing.

13   Q.     So just so we're clear, this is still page 49 but it's the

14   backside of it and you reverse it like a mirror; is that

15   correct?                                                                  11:40:37


16   A.     Correct.     It was reversed for right reading.

17   Q.     So, in other words, if you took a page and flipped it

18   over, you would be reading it like you're looking in a mirror

19   and what you did is mirror that to make it flip so that you can

20   read it clearly?                                                          11:40:49


21   A.     That's correct.

22   Q.     And then you used Photoshop to enhance to get a better

23   view of the writing?

24   A.     That's correct.

25   Q.     In your enhancement did you do anything to alter any of            11:40:55



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 69 of 187
                                                                         216
                               ANTOINE FRAZIER - Direct

 1   the wording or any of the writing that appears on that page?              11:41:00


 2   A.     Not at all.

 3                MR. KOEHLER:     Move to admit 49.

 4                THE COURT:     Any objection, Mr. Wahid?

 5                MR. WAHID:     No.                                           11:41:08


 6                THE COURT:     All right.    Thank you.

 7                49 is admitted.

 8                (Exhibit Number 49 was admitted into evidence.)

 9   BY MR. KOEHLER:

10   Q.     And just for the Court's edification, did you prepare some         11:41:12


11   PowerPoint slides that kind of visually depict what did you?

12   A.     Yes, I did.

13   Q.     I'm going to direct your attention to 161.

14                MR. KOEHLER:     It is not pulling up on my screen for

15   whatever reason.       I'm going to go ahead and skip that because I      11:41:57


16   think you've already described it well.           Unless the Court has

17   any questions about how that process was done, then I have no

18   further questions for the witness.

19                THE COURT:     All right.

20                Thank you, Mr. Koehler.                                      11:42:10


21                Mr. Wahid, do you have any questions for Mr. Frazier?

22                MR. WAHID:     No.

23                THE COURT:     All right.

24                Thank you.     Then, Mr. Frazier, that means that I can

25   excuse you and you are free to go.          You may step down, sir.       11:42:19



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 70 of 187
                                                                         217
                              ROBERT MESHINSKY - Direct

 1                THE WITNESS:     Thank you, Your Honor.                      11:42:22


 2                (Witness excused.)

 3                THE COURT:     All right.    Mr. Koehler, would the

 4   Government call its next witness, please.

 5                MR. KOEHLER:     The United States calls Robert              11:42:50


 6   Meshinsky.

 7                THE COURT:     All right.

 8                Mr. Meshinsky, if you would step up to my courtroom

 9   deputy, she will swear you in.

10                COURTROOM DEPUTY:      If you could please state your        11:43:31


11   name and spell your last name for the record.

12                THE WITNESS:     Robert Meshinsky.     M-E-S-H-I-N-S-K-Y.

13                (ROBERT MESHINSKY, a witness herein, was duly sworn

14   or affirmed.)

15                MR. KOEHLER:     Your Honor, may I retrieve Exhibits 16,     11:43:51


16   29, and 41 so that I can place them before the witness?

17                THE COURT:     You may.

18                               DIRECT EXAMINATION

19   BY MR. KOEHLER:

20   Q.     Good morning.                                                      11:45:04


21   A.     Good morning.

22   Q.     Would you please introduce yourself to the Court and Mr.

23   Wahid?

24   A.     Good morning.      My name is Robert Meshinsky and I am a

25   retired Special Agent.                                                    11:45:12



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 71 of 187
                                                                         218
                              ROBERT MESHINSKY - Direct

 1   Q.     When did you retire from the FBI?                                  11:45:15


 2   A.     May of 2016.

 3   Q.     And how long did you work for the FBI?

 4   A.     22 years.

 5   Q.     What was your title there?                                         11:45:22


 6   A.     Special Agent.

 7   Q.     And what was your principal area of responsibility --

 8   A.     Computer forensics.

 9   Q.     -- in your career?

10                 And can you talk to us about your education and             11:45:31


11   training in the field of computer forensics?

12   A.     Through the FBI I had over 800 hours of specialized

13   training for computer forensics.          I did computer forensics for

14   19 years while I was in the FBI.          We had to be certified every

15   year by taking tests, taking classes.                                     11:45:52


16   Q.     As part of your duties, would you regularly examine

17   computers and cellular telephones and those types of devices?

18   A.     Yes, I did.

19   Q.     And did you regularly create forensic images of those

20   devices?                                                                  11:46:12


21   A.     Yes, I did.

22   Q.     When you encounter a computer and need to make a forensic

23   image of that computer, can you please describe the steps that

24   that involves?

25   A.     Yes.    We would remove the hard drive from the computer,          11:46:24



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 72 of 187
                                                                         219
                              ROBERT MESHINSKY - Direct

 1   place the hard drive behind a write blocker so that no data can                 11:46:26


 2   be written to the original evidence.          We make an image of it.

 3   An image is a bit-for-bit copy of the hard drive.

 4   Q.      Is the image that you create likewise write-protected so

 5   that nobody can alter it?                                                       11:46:43


 6   A.      That is correct.

 7   Q.      Once that image is created, do others with the FBI,

 8   whether they be Special Agents or Intelligence Analysts, search

 9   through that image and then flag items for you to export from

10   that device?                                                                    11:46:59


11   A.      Once we are -- create the image, we process the image in

12   another application and then it is placed in what we call CAIR,

13   Case Agent Investigative Review mode, and then have access to

14   it.

15   Q.      So they can access it through the CAIR at their leisure as              11:47:14


16   they need to and then request that you export items from the

17   CAIR?

18   A.      That is correct.

19   Q.      Very good.

20                Let's talk about cellular telephone examination.             How   11:47:23


21   do you conduct a cellular telephone exam?

22   A.      A cellular telephone, we'll power the phone on, place it

23   into airplane mode so that no files can be -- the phone cannot

24   be accessed.      If we're able to process it, we'll use

25   Cellebrite.      Cellebrite is a tool that the FBI used to process              11:47:39



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 73 of 187
                                                                         220
                              ROBERT MESHINSKY - Direct

 1   cell phones and we'll do a data dump and then create a report             11:47:42


 2   there.

 3   Q.     And what kind of a report does the Cellebrite system

 4   create?

 5   A.     We create an HDML report or a PDF.                                 11:47:51


 6   Q.     Is it commonly referred to as a UFED report?

 7   A.     Yes.

 8   Q.     And is that, likewise, write-controlled so that it cannot

 9   be altered once it is created?

10   A.     That is correct.                                                   11:48:05


11   Q.     And does that likewise get uploaded into either CAIR or

12   the FBI's Sentinel system?

13   A.     That's correct.

14   Q.     And similarly, if an intel analyst wants to access that,

15   can they do that through that system without making any changes           11:48:15


16   to the original data?

17   A.     That is correct.

18   Q.     Do you have another tool that you use for discovering the

19   contents of a cellular telephone that cannot be processed

20   through Cellebrite?                                                       11:48:31


21   A.     We do.    It's called the Zippy tool, ZRT.

22   Q.     The Zippy Reporting Tool?

23   A.     That's correct.

24   Q.     And can you describe for the Court how that works?

25   A.     Sure.    If the phone cannot be downloaded using the               11:48:41



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 74 of 187
                                                                         221
                              ROBERT MESHINSKY - Direct

 1   Cellebrite tool, we would have to take photographs of the                     11:48:46


 2   screen shots and we would have the phone mounted, take --

 3   scroll through and do a screen capture of each screen.

 4   Q.     So you essentially mount a camera above the phone, focused

 5   on the phone, and then take photographs of each screen?                       11:49:00


 6   A.     That is correct.

 7   Q.     All right.     And did you use all three of those tools in

 8   connection with evidence that was processed from the apartment

 9   of Elton Simpson and Nadir Soofi at 13850 North 19th Avenue,

10   Apartment 219 in Phoenix?                                                     11:49:16


11   A.     I did.

12   Q.     Was one of those items a desktop computer?

13   A.     Yes.

14   Q.     You have Exhibit 29 in front of you on the floor.            Is that

15   the desktop computer that you processed, or one of them?                      11:49:26


16   A.     Yes.

17   Q.     And did you perform exam that we just talked about with

18   that desktop computer?

19   A.     I did.

20   Q.     Were you instructed to export items from that computer?                11:49:37


21   A.     Yes.

22   Q.     Among those items, was one of them page 13 of the Dabiq

23   magazine, issue number two?

24   A.     Yes.

25   Q.     And was another of those items the full magazine Dabiq,                11:49:52



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 75 of 187
                                                                         222
                              ROBERT MESHINSKY - Direct

 1   issue number five?                                                        11:49:56


 2   A.     Yes.

 3   Q.     Was another a screencap from an official ISIS video of

 4   fighters loading artillery?

 5   A.     Yes.                                                               11:50:06


 6   Q.     And prior to coming to court, did you review Government

 7   exhibits that are associated with these items?

 8   A.     Yes.

 9   Q.     We'll do them in trios here to make it go a little faster.

10   I'm going to go to number 30 first, Government's Exhibit 30.              11:50:19


11   Is that page 13 of Dabiq, issue two?

12   A.     Yes.

13   Q.     Is that a true and correct copy of what you extracted from

14   the desktop computer?

15   A.     Yes.                                                               11:50:32


16                 MR. KOEHLER:     Move to admit 30.

17                 THE COURT:     Any objection, Mr. Wahid?

18                 Any objection, Mr. Wahid?

19                 MR. WAHID:     No.   Sorry.

20                 THE COURT:     30 is admitted.                              11:50:56


21                 (Exhibit Number 30 was admitted into evidence.)

22   BY MR. KOEHLER:

23   Q.     Now, directing your attention to Exhibit Number 31, is

24   Exhibit 31 the full magazine Dabiq, issue five, with some

25   redactions for material that was not appropriate for Court?               11:51:06



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 76 of 187
                                                                         223
                              ROBERT MESHINSKY - Direct

 1   A.      Yes.                                                              11:51:09


 2   Q.      And is Exhibit 31 a true and correct copy of what you

 3   found on the computer?

 4   A.      Yes.

 5                  MR. KOEHLER:     Move to admit 31.                         11:51:19


 6                  THE COURT:     Any objection, Mr. Wahid?

 7                  MR. WAHID:     No.

 8                  THE COURT:     All right.   31 is admitted.

 9                  (Exhibit Number 31 was admitted into evidence.)

10   BY MR. KOEHLER:                                                           11:51:26


11   Q.      I now direct you to Exhibit Number 32.         Do you recognize

12   that?

13   A.      Yes.

14   Q.      Is that the screencap from the official ISIS video of

15   fighters loading artillery?                                               11:51:37


16   A.      Yes.

17   Q.      True and correct copy of what you found on Exhibit 29?

18   A.      Yes.

19                  MR. KOEHLER:     Move to admit 32.

20                  THE COURT:     All right.   Any objection, Mr. Wahid?      11:51:45


21                  MR. WAHID:     No.

22                  THE COURT:     32 is admitted.

23                  (Exhibit Number 32 was admitted into evidence.)

24   BY MR. KOEHLER:

25   Q.      Did you also export a screencap of a video of a public            11:51:49



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 77 of 187
                                                                         224
                              ROBERT MESHINSKY - Direct

 1   beheading?                                                                11:51:53


 2   A.     Yes.

 3   Q.     And did you export an advertisement on the obligation of

 4   appointing a Khalifah and the forbiddance of delaying such?

 5   A.     Yes.                                                               11:52:03


 6   Q.     And did you also export another ISIS video screencap

 7   showing prisoners being marched to their execution along a

 8   beach?

 9   A.     Yes.

10   Q.     All right.     Starting with Exhibit 33, is that a true and        11:52:13


11   correct copy of the image recovered from Exhibit 29 of the

12   public beheading?

13   A.     Yes.

14                 MR. KOEHLER:     Move to admit 33.

15                 THE COURT:     Any objection, Mr. Wahid?                    11:52:28


16                 MR. WAHID:     No.

17                 THE COURT:     All right.   33 is admitted.

18                 (Exhibit Number 33 was admitted into evidence.)

19   BY MR. KOEHLER:

20   Q.     Exhibit Number 34, is this a true and correct copy of the          11:52:40


21   advertisement on the obligation for appointing a Khalifah and

22   forbiddance of delaying such?

23   A.     Yes.

24   Q.     And from Exhibit 29?

25   A.     Yes.                                                               11:52:49



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 78 of 187
                                                                         225
                              ROBERT MESHINSKY - Direct

 1                 MR. KOEHLER:     Move to admit 34.                          11:52:51


 2                 THE COURT:     All right.

 3                 Any objection, Mr. Wahid?

 4                 MR. WAHID:     No.

 5                 THE COURT:     All right.   34 is admitted.                 11:52:55


 6                 (Exhibit Number 34 was admitted into evidence.)

 7   BY MR. KOEHLER:

 8   Q.     Exhibit Number 35, is that a true and correct copy of the

 9   screencap from the video showing the prisoners marched along

10   the beach?                                                                11:53:08


11   A.     Yes.

12   Q.     And from Exhibit 29?

13   A.     Yes.

14                 MR. KOEHLER:     Move to admit 35.

15                 THE COURT:     Any objection, Mr. Wahid?                    11:53:14


16                 MR. WAHID:     No.

17                 THE COURT:     35 is admitted.

18                 (Exhibit Number 35 was admitted into evidence.)

19   BY MR. KOEHLER:

20   Q.     Did you also export a screencap from a video showing the           11:53:26


21   aftermath of a public beheading?

22   A.     Yes.

23   Q.     Is that fairly and accurately depicted in Exhibit 36?

24   A.     Yes.

25                 MR. KOEHLER:     Move to admit 36.                          11:53:36



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 79 of 187
                                                                         226
                              ROBERT MESHINSKY - Direct

 1                 THE COURT:     Any objection, Mr. Wahid?                    11:53:39


 2                 MR. WAHID:     No.

 3                 THE COURT:     All right.   36 is admitted.

 4                 (Exhibit Number 36 was admitted into evidence.)

 5   BY MR. KOEHLER:                                                           11:53:45


 6   Q.     Now to 37.     Is that another screencap exported from

 7   Exhibit Number 29 showing the aftermath of an execution?

 8   A.     Yes.

 9   Q.     Does it fairly and accurately depict what you exported?

10   A.     Yes.                                                               11:54:03


11                 MR. KOEHLER:     Move to admit 37.

12                 THE COURT:     Any objection?

13                 MR. WAHID:     No.

14                 THE COURT:     37 is admitted.

15                 (Exhibit Number 37 was admitted into evidence.)             11:54:11


16   BY MR. KOEHLER:

17   Q.     Exhibit Number 38, is that an export from Exhibit

18   Number 29?

19   A.     Yes.

20   Q.     Showing fighters with a truckload of prisoners?                    11:54:21


21   A.     Yes.

22   Q.     True and accurate copy of what you exported?

23   A.     Yes.

24                 MR. KOEHLER:     Move to admit 38.

25                 THE COURT:     There being no objection --                  11:54:32



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 80 of 187
                                                                         227
                              ROBERT MESHINSKY - Direct

 1                 MR. WAHID:     No.                                          11:54:33


 2                 THE COURT:     -- 38 is admitted.

 3                 (Exhibit Number 38 was admitted into evidence.)

 4   BY MR. KOEHLER:

 5   Q.     Did you also export two documents that depicted Twitter            11:54:41


 6   searches for IS, for the Islamic State?

 7   A.     Yes.

 8   Q.     Looking at Exhibit Number 39, does that fairly and

 9   accurately depict one of the searches that you recovered?

10   A.     Yes.                                                               11:55:32


11   Q.     Was that from Exhibit 29?

12   A.     Yes.

13                 MR. KOEHLER:     Move to admit 39.

14                 THE COURT:     Any objection, Mr. Wahid?

15                 MR. WAHID:     No.                                          11:55:39


16                 THE COURT:     39 is admitted.

17                 (Exhibit Number 39 was admitted into evidence.)

18   BY MR. KOEHLER:

19   Q.     Now directing your attention to Exhibit 40, is that the

20   other recovery of the Twitter search for ISIS?                            11:56:00


21   A.     Yes.

22                 MR. KOEHLER:     Move to admit 40.

23                 THE COURT:     Any objection?

24                 MR. WAHID:     No.

25                 THE COURT:     All right.   Thank you, Mr. Wahid.           11:56:12



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 81 of 187
                                                                         228
                              ROBERT MESHINSKY - Direct

 1                 40 is admitted.                                             11:56:13


 2                 (Exhibit Number 40 was admitted into evidence.)

 3   BY MR. KOEHLER:

 4   Q.     All right.     Now on the witness stand in front of you you

 5   have two cellular telephones; correct?                                    11:56:24


 6   A.     That is correct.

 7   Q.     On Exhibit Number -- I'm sorry, Exhibit Number 16, did you

 8   access the UFED report for that and export items from that

 9   phone?

10   A.     Yes.                                                               11:56:39


11   Q.     And were those exports, did they include Dabiq, issue

12   number five?

13   A.     Yes.

14                 MR. KOEHLER:     I'll put on the screen Exhibit Number

15   17.                                                                       11:56:55


16   Q.     And, again, have you reviewed all of these exhibits prior

17   to coming to court today, the full range of pages of each of

18   these?

19   A.     Yes.

20   Q.     And is Exhibit Number 17 a true and correct copy of what           11:57:09


21   you exported from the Samsung Galaxy S5?

22   A.     Yes.

23                 MR. KOEHLER:     Move to admit 17.

24                 THE COURT:     Any objection, Mr. Wahid?

25                 MR. WAHID:     No.                                          11:57:20



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 82 of 187
                                                                         229
                              ROBERT MESHINSKY - Direct

 1                 THE COURT:     All right.   17 is admitted.                 11:57:21


 2                 (Exhibit Number 17 was admitted into evidence.)

 3                 THE COURT:     Mr. Koehler, so I'm following along the

 4   exhibit that was just admitted fairly closely identical to the

 5   one that was admitted previously.          The difference is they were    11:57:36


 6   taken from two different sources; is that correct?

 7                 MR. KOEHLER:     That is correct.

 8                 THE COURT:     One was the desktop, or the tower, and

 9   the other one was the phone?

10                 MR. KOEHLER:     Correct.                                   11:57:46


11                 THE COURT:     All right.   Thank you.

12   BY MR. KOEHLER:

13   Q.     So Exhibit Number 18, is that an issue of Dabiq, issue

14   number eight, that was recovered from the cell phone?

15   A.     Yes.                                                               11:57:59


16   Q.     And just to be clear, 17 and 18, were those both the full

17   magazine of Dabiq on that device?

18   A.     Yes.

19   Q.     With some redactions made?

20   A.     Yes.                                                               11:58:11


21   Q.     All right.     And 18 true and correct copy; correct?

22   A.     Yes.

23                 MR. KOEHLER:     Move to admit 18.

24                 THE COURT:     There being no objection --

25                 MR. WAHID:     No.                                          11:58:19



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 83 of 187
                                                                         230
                              ROBERT MESHINSKY - Direct

 1                 THE COURT:     -- 18 is admitted.                           11:58:19


 2                 (Exhibit Number 18 was admitted into evidence.)

 3   BY MR. KOEHLER:

 4   Q.     Mr. Meshinsky, did you also recover from the Samsung

 5   Galaxy S5 phone a document entitled Hijrah to the Islamic                 11:58:36


 6   State?

 7   A.     Yes.

 8   Q.     And is that a multiple page document as well?

 9   A.     Yes.

10   Q.     And is Exhibit 19 that document?                                   11:58:46


11   A.     Yes.

12   Q.     At this a true and correct copy?

13   A.     Yes.

14                 MR. KOEHLER:     Move to admit 19.

15                 THE COURT:     All right.   There being no objection --     11:58:55


16                 MR. WAHID:     No.

17                 THE COURT:     -- 19 is admitted.

18                 (Exhibit Number 19 was admitted into evidence.)

19   BY MR. KOEHLER:

20   Q.     Did you also export from the search history of that Galaxy         11:59:35


21   S5 information showing that the phone had been used to access a

22   site known as justpaste.it looking for a document called

23   ISHD_leak?

24   A.     Yes.

25   Q.     And is Exhibit Number 20 reflective of that?                       11:59:59



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 84 of 187
                                                                         231
                              ROBERT MESHINSKY - Direct

 1   A.      Yes.                                                              12:00:01


 2                  MR. KOEHLER:     Move to admit Exhibit Number 20.

 3                  THE COURT:     Any objection, Mr. Wahid?

 4                  MR. WAHID:     No.

 5                  THE COURT:     20 is admitted.                             12:00:07


 6                  (Exhibit Number 20 was admitted into evidence.)

 7   BY MR. KOEHLER:

 8   Q.      And now directing your attention to Exhibit Number 41 on

 9   the table there in front of you, did you use the Zippy

10   Recording Tool to obtain information from that phone?                     12:00:22


11   A.      Yes.

12   Q.      And was one of the images from that phone related to

13   apparent travel to Bulgaria, going to Sabiha Gökcen Airport and

14   not the Ataturk?

15   A.      Yes.                                                              12:00:58


16   Q.      And is Exhibit Number 42 a reflection of that and a true

17   and correct copy of that screen?

18   A.      Yes.

19   Q.      And were there more than one screen addressing that?

20   A.      Yes.                                                              12:01:11


21   Q.      I'll go to the second page of that.        And now the third

22   page.

23                  And are those images true and correct copies of the

24   photographs that you took of the screens of that phone?

25   A.      Yes.                                                              12:01:40



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 85 of 187
                                                                         232



 1                 MR. KOEHLER:     Move to admit Exhibit 42.                  12:01:41


 2                 THE COURT:     Any objection, Mr. Wahid?

 3                 MR. WAHID:     No.

 4                 THE COURT:     42 is admitted.

 5                 (Exhibit Number 42 was admitted into evidence.)             12:01:49


 6   BY MR. KOEHLER:

 7   Q.     I'm going to circle back to Exhibit 29 in front of you on

 8   the floor of the desktop computer.            Did you also export from

 9   that computer an audio file that had the name The Dust Will

10   Never Settle Down, a lecture from Anwar al-Awlaki?                        12:02:12


11   A.     Yes.

12   Q.     And did you export the entire audio file from that?

13   A.     Yes.

14   Q.     All right.

15                 MR. KOEHLER:     That's all I have at this time.            12:02:25


16                 THE COURT:     All right.     Thank you, Mr. Koehler.

17                 Mr. Wahid, do you have any questions for

18   Mr. Meshinsky?

19                 MR. WAHID:     No.

20                 THE COURT:     There being none, then I am able to          12:02:32


21   excuse you now and you may step down and take your leave.

22   Thank you.

23                 THE WITNESS:     Thank you.

24                 (Witness excused.)

25                 THE COURT:     Counsel, it is now just a few minutes        12:02:41



                           United States District Court
       Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 86 of 187
                                                                      233



 1   after noon.     So rather than start another witness, why don't we        12:02:42


 2   go ahead and take the lunch break now?

 3                If we can be ready to go at 1:20.      As I had indicated

 4   before, that will give you, Mr. Wahid, time to consult with

 5   advisory counsel in case you have any questions for Mr. Soofi.            12:03:00


 6   And then after that we'll return to the regular order.

 7                There is a problem with one of the exhibits that has

 8   been admitted.     You need to see --

 9                Both sides, Julie?

10                COURTROOM DEPUTY:     Yes, since it was admitted, yes.       12:03:16


11                THE COURT:   And that's Exhibit Number 51 so you can

12   take care of that before you go on a break.

13                All right.   Thank you.

14                We are on break.     Thank you.

15                (Recess at 12:03; resumed at 1:25.)                          12:03:32


16                THE COURT:   All right.     Thank you, everyone.    Please

17   be seated.

18                So where we had left it, Mr. Wahid, you were going to

19   recall to the stand Mr. Soofi.         Do you still intend to do that,

20   sir?                                                                      01:25:45


21                MR. WAHID:   No.

22                THE COURT:   All right.

23                And you've talked to your advisory counsel about

24   this, sir?

25                MR. WAHID:   Yes.                                            01:25:51



                         United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 87 of 187
                                                                         234



 1                THE COURT:     All right.    Very good.    Then if that's    01:25:51


 2   the case, then we'll just proceed with the remainder of the

 3   Government's case or at least as far as we get today.

 4                Mr. Koehler, do you want to go ahead and call your

 5   next witness then?                                                        01:26:01


 6                MR. KOEHLER:     Yes, Your Honor.     The United States

 7   calls Gregory Neville.

 8                THE COURT:     Mr. Neville, if you would step up to the

 9   courtroom deputy, she will swear you in.

10                COURTROOM DEPUTY:      If you could please state your        01:26:16


11   name and spell your last name for the record.

12                THE WITNESS:     Gregory Neville.     N-E-V-I-L-L-E.

13                (GREGORY NEVILLE, a witness herein, was duly sworn or

14   affirmed.)

15                               DIRECT EXAMINATION                            01:26:26


16   BY MR. KOEHLER:

17   Q.     Good afternoon, Mr. Neville.        Could you please introduce

18   yourself to the Court and to Mr. Wahid?

19   A.     My name is Greg Neville.       I'm an intelligence analyst with

20   the FBI.                                                                  01:26:52


21   Q.     How long have you worked for the FBI?

22   A.     Just under four years.

23   Q.     Prior to coming to work for the FBI, what did you do?

24   A.     I worked in contract security.        I managed a contract

25   between a company and a private company.                                  01:27:06



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 88 of 187
                                                                         235
                               GREGORY NEVILLE - Direct

 1   Q.     And can you tell the Court your educational background?              01:27:10


 2   A.     I have a master's degree in applied criminology and a

 3   bachelor's degree in criminology and criminal justice.

 4   Q.     And can you tell us what your job title is with the FBI?

 5   A.     Intelligence analyst.                                                01:27:23


 6   Q.     And has that been your job the whole approximately four

 7   years that you've been with the FBI?

 8   A.     Yes.

 9   Q.     Can you describe for the Court what your day-to-day duties

10   involve as an intelligence analyst?                                         01:27:34


11   A.     We look at various information and compile it and put it

12   together and make assessments about that information.

13   Q.     Do you personally focus on analyzing communication?

14   A.     Yes.

15   Q.     And does that include cellular telephone records?                    01:27:53


16   A.     Yes, it does.

17   Q.     Does it include text message communications?

18   A.     Yes.

19   Q.     Does it include social media exploitation and

20   communications?                                                             01:28:04


21   A.     Yes, it does.

22   Q.     Let's talk for a minute about social media.           Can you give

23   the Court just a brief overview of the types of social media

24   that you work to exploit and analyze?

25   A.     We review things like Facebook, Twitter, Google plus,                01:28:18



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 89 of 187
                                                                         236
                               GREGORY NEVILLE - Direct

 1   Instagram, anything that is what we call Open Source.                     01:28:22


 2   Q.     And so you do open source exploitation.          Do you also --

 3   and before I go past that point, can you explain to the Court

 4   what Open Source means?

 5   A.     Open Source is things that are publicly available on the           01:28:37


 6   Internet.      So it's the social media sites, web sites, things

 7   like that.

 8   Q.     Do you also review collection that comes from search

 9   warrants, wiretaps, 2703(d) orders and the like?

10   A.     Yes, we do.                                                        01:28:54


11   Q.     And can you explain to the Court how those are acquired

12   and stored and how you access them?

13   A.     They are usually housed into two different systems that we

14   use.     One is called Sentinel.      The other one is CAIR, Case

15   Agent Investigative Review.         Depending on what we get back from    01:29:09


16   the provider, it will be uploaded in there and then we can go

17   and access that.

18   Q.     When that data is uploaded into Sentinel and/or CAIR, is

19   it something that you can alter in any way?

20   A.     No.                                                                01:29:27


21   Q.     What do you do when you find something of interest in

22   Sentinel or CAIR?

23   A.     We will open up a local copy and then, depending on what

24   it is, extract the information that we're interested in.

25   Q.     And when you do that, do you sometimes do that directly            01:29:43



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 90 of 187
                                                                         237
                               GREGORY NEVILLE - Direct

 1   yourself and other times ask the CART team to do that?                    01:29:45


 2   A.     Yes.

 3   Q.     And by CART is that the Computer Analysis Response Team?

 4   A.     Yes.

 5   Q.     In this case, did you participate in analyzing                     01:29:58


 6   communication records relating to Elton Francis Simpson?

 7   A.     Yes, I did.

 8   Q.     Did you also look for communications records relating to

 9   Nadir Soofi?

10   A.     Yes, I did.                                                        01:30:11


11   Q.     Abdul Malik Abdul Kareem?

12   A.     Yes.

13   Q.     Abdul Khabir Wahid?

14   A.     Yes.

15   Q.     Did you also look at communications, devices and results           01:30:19


16   relating to Saabir Nurse?

17   A.     Yes, I did.

18   Q.     And Ali Soofi?

19   A.     Yes, I did.

20   Q.     Let's start with Elton Simpson first.          Did FBI execute     01:30:32


21   search warrants on Twitter accounts belonging to Mr. Simpson?

22   A.     Yes.

23   Q.     Was one of those accounts number 2827006337?

24   A.     Yes, I believe so.

25   Q.     And was another 3062911044?                                        01:30:49



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 91 of 187
                                                                         238
                               GREGORY NEVILLE - Direct

 1   A.     Yes.                                                               01:30:57


 2   Q.     Was another one 3070170972?

 3   A.     Yes.

 4   Q.     And 3092582583?

 5   A.     Yes.                                                               01:31:13


 6   Q.     And 3121473777?

 7   A.     Yes.

 8   Q.     And 3154850044?

 9   A.     Yes.

10   Q.     And, finally, 3161708545?                                          01:31:28


11   A.     Yes.

12   Q.     And when Twitter responded to the search warrants that

13   were issued for those various Twitter accounts, did they

14   accompany that with a certification of authenticity of those

15   records?                                                                  01:31:52


16   A.     Yes, they did.

17   Q.     I'm going to direct your attention to what's on the

18   screen.       It's Exhibit Number 61.     Do you recognize that?

19   A.     Yes, I do.

20   Q.     Is that the custodian declaration of records?                      01:31:59


21   A.     Yes.

22   Q.     And do the numbers on that correspond to the numbers I

23   just read?

24   A.     Yes, they do.

25   Q.     Now, Agent Neville, and that was signed under penalty of           01:32:17



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 92 of 187
                                                                         239
                               GREGORY NEVILLE - Direct

 1   perjury declaring that those records were authentic on behalf             01:32:21


 2   of somebody at Twitter?

 3   A.     Yes.

 4   Q.     Did you take from the records that you obtained in

 5   those -- and so did you go through and analyze the different              01:32:29


 6   account numbers that I just read off?

 7   A.     Yes, I did.

 8   Q.     And did all of the results of those search warrants, the

 9   content that came from Twitter, was it all related to Elton

10   Simpson?                                                                  01:32:44


11   A.     Yes.

12   Q.     And did you go through and pull out relevant information

13   from each of those Twitter accounts that got compiled into some

14   of the other Government exhibits in this case?

15   A.     Yes, I did.                                                        01:32:55


16   Q.     All right.     Let's go to Exhibit Number 69 now.        Do you

17   recognize that?

18   A.     Yes, I do.

19   Q.     And can you tell the Court what that is?

20   A.     That was a tweet that was put out by Elton Simpson on his          01:33:09


21   tawaakul account on April 23 referring to the Draw the Prophet

22   contest in Garland, Texas.

23   Q.     And is @tawaakul, and that's the at symbol followed by

24   T-A-W-A-A-K-U-L, is that one of the @ handles that Mr. Simpson

25   frequently used on Twitter?                                               01:33:33



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 93 of 187
                                                                         240
                               GREGORY NEVILLE - Direct

 1   A.     Yes.                                                               01:33:35


 2   Q.     Was another one @brdofgreen?

 3   A.     Yes.

 4   Q.     Short for Bird of Green?

 5   A.     Yes.                                                               01:33:43


 6   Q.     And is this a true and correct copy of the tweet that he

 7   posted on April 23?

 8   A.     Yes, it is.

 9                 MR. KOEHLER:     Move to admit Exhibit Number 69.

10                 THE COURT:     Is there any objection, Mr. Wahid?           01:33:57


11                 MR. WAHID:     No.

12                 THE COURT:     No objection.   69 is admitted.

13                 (Exhibit Number 69 was admitted into evidence.)

14   BY MR. KOEHLER:

15   Q.     And what was this tweet about?                                     01:34:09


16   A.     It's a news article related to the Draw the Prophet

17   contest in Garland, Texas, and Elton Simpson has tweeted out:

18   When will they ever learn?         They are planning on selecting the

19   best drawn of Rasulullah (saws) in Texas.

20   Q.     All right.     I'm going to skip forward to Exhibit                01:34:31


21   Number 73.      And I'm going to, for ease, use the document camera

22   with this one.

23                 You've reviewed Exhibit Number 73 before coming to

24   court today; is that correct?

25   A.     Yes, it is.                                                        01:35:07



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 94 of 187
                                                                         241
                               GREGORY NEVILLE - Direct

 1   Q.     And are all of the contents of Exhibit Number 73 derived           01:35:08


 2   from the Twitter records that were listed in Exhibits 62

 3   through 78 with the account numbers that I read?

 4   A.     Yes, sir.

 5   Q.     All right.     And have you reviewed every page of this?           01:35:19


 6   A.     Yes, I have.

 7   Q.     Is all of it true and accurate copies of what you pulled

 8   out of those records?

 9   A.     Yes, they are.

10                 MR. KOEHLER:     I'm going to move to admit Exhibit         01:35:32


11   Number 73.

12                 THE COURT:     Any objection?

13                 MR. WAHID:     No.

14                 THE COURT:     73 is admitted.

15                 (Exhibit Number 73 was admitted into evidence.)             01:35:38


16   BY MR. KOEHLER:

17   Q.     Directing your attention to the first page of 73, what is

18   the date of this tweet?

19   A.     It's February 13, 2015.

20   Q.     And is this tweet also related to that same contest?               01:35:49


21   A.     Yes.    Yes, it is.

22   Q.     And Elton Simpson is tweeting about the contest on

23   February 13; is that right?

24   A.     Yes.    He did a retweet, so it's a tweet that somebody else

25   had posted that, he then posted the same tweet.                           01:36:04



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 95 of 187
                                                                         242
                               GREGORY NEVILLE - Direct

 1   Q.     And do you know approximately when the contest itself had          01:36:07


 2   been announced?

 3   A.     I do not know.

 4   Q.     Okay.    Looking now at the second page of this, and I'm

 5   going to zoom in a little bit to make it a little bit easier.             01:36:21


 6   Another tweet from Mr. Simpson; correct?

 7   A.     This is a screen shot of his the Twitter home page?

 8   Q.     And does that show his handle?

 9   A.     Yes, it does.

10   Q.     And what is his handle that he's using at that point?              01:36:40


11   A.     It's @tawaakul.

12   Q.     And what is the nickname that he's posting under that day?

13   A.     Shariah is Light.

14   Q.     And do you know what the word "Shariah" means?

15   A.     It's Islamic law.                                                  01:36:53


16   Q.     And do you know whose picture is there right above Shariah

17   is Light as well as on the main banner?

18   A.     Yes.    It's Anwar al-Awlaki.

19   Q.     Now, on the third page of this, another tweet from Elton

20   Simpson?                                                                  01:37:14


21   A.     This is another screen shots of his profile?

22   Q.     All right.     And is he using the @tawaakul handle again --

23   A.     Yes, he is.

24   Q.     -- with a different nickname?        What is the nickname there?

25   A.     Fan of Hoorul Ayn.                                                 01:37:26



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 96 of 187
                                                                         243
                               GREGORY NEVILLE - Direct

 1   Q.     And do you know what the term "Hoorul Ayn" stands for?             01:37:29


 2   A.     It refers to the pure souls in Jannah, commonly referred

 3   to as the virgins.

 4   Q.     And is Jannah heaven in Islamic terms?

 5   A.     Yes.                                                               01:37:44


 6   Q.     All right.     Now, under the fourth page here again using

 7   the Anwar al-Awlaki image; is that correct?

 8   A.     Yes.

 9   Q.     Does he have a different nickname on this fifth page here?

10   A.     Yes.    It's the sword.                                            01:38:00


11   Q.     And what -- does he have a tweet here that he's retweeting

12   down at the bottom of the page?

13   A.     Yes, he does.

14   Q.     And what is the subject matter of that tweet?

15   A.     "The dead Assad regime pilot whose fighter jet was shot            01:38:16


16   down by #ISIS forces today in Bir Qasb #Damascus."

17   Q.     And are you familiar with a pilot having been shot down in

18   Syria?

19   A.     Yes, it was a Jordanian pilot.

20   Q.     All right, sir.      Next, is this another tweet from Elton        01:38:37


21   Simpson?

22   A.     Yes, it is.

23   Q.     And what is the date of that?

24   A.     October 31, 2014.

25   Q.     And just the -- do you know what this picture is of?               01:38:47



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 97 of 187
                                                                         244
                               GREGORY NEVILLE - Direct

 1   A.     I do not.                                                          01:38:56


 2   Q.     Is it a page from a book?

 3   A.     Yes.

 4   Q.     And what is the title of this segment of that book?

 5   A.     "Those Who Beheaded For the Prophet."                              01:39:03


 6   Q.     Next we have page seven, did he retweet something there?

 7   A.     Yes.    He retweeted a link to the Flames of War video.

 8   Q.     Have you seen the Flames of War video?

 9   A.     I have.

10   Q.     Can you briefly describe what it is for the Court?                 01:39:20


11   A.     It's an English language propaganda video that was created

12   and disseminated by ISIS.

13   Q.     Could you describe the production quality of that video?

14   A.     It's very professional, high-quality video.

15   Q.     Did it depict people being killed --                               01:39:38


16   A.     Yes, it does.

17   Q.     -- and executed?

18   A.     Yes.

19   Q.     What is this tweet from November 25, 2014?

20   A.     That's a tweet that features Abu Bakr al-Baghdadi, who is          01:39:54


21   the leader of ISIS.

22   Q.     And December 24, what is this tweet about?

23   A.     It's a cover of a book, Defence of the Muslim Lands.

24   Q.     Tweet from December 26, 2014.        Do you recognize the person

25   depicted in the photograph on this?                                       01:40:26



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 98 of 187
                                                                         245
                               GREGORY NEVILLE - Direct

 1   A.     Yes.    That is Anwar al-Awlaki.                                      01:40:28


 2   Q.     And can you read the quote at the bottom of this?

 3   A.     "The caravan is moving.       The more you delay joining it,

 4   the further it will get away and the harder it will be to catch

 5   up with it!"                                                                 01:40:39


 6   Q.     On page 11 we have a tweet from December 26, 2014.            Can

 7   you tell the Court what is depicted there?

 8   A.     It's a group of ISIS fighters beheading people.

 9   Q.     A tweet on December 30, 2014, it begins, "Make lots of

10   du'a for Amirul-Mu'minin."         Do you know who Amirul Mu'mineen          01:41:06


11   is?

12   A.     Yes.    That's referring to the leader of ISIS, Abu Bakr

13   al-Baghdadi.

14   Q.     January 1, 2015, what does this image depict?

15   A.     It's a painting of the Islam State banner.                            01:41:22


16   Q.     Here we have a tweet from January 6 of 2015.           Can you tell

17   us who the person who is depicted in the photograph on that?

18   A.     Sheikh Abdullah Azzam.

19   Q.     Is he the author of that book Defence of the Muslim Lands

20   that we saw a few pages earlier?                                             01:41:47


21   A.     Yes, I believe so.

22   Q.     And who is in this photo here on page 15?

23   A.     It's Anwar al-Awlaki.

24   Q.     And is this a quote of his?

25   A.     Yes, it is.                                                           01:42:02



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 99 of 187
                                                                         246
                               GREGORY NEVILLE - Direct

 1   Q.     What does the quote read?                                          01:42:03


 2   A.     I'm sorry.     Can you repeat?

 3   Q.     What does the quote read?

 4   A.     "We have chosen the path of WAR in order to defend

 5   ourselves from your oppression.          God Willing, we will continue    01:42:12


 6   with this war and you will find us persistent."

 7   Q.     And this tweet was January 7, 2015; is that correct?

 8   A.     That's correct.

 9   Q.     All right.     This one here, with whom is Mr. Simpson

10   communicating on these tweets here?                                       01:42:32


11   A.     An individual who goes by the name Mujahid Miski.

12   Q.     And do you know what Mujahid Miski's or Mujahid Miski's

13   true name was?

14   A.     Mohamed Abdullahi Hassan.

15   Q.     Is that M-O-H-A-M-E-D, middle name A-B-D-U-L-L-A-H-I, last         01:42:53


16   name H-A-S-S-A-N?

17   A.     Yes.

18   Q.     And the date of these tweets January 9 of 2015; is that

19   correct?

20   A.     Yes.                                                               01:43:13


21   Q.     All right.     January 13, 2015.     Do you recognize this?

22   A.     Yes, I do.

23   Q.     What is he tweeting about here?

24   A.     These are the attackers from the Charlie Hebdo attack that

25   was perpetrated on January 7, 2015.                                       01:43:26



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 100 of 187
                                                                         247
                               GREGORY NEVILLE - Direct

 1   Q.      And the weapons depicted here, do you know that if these          01:43:30


 2   are consistent with the weapons that were recovered in that

 3   attack?

 4   A.      Yes.

 5   Q.      January 13, 2015.                                                 01:43:43


 6   A.      It's another depiction of the ISIS banner.

 7   Q.      January 14, of 2015?

 8   A.      This is another tweet with Charlie Hebdo.

 9   Q.      Looking at the person in all black in the lower right

10   corner of the picture, can you tell what that person is doing             01:44:02


11   with his left hand?

12   A.      Yes.   He's holding up his index finger.

13   Q.      Does that have significance in the world of

14   counter-terrorism?

15   A.      Yes, it does.                                                     01:44:13


16   Q.      Can you describe what that significance is?

17   A.      It's a symbol of tawhid which is the oneness of Allah.

18   And it's used by extremists to exemplify their devotion to

19   Allah.

20   Q.      January 27, 2015?                                                 01:44:30


21   A.      This is another tweet about an Abu Bakr al-Baghdadi?

22   Q.      January 28, 2015?

23   A.      This is a propaganda photo of the Islamic State describing

24   the various things that they have to offer.

25   Q.      So extolling of the virtues of the caliphate of the               01:44:53



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 101 of 187
                                                                         248
                               GREGORY NEVILLE - Direct

 1   Islamic State?                                                            01:44:57


 2   A.      Yes.

 3   Q.      Page 22, do you recognize that image?

 4   A.      These are photos of the Jordanian pilot who was shot down

 5   and later burned alive by ISIS.                                           01:45:07


 6   Q.      And Mr. Simpson was tweeting about that?

 7   A.      Yes, he was.

 8   Q.      Next page, 23, what are these images?

 9   A.      These are the depictions of that pilot being burned alive.

10   Q.      Page 24.                                                          01:45:23


11   A.      This is a photo of an individual being executed by an ISIS

12   member with an ISIS flag in the background.

13   Q.      What are the words that he tweeted at the top of that?

14   A.      "When will they ever learn?"

15   Q.      Do those words match the tweet that he made on April 23,          01:45:37


16   2015, about the Mohammed Drawing Contest?

17   A.      Yes.

18   Q.      February 10, 2015.

19   A.      This is another photo of an execution being perpetrated by

20   on ISIS member.                                                           01:45:54


21   Q.      Page 26.    I'm going to zoom out a little bit.        What is

22   Mr. Simpson doing there?

23   A.      He's comparing a photo of individuals being kept in a cage

24   by U.S. Army with the burning alive of the Jordanian pilot.

25   Q.      Page 27.                                                          01:46:28



                            United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 102 of 187
                                                                         249
                               GREGORY NEVILLE - Direct

 1   A.      It's another propaganda photo exemplifying why they                   01:46:29


 2   believe that they are the ultimate group.

 3   Q.      And by "they" you are talking about ISIS?

 4   A.      ISIS, yes.

 5   Q.      Can you tell what this tweet is about?                                01:46:43


 6                  MR. KOEHLER:   Whoa.     The monitor just went off.        I

 7   can see it on the camera down here.           Did I do something wrong?

 8   I can see it on the camera down here but I'm not seeing it on

 9   the monitors.

10                  COURTROOM DEPUTY:      It's just not there.    It's still      01:47:00


11   searching like it did the other day.

12                  MR. KOEHLER:   There we go.     Thank you.

13   BY MR. KOEHLER:

14   Q.      What is this tweet about?

15   A.      This is was a propaganda video put out by ISIS of the                 01:47:26


16   execution of a group of Christians.           It was titled "A Message

17   Signed with Blood to the Nation of the Cross."

18   Q.      And was that put out by ISIS in Libya?

19   A.      Yes.

20   Q.      So ISIS was not just confined to Syria and Iraq?                      01:47:38


21   A.      No.

22   Q.      Can you tell us what this one was?

23   A.      This is a young photo of Abu Bakr al-Baghdadi.

24   Q.      And this tweet from March 1?

25   A.      "Khilafah has returned," another ISIS propaganda image.               01:48:04



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 103 of 187
                                                                         250
                               GREGORY NEVILLE - Direct

 1   Q.      Page 31?                                                          01:48:15


 2   A.      This was another propaganda video "Strike Their Necks."

 3   It's a beheading video.

 4   Q.      And this one here?

 5   A.      These are links to the English language magazine Dabiq            01:48:26


 6   magazine which was one of their English language propaganda

 7   magazines that they released.

 8   Q.      And this one here?

 9   A.      It's an image of people swearing allegiance to ISIS.

10   Q.      That's from April 7, 2015?                                        01:48:45


11   A.      Yes, it is.

12   Q.      April 8, 2015?

13   A.      It's another execution image.

14   Q.      Page 35, April 10, 2015.

15   A.      This is another depiction of an ISIS propaganda video that        01:49:02


16   was put out.

17   Q.      And this one?

18   A.      This is also a propaganda video that was put out by ISIS.

19   Q.      Now, here you have some communications; is that correct?

20   A.      Yes.                                                              01:49:22


21   Q.      And can you tell us, A, what is the nickname that

22   Mr. Simpson is using on April 23, 2015 on this one?

23   A.      I'm your bro fillalh.

24   Q.      And is he still using that @tawaakul handle?

25   A.      Yes.                                                              01:49:38



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 104 of 187
                                                                         251
                               GREGORY NEVILLE - Direct

 1   Q.      And in that communication stream, does he have                    01:49:39


 2   communications with Miski?

 3   A.      Yes, he does.

 4   Q.      And are those communications about the Charlie Hebdo

 5   attack?                                                                   01:49:50


 6   A.      Yes.

 7   Q.      And are they comparing them to the Draw Muhammad Contest

 8   in Garland, Texas?

 9   A.      Yes, they are.

10   Q.      And is that what that Breitbart link is that I'm pointing         01:49:57


11   out right here (Indicating)?

12   A.      Yes, that's it.

13   Q.      And can you read what Miski's tweet was about that contest

14   at the top of this page?

15   A.      "If only we had men like these brothers in the #states,           01:50:15


16   our beloved Muhammad would not have been drawn."

17   Q.      And then the tweet right below that?

18   A.      "The brothers from Charlie Hebdo attack did their part.

19   It's time for the brothers in the #US to do their part."

20   Q.      Are these more communications that Simpson had via                01:50:41


21   Twitter?

22   A.      Yes.

23   Q.      And is he the one in the middle, the sword @tawaakul?

24   A.      Yes, he is.

25   Q.      And talking about your home getting raided and have a gift        01:50:50



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 105 of 187
                                                                         252
                               GREGORY NEVILLE - Direct

 1   with you even if you take a shower, keep your shower time                 01:50:53


 2   short?

 3   A.      Yes.

 4   Q.      Did you assess the meaning of having a gift with you in

 5   the shower?                                                               01:51:03


 6   A.      Having a weapon ready.

 7   Q.      And here on April 30, 2015, still talking about Amirul

 8   Mu'mineen?

 9   A.      Yes.

10   Q.      And that's referring to Abu Bakr al-Baghdadi?                     01:51:20


11   A.      Yes, it is.

12   Q.      So based on these samplings from Mr. Simpson's Twitter

13   accounts, is it fair to say that he was rather focused on

14   loyalty to the Islamic State and their point of view?

15   A.      Yes.                                                              01:51:40


16   Q.      Now I'm going to switch back to the computer, please.

17                  I'm going to directing your attention to Exhibit

18   Number 70 on the screen there.          Do you recognize that?

19   A.      Yes.

20   Q.      And did that -- was that something that you found on              01:52:26


21   Twitter Open Source?

22   A.      Yes.

23   Q.      And tell us what that is.

24   A.      This is the last tweet that was put out by Elton Simpson

25   before he committed the attack in Garland, Texas.                         01:52:35



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 106 of 187
                                                                         253
                               GREGORY NEVILLE - Direct

 1   Q.      Is that a true and correct copy of that tweet?                      01:52:38


 2   A.      Yes, it is.

 3                  MR. KOEHLER:     Move to admit 70.

 4                  THE COURT:     Mr. Wahid, any objection?

 5                  MR. WAHID:     No.                                           01:52:47


 6                  THE COURT:     All right.   70 is admitted.

 7                  (Exhibit Number 70 was admitted into evidence.)

 8   BY MR. KOEHLER:

 9   Q.      And did he, again, mention Amirul Mu'mineen in that tweet?

10   A.      Yes.                                                                01:52:56


11   Q.      And what does it mean where he says "the bro with me and

12   myself have given bay'ah"?

13   A.      It's an oath of allegiance.

14   Q.      And "may Allah accept us as mujahideen"?

15   A.      He's referring to being accepted as soldiers of Islam.              01:53:09


16   Q.      And do you know what "make du'a" means?

17   A.      Make prayer.

18   Q.      All right.     Now, directing your attention to 71.        Do you

19   recognize this, Mr. Neville?

20   A.      Yes, I do.                                                          01:53:59


21   Q.      And was this also obtained through Open Source Twitter?

22   A.      Yes.

23   Q.      And can you tell us what this is?

24   A.      These are screen shots of Junaid Hussain tweeting about

25   the attack in Garland, Texas, after it occurred.                            01:54:12



                            United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 107 of 187
                                                                         254
                               GREGORY NEVILLE - Direct

 1   Q.      First off, who is Junaid Hussain?                                    01:54:16


 2   A.      He was an ISIS member.      He was involved in online

 3   radicalization for other people.          He was an English speaker

 4   from Britain.       He also head up the Islamic State Hacking Group.

 5   Q.      And was -- did he use the Twitter handle @AbuHu55ain would           01:54:35


 6   look like spelling out Abu Hussain?

 7   A.      Yes.

 8   Q.      And Abu Hussain al-Britani was the nickname that he used?

 9   A.      Yes.

10   Q.      And did he tweet specifically in relation to the Garland,            01:54:51


11   terror attack?

12   A.      Yes, he did.

13   Q.      And what did he say?

14   A.      "And do not say about those who are killed in the way of

15   Allah, 'They are dead.'        Rather, they are alive, but you               01:55:02


16   perceive it not."

17                   "The 2 brothers attained shahdah in Texas.       O Kuffar

18   know that death is better than living humiliated.             Allahu Akbar

19   #garland shooting."

20   Q.      Okay.     Can you tell us what the word "shahdah" means?             01:55:19


21   A.      Shahdah is a plural of shahid which is to be a martyr.

22   Q.      And what is kuffar?

23   A.      It's the infidels, the unbelievers.

24   Q.      Okay.     So here's he's telling the unbelievers that death

25   is better than living humiliated?                                            01:55:36



                            United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 108 of 187
                                                                         255
                               GREGORY NEVILLE - Direct

 1   A.      Yes.                                                              01:55:39


 2   Q.      All right.    Next one.

 3   A.      "If there is no check on the freedom of your speech, then

 4   let your hearts be open to the freedom of our actions

 5   #GarlandShooting #TexasAttack."                                           01:55:46


 6   Q.      On the right-hand side.

 7   A.      "Kill those that insult The Prophet #GarlandShooting."

 8   Q.      Next?

 9   A.      "Allahu Akbar!!!!!     2 of our brothers just opened fire at

10   the Prophet Muhammad (s.a.w.) art exhibition in Texas!                    01:56:02


11   #TexasAttack."

12   Q.      And is that s.a.w. an abbreviation for something?

13   A.      Yes.    It's sallallahu alayhi wa Salam.

14   Q.      And what does that mean?

15   A.      It's a term of reference to the Prophet.         So anytime the   01:56:17


16   Prophet is mentioned, you say it.          And it's prayer -- may

17   Allah -- I can't remember.

18   Q.      Is an easy English translation for it, peace be upon him?

19   A.      Yes, essentially.

20   Q.      All right.    And then next did he tweet @atawaakul himself?      01:56:37


21   A.      Yes.    "@atawaakul May Allah swt reward you and give you

22   Jannah! #TexasAttack.

23   Q.      Can you read rest of his communications about this on the

24   screen?

25   A.      "If there is no check on the freedom of your speech, then         01:57:13



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 109 of 187
                                                                         256
                               GREGORY NEVILLE - Direct

 1   let your hearts be open to the freedom of our actions                     01:57:16


 2   #GarlandShooting #TexasAttack."

 3                  "They Thought They Was Safe in Texas From The

 4   Soldiers of the Islamic State #garlandshooting #TexasAttack."

 5                  "Kill Those That Insult The Prophet                        01:57:28


 6   #GarlandShooting."

 7                  "Allahu Akbar!!!!!    2 of our brothers just opened

 8   fire at the Prophet Muhammad (s.a.w.) art exhibition in texas!

 9   #TexasAttack."

10                  "@atawaakul May Allah swt reward you and you and."         01:57:43


11   Q.      And so that's a repeat of the message from the previous

12   page; is that right?

13   A.      Yes.

14   Q.      So in light of what was found, did you also go looking

15   through Mr. Simpson's direct messages for communications with             01:58:03


16   others that might relate to his ideology as well as to this

17   event?

18   A.      Yes.

19                  MR. KOEHLER:   If I can switch back to the document

20   camera, please.                                                           01:58:35


21   BY MR. KOEHLER:

22   Q.      I've placed on the document camera what's been marked for

23   identification as Exhibit Number 74.           Do you recognize that?

24   A.      Yes, I do.

25   Q.      And can you describe in general terms what that is?               01:58:47



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 110 of 187
                                                                         257
                               GREGORY NEVILLE - Direct

 1   A.      Those are Twitter direct messages between Elton Simpson           01:58:51


 2   and Miski.

 3   Q.      And did he have a couple of Twitter direct messages with

 4   somebody else later on in the exhibit?

 5   A.      Yes.                                                              01:59:00


 6   Q.      All right.    And are those true and correct copies of

 7   Twitter direct messages that you had extracted from the Twitter

 8   data that you received?

 9   A.      Yes.

10                  MR. KOEHLER:     Move to admit Exhibit Number 74.          01:59:10


11                  THE COURT:     Any objection, Mr. Wahid?

12                  MR. WAHID:     No.

13                  THE COURT:     74 is admitted.

14                  (Exhibit Number 74 was admitted into evidence.)

15   BY MR. KOEHLER:                                                           01:59:17


16   Q.      So on this first page, what are Simpson and Miski talking

17   about here?

18   A.      Simpson is asking Miski if the brother interpreted the

19   dream of his.

20   Q.      Is dream interpretation something that you frequently see         01:59:29


21   in connection with Islamic counter-terrorism investigations?

22   A.      Yes.

23   Q.      And can you describe generally to the Court what that is

24   about?

25   A.      We see it frequently just in terms of people looking for          01:59:44



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 111 of 187
                                                                         258
                               GREGORY NEVILLE - Direct

 1   meaning in their dreams and justification for future actions.                01:59:46


 2   Q.      All right.     Now directing your attention to the next page

 3   of that, did Mr. Miski actually provide an interpretation?

 4   A.      Yes, he did.

 5   Q.      And let's start with the first one.                                  02:00:02


 6   A.      "Akhi the sheikh said that this dream is a glad tidings

 7   from Allah swt.

 8                  "You will loose an Opportunity to doing something

 9   good like Hijra.        Then you'll be saddened over the lost of the

10   great opertunity.        You will miss out in allot of Ajar because          02:00:18


11   of that."

12   Q.      Can we stop for a moment?

13   A.      Yes.

14   Q.      First, hijra, what is that?

15   A.      It's immigration to Islamic lands.        In terms of ISIS, it       02:00:28


16   refers to going over and joining the caliphate in Syria or

17   Iraq.

18   Q.      And what does the word "ajar" mean?

19   A.      Reward.

20   Q.      Now keep going.                                                      02:00:39


21   A.      "Allah swt will hold you back from doing so, so that you

22   can get another opportunity for a better place with greater

23   Ajar.

24                  "The time between the two H's is a bit long.         It's

25   not gonna be as soon as you loose the first opportunity.              It's   02:00:53



                            United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 112 of 187
                                                                         259
                               GREGORY NEVILLE - Direct

 1   gonna be a bit later."                                                        02:00:56


 2   Q.      All right.     As you continue with the -- does Mr. Simpson

 3   ask him about that fifth item?

 4   A.      Yes.     Simpson asks, "The time between the two H's is a bit

 5   long.     It's not gonna be as soon as you loose the first                    02:01:11


 6   opportunity.        It's gonna be a bit later.

 7                   "Two H's.   You didn't mean to type H's sah?"

 8                   Miski replies, "What about it akhi?      I did.    Hijrah."

 9                   And Simpson replies, "He's saying hijra will happen

10   again?     Or just another way of getting ajr from Allah?           As of     02:01:30


11   number 4."

12                   Miski replies, "He said it will happen again insha

13   Allah but to a better place."

14   Q.      Stop for a moment.      Insha Allah, what does that mean?

15   A.      God willing.                                                          02:01:52


16   Q.      Okay.     Keep going.

17   A.      Simpson's replies, "Can I ask you this.         When sheikh

18   adnani gives a public address, can we assume that this is what

19   Al Khalifah wants as well?         Seeing that adnani is the

20   spokesman?        And seeing Al Khalifah hasn't come out to correct           02:02:02


21   what sh adnani says?"

22   Q.      How does Miski respond to that?

23   A.      "Yes akhil kareem.      Adnani never speaks unless he's been

24   ordered by the Khalif of the Muslims.           He can never speak

25   without the order of the Khalif."                                             02:02:16



                            United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 113 of 187
                                                                         260
                               GREGORY NEVILLE - Direct

 1   Q.      Go ahead.                                                         02:02:23


 2   A.      Simpson states, "Maybe then, it's is possible that the ajr

 3   is in what he said earlier."

 4                  Miski replies, " And Afwan the Sheikh said Allah will

 5   hold you back for something far better in Ajar than the last              02:02:33


 6   time.     It could be H or something else."

 7                  Simpson corrects an earlier thing and says, "It is."

 8   Q.      And then -- go ahead.

 9   A.      Miski replies, "Akhi yes, Matter of fact that is far

10   better in Ajar than H right now."                                         02:02:49


11   Q.      And so when he's talking about something being far better

12   than ajar, is he referring back to this comment about Shaykh

13   Adnani's public address?

14   A.      Yes.

15   Q.      All right.    Next one, January 3, 2015.                          02:03:00


16   A.      Simpson asks, "I wonder what it means when one sees imam

17   Anwar in a dream.       You don't have to ask the sheikh akhi.

18   Lol."

19   Q.      When he says, "You don't have to ask the sheikh akhi,"

20   what did you assess he's meaning there?                                   02:03:24


21   A.      He doesn't need to have that dream interpreted by the

22   sheikh.

23   Q.      And then what is Miski's response to that?

24   A.      "Maybe he's telling you what he told nidal."

25                  MR. KOEHLER:   May I have a moment, Your Honor?            02:03:35



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 114 of 187
                                                                         261
                               GREGORY NEVILLE - Direct

 1   BY MR. KOEHLER:                                                           02:03:50


 2   Q.      Okay.     January 9, 2015.

 3   A.      "Subhan Allah things seem to be moving along so fast."

 4                   Miski replies, "Masha Allah akhi, What happened in

 5   France made the Muslims happy everywhere happy akhi."                     02:04:00


 6   Q.      Stop right there for a moment.       What happened in France?

 7   Do you know the approximate date of the Charlie Hebdo attack?

 8   A.      It was January 7, 2015.

 9   Q.      So just two days before this message?

10   A.      Yes.                                                              02:04:14


11   Q.      Okay.     Keep going.

12   A.      Simpson replies, "I got confused though.         They mentioned

13   two brothers at first and then they mentioned a brother and a

14   sister."

15                   Miski replies, "With what akhi?"                          02:04:23


16                   Simpson replies, "There were 2 separate events?"

17                   Miski replies, "Na3m akhi they were separate."

18   Q.      So were there two separate events involved in Paris,

19   France, when the Charlie Hebdo attack occurred?

20   A.      Yes.                                                              02:04:42


21   Q.      All right.     Keep going.

22   A.      Simpson's replies, "I heard about the two who got shahadah

23   insha Allah at the grocery store.          What about the two

24   brothers?"

25                   Miski replies, "Akhi they all got Shahadah."              02:04:54



                            United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 115 of 187
                                                                         262
                               GREGORY NEVILLE - Direct

 1                   Simpson replies, "I only heard about the bro and the      02:04:57


 2   sister Jzk.        Where did the other two get it?      House?

 3   Warehouse?"

 4                   Miski replies, "They went inside a place and took

 5   hostage. they killed the hostages and then they got martyred.             02:05:08


 6   They were told to surrender and they said no, We came for

 7   shahadah."

 8   Q.      And, again, shahadah means martyrdom?

 9   A.      Yes.

10   Q.      All right.    Is he talking to Miski about somebody else          02:05:25


11   here?

12   A.      Yes.

13   Q.      What is this about?

14   A.      Vetting out somebody who he believes to be an ISIS member.

15   Q.      And April 23, 2015.                                               02:05:39


16   A.      He's asking Miski to check a tweet that was posted to

17   Miski specifically.

18   Q.      Okay.

19   A.      And it's in reference to the Draw the Prophet contest in

20   Garland, Texas.                                                           02:05:56


21   Q.      Is that the same day that he tweeted at Miski about that

22   same contest publicly?

23   A.      Yes.

24   Q.      So they both had a public exchange on it as well as this

25   private direct message exchange?                                          02:06:05



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 116 of 187
                                                                         263
                               GREGORY NEVILLE - Direct

 1   A.      Yes.                                                                02:06:07


 2   Q.      All right.    May 2, 2015.

 3   A.      Simpson asks Miski if his ss is working.         He replies, "Yes

 4   akhil habeeb."

 5                  Simpson replies, "And juba89."                               02:06:21


 6                  Miski replies, "I sent you a request akhi."

 7   Q.      Now, this is -- correct me if I'm wrong -- the day before

 8   the attack in Garland, Texas?

 9   A.      Yes, it is.

10   Q.      And is ss an abbreviation for something that you're                 02:06:34


11   familiar with in your work?

12   A.      Yes.    It's Surespot.

13   Q.      S-U-R-E-S-P-O-T, one word?

14   A.      Yes.

15   Q.      And what is Surespot?                                               02:06:50


16   A.      It's a multimedia communication application.          It's an

17   encrypted application so that the communications are secure.

18   Q.      And are they encrypted end to end?

19   A.      Yes, they are.

20   Q.      Was the FBI able to recover any content data from Surespot          02:07:01


21   between Simpson and Miski or anyone else?

22   A.      No.

23   Q.      Did the FBI recover from Surespot information showing

24   communications between Simpson and Miski?

25   A.      Yes.                                                                02:07:18



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 117 of 187
                                                                         264
                               GREGORY NEVILLE - Direct

 1   Q.      Did you get a count on those communications?                      02:07:18


 2   A.      I do not have it.     I know it was in the hundreds.

 3   Q.      And were those communications in the vicinity of the

 4   attack itself?

 5   A.      Yes.                                                              02:07:31


 6   Q.      And juba89, was that a handle that was associated with

 7   Elton Simpson on Surespot?

 8   A.      Yes, it is.

 9   Q.      And on April 15, 2015, different communication with

10   someone else.        Who is he communicating with there?                  02:07:47


11   A.      This is a direct message exchange between Elton Simpson

12   and Junaid Hussain.

13   Q.      And can you tell us what this is about?

14   A.      Simpson is asking Junaid Hussain about Surespot, asking

15   him if he has a Surespot.          Junaid Hughes replies that he does     02:08:02


16   and that it is more secure than Whatsapp -- I'm sorry, than

17   Kick and provides him with his Surespot ID.

18   Q.      All right.     Go ahead.

19   A.      Simpson asks if he minds if he adds him to Surespot and

20   gives him his Surespot name and then tells him that he's added            02:08:17


21   him.

22   Q.      And that's a different handle, juba8021, than the previous

23   handle, juba89; correct?

24   A.      Yes.

25   Q.      Earlier we talked about using data recovered from cellular        02:09:06



                            United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 118 of 187
                                                                         265
                               GREGORY NEVILLE - Direct

 1   telephones as well as cell phone records obtained in connection           02:09:11


 2   with this case; is that correct?

 3   A.      Yes.

 4   Q.      Did you analyze records that were obtained from the cell

 5   phone of Ali Soofi?                                                       02:09:22


 6   A.      Yes, I did.

 7   Q.      And did you also use telephone call detail records that

 8   came from Abdul Khabir Wahid's cellular telephone records?

 9   A.      Yes.

10   Q.      All right.    I'm going to place on the camera here for you       02:09:40


11   what's been marked for identification for you as Exhibit 76.

12   Do you recognize this?

13   A.      Yes.

14   Q.      And can you tell the Court what this is?

15   A.      This is the call between Ali Soofi and Abdul Khabir Wahid,        02:09:52


16   Salim Sampson, and Abdul Malik Abdul Kareem from May 3, 2015,

17   through May 7,2015, extracted from the call log of the SCH-i535

18   Galaxy III.       MEID:   256691432504785177 utilized by Ali Soofi.

19   Q.      And did this come from a UFED report that was obtained by

20   Russell Carman with Customs and Border Protection, this cell              02:10:25


21   phone extraction of Ali Soofi?

22   A.      No.    I think this one came from the Kansas City office.

23   Q.      Oh, I'm sorry.     I'm thinking of Saabir Nurse's phone.

24                  Did this come from Andrew Knutson's extractions of

25   Ali Soofi's cell phone?                                                   02:10:44



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 119 of 187
                                                                         266
                               GREGORY NEVILLE - Direct

 1   A.      Yes.                                                              02:10:46


 2   Q.      And did you access that through the FBI either CAIR or

 3   Sentinel evidence systems?

 4   A.      Yes, I did.

 5   Q.      And when you received that data from there, was it                02:10:51


 6   something that could be altered in any way on your end?

 7   A.      No.

 8   Q.      So you started with May 3, 2015, and went to May 7 of

 9   2015, to get that narrow window; is that correct?

10   A.      Yes.                                                              02:11:06


11   Q.      And are these all of the communications between Ali Soofi

12   and those other individuals that are listed on this exhibit

13   during that time frame?

14   A.      Yes.

15   Q.      And so did Ali Soofi have two missed phone calls on May 3         02:11:20


16   of 2015 at 9:44 p.m. and 11:58 p.m. Arizona time?

17   A.      Yes.

18   Q.      When you went through the records that came out of that

19   phone as well as the cell phone records that came from AT&T for

20   Mr. Wahid's phone, did you convert all the times in those                 02:11:40


21   records to Arizona time for ease of understanding?

22   A.      Yes, I did.

23   Q.      All right.    And did he have phone calls on May 4 with

24   Abdul Kareem that looked like calls that did not go through as

25   well as Salim Sampson that did, Abdul Kareem that went through,           02:11:59



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 120 of 187
                                                                         267
                               GREGORY NEVILLE - Direct

 1   another call with Salim Sampson that went through, and then a             02:12:05


 2   missed call from Abdul Kareem?

 3   A.      Yes.

 4   Q.      And then did he have a call from Abdul Wahid on May 4 that

 5   had a seven-second duration on it from -- coming from Mr.                 02:12:17


 6   Wahid's number?

 7   A.      Yes.

 8   Q.      With a seven-second duration, did you make an assessment

 9   about that?

10   A.      The phone likely went to voicemail.                               02:12:29


11   Q.      All right.    And, by the way, are all of these true and

12   correct reflections of what you found in the data?

13   A.      Yes.

14                  MR. KOEHLER:     I'm going to move to admit Exhibit

15   Number 76.                                                                02:12:39


16                  THE COURT:     Mr. Wahid, any objection to 76?

17                  MR. WAHID:     No.

18                  THE COURT:     76 is admitted.

19                  (Exhibit Number 76 was admitted into evidence.)

20   BY MR. KOEHLER:                                                           02:12:45


21   Q.      All right.    Now looking at May 4 at 3:36 p.m., did Ali

22   Soofi place a call to Abdul Khabir Wahid?

23   A.      Yes.

24   Q.      And what was the duration of that?

25   A.      17 seconds.                                                       02:12:55



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 121 of 187
                                                                         268
                               GREGORY NEVILLE - Direct

 1   Q.      And then did he place another one to Wahid about half-hour        02:12:56


 2   later at 3:58 p.m., also 17 seconds?

 3   A.      Yes.

 4   Q.      Did you make an assessment, based on the lengths of those

 5   two, what must have occurred?                                             02:13:08


 6   A.      Those also likely went to voicemail.

 7   Q.      All right.    Did they finally have a call that took place

 8   on Monday, May 4, that lasted for nine minutes and 14 seconds

 9   at approximately 4:54 p.m. Arizona time?

10   A.      Yes.                                                              02:13:23


11   Q.      And nine minutes and 54 seconds -- or nine minutes and 14

12   seconds?

13   A.      Yes.   Nine minutes, 14 seconds.

14   Q.      And then did he have a call a few days later with Salim

15   Samson on May 7 at 5:57 p.m. that lasted eight minutes and 19             02:13:32


16   seconds?

17   A.      Yes.

18   Q.      All right.    Now going to Exhibit Number 77, do you

19   recognize this?

20   A.      Yes, I do.                                                        02:13:48


21   Q.      What is depicted in this exhibit?

22   A.      This is the SMS content between Abdul Malik Abdul Kareem

23   and Abdul Khabir Wahid from May 3, 2015, through May 6, 2015,

24   taken from the call log of the MaxWest Gravity55 smart phone.

25   IMEI-1: 359020053707845.                                                  02:14:07



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 122 of 187
                                                                         269
                               GREGORY NEVILLE - Direct

 1   Q.      And were there also phone calls reflected in these                 02:14:17


 2   records?

 3   A.      Yes.    The T-Mobile records for phone number 623-204-7295.

 4   Q.      And is this true and correct copy of the data that you

 5   recovered both from the MaxWest phone as well as from the                  02:14:33


 6   T-Mobile call detail records?

 7   A.      Yes.

 8                  MR. KOEHLER:     Move to admit Exhibit 77.

 9                  THE COURT:     Any objection, Mr. Wahid?

10                  MR. WAHID:     No.                                          02:14:46


11                  THE COURT:     77 admitted.

12                  (Exhibit Number 77 was admitted into evidence.)

13                  THE COURT:     Mr. Koehler, are you moving on to another

14   record now?

15                  MR. KOEHLER:     No.   I'm still on this is one but I'm     02:14:56


16   happy to take a break if you would like.

17                  THE COURT:     I think, yeah, let's go ahead and take

18   our -- the first break of the afternoon.           I'm going to give us

19   two breaks this afternoon, both a little shorter.             Let's take

20   ten minutes now.       All right.                                          02:15:09


21                  MS. BROOK:     Your Honor, just quickly for planning

22   purposes, we're ending today at 4:30 as well or are we going to

23   go after?

24                  THE COURT:     I won't keep you all beyond 4:30.

25                  MS. BROOK:     Okay.   I just wanted to make sure for       02:15:22



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 123 of 187
                                                                         270
                               GREGORY NEVILLE - Direct

 1   witness readiness.          Thanks.                                          02:15:24


 2                  (Recess at 2:15; resumed at        2:26.)

 3                  THE COURT:     Thank you, all.     Please be seated.

 4                  All right.     Mr. Koehler, you can resume.

 5                  MR. KOEHLER:     Thank you.     I just want to confirm if I   02:27:01


 6   moved to admit 77 already.

 7                  THE COURT:     It's admitted.

 8                  MR. KOEHLER:     Very good.

 9   BY MR. KOEHLER:

10   Q.      So Mr. Neville, I want to draw your attention --                     02:27:09


11                  COURTROOM DEPUTY:      Are you on the document camera or

12   your computer?

13                  MR. KOEHLER:     Document camera still.     Thank you.

14                  THE COURT:     So I know for planning purposes,

15   Mr. Koehler, about how much longer with this witness on direct?              02:27:24


16                  MR. KOEHLER:     15 minutes.

17                  THE COURT:     Thank you.

18   BY MR. KOEHLER:

19   Q.      So directing your attention to May 4, 2015, at 8:10 a.m.

20   did Mr. Wahid text Mr. Kareem?                                               02:27:36


21   A.      Yes.

22   Q.      What did he have to say there?

23   A.      "Abdul Malik extremely important that you call me, brother

24   based on what I read this morning I believe Ibrahim is dead."

25   Q.      Did he have more conversations with Mr. Kareem that                  02:27:50



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 124 of 187
                                                                         271
                               GREGORY NEVILLE - Direct

 1   morning?                                                                  02:27:52


 2   A.      Yes.

 3   Q.      So the times on this are in seconds instead of minutes; is

 4   that right?

 5   A.      Yes.                                                              02:28:04


 6   Q.      Did he text Mr. Kareem again later that same morning, just

 7   a couple hours later?

 8   A.      Yes.

 9   Q.      And what did he say there?

10   A.      "Abdul Malik if you type the name Elton Simpson on the            02:28:15


11   internet Ibraheem picture pops up with them talking about the

12   attack in Texas and his father now knows what that Ibraheem is

13   dead because he made a comment to ABC news."

14   Q.      And then did they have three somewhat lengthier phone

15   calls in between that time and their next text message?                   02:28:36


16   A.      Yes.

17   Q.      All right.    And then at 3:05 p.m., did Wahid text Kareem?

18   A.      Yes.

19   Q.      And what does it say?

20   A.      "Would just send me he dang number already."                      02:28:51


21   Q.      And then did they have another call not long after that

22   text?

23   A.      Yes.

24   Q.      And is that 55 seconds so just under minute?

25   A.      Yes.                                                              02:29:04



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 125 of 187
                                                                         272
                               GREGORY NEVILLE - Direct

 1   Q.      And then did Kareem text him back at 3:30 p.m.?                   02:29:04


 2   A.      Yes.

 3   Q.      And what did he text him back?

 4   A.      "Ali" and then the number 602-446-9730.

 5   Q.      And do you know if that was the number that Ali Soofi was         02:29:16


 6   using at that point in time?

 7   A.      Yes.

 8   Q.      And how did Mr. Wahid respond to that?

 9   A.      "Right on" with a smiley face emoji.

10   Q.      And then on May 4 at 7:02 p.m. did they have another call         02:29:30


11   that lasted approximately nine minutes?

12   A.      Yes.

13   Q.      And then on May 6 of 2015 at 12:02 p.m., did he send a

14   text to Kareem?

15   A.      Yes.                                                              02:29:52


16   Q.      And what does that text say?

17   A.      "Dunstons contact number is 602 920 3040."

18   Q.      Did Elton Simpson have a brother by the name of Dunston?

19   A.      Yes.

20   Q.      And does that phone number correspond to that brother             02:30:05


21   Dunston's number?

22   A.      Yes.

23   Q.      That's it for 77.

24                  Now I'm going to direct your attention to Exhibit 78.

25   Can you tell the Court what this is?                                      02:30:25



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 126 of 187
                                                                         273
                               GREGORY NEVILLE - Direct

 1   A.      This is communication between Abdul Wahid and Saabir Nurse          02:30:28


 2   from May 3, 2015, through May 6, 2015, extracted by CBP from

 3   the cell phone of a Saabir Nurse on September 26, 2015.

 4   Q.      So did this come from the UFED report from Russell Carman?

 5   A.      Yes, it did.                                                        02:30:45


 6   Q.      Thank you.     I apologize for that confusion earlier.

 7                   All right.   And so Mr. Nurse and Mr. Wahid, did you

 8   isolate communication that the two of them had when you were

 9   going through the UFED report in Mr. Nurse's phone?

10   A.      Yes, I did.                                                         02:31:01


11   Q.      And on Monday, May 4 at 7:21 a.m., did Mr. Wahid text

12   Mr. Nurse?

13   A.      Yes, he did.

14   Q.      And what did he say?

15   A.      "Salam alaikum I need to see u Wed if that's all right              02:31:13


16   with you."

17   Q.      Okay.     And did Nurse respond to that?

18   A.      Yes.

19   Q.      What did he say?

20   A.      "Walaikum salaam if I have the time inshallah I'll you              02:31:21


21   know."

22   Q.      And how did Wahid respond to that?

23   A.      "Don't.     Funky its really important."      Followed by, "Don't

24   be funky it's really important."

25   Q.      And then next?                                                      02:31:37



                            United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 127 of 187
                                                                         274
                               GREGORY NEVILLE - Direct

 1   A.      "So I hope to see you inshallah."                                  02:31:38


 2   Q.      All right.    And then two messages down from that did he

 3   say something about Ibrahim?

 4   A.      Yes.

 5   Q.      And can you read that?      Obviously, he corrected aloha to       02:31:51


 6   Allah so just read it as he intended.

 7   A.      (Reading) Salam alaikum.      From Allah we are and to Allah

 8   we must return.       Ibrahim is dead.     He was shot and killed

 9   Saturday at the Prophet Muhammad Cartoon contest in Texas.

10   Q.      Now, let's skip forward to Wednesday, May 6.          Did Saabir   02:32:16


11   Nurse have what appeared to be attempted phone calls to Abdul

12   Khabir Wahid?

13   A.      Yes.

14   Q.      And were those at 2:26 and 2:27 a.m.?

15   A.      Yes.                                                               02:32:32


16   Q.      And what was the duration?

17   A.      Two seconds and one second.

18   Q.      And did you assess that to be an incomplete phone call?

19   A.      Yes.

20   Q.      All right.    And then what happened next?                         02:32:41


21   A.      Saabir Nurse sent a text message to Abdul Wahid saying, "I

22   don't have time today I'm busy, but I'm outside your door now."

23   Q.      And then did he try to call him again at 2:28 a.m.?

24   A.      Yes.

25   Q.      And then did they have another conversation at 6:52 p.m.           02:32:54



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 128 of 187
                                                                         275
                               GREGORY NEVILLE - Direct

 1   that evening that was a minute and two seconds?                             02:32:58


 2   A.      Yes.

 3   Q.      And another one at 8:30 p.m. that was a minute and 54

 4   seconds?

 5   A.      Yes.                                                                02:33:05


 6   Q.      And then two more phone calls, two missed, and then two

 7   more phone calls at 8:50 and 8:59 p.m. between the two of them?

 8   A.      Yes.

 9   Q.      And that was all Wednesday, May 6 of 2015?

10   A.      Yes.                                                                02:33:19


11                  MR. KOEHLER:     And I can't remember if I did.      Did I

12   move to admit 78?

13                  COURTROOM DEPUTY:     No.

14                  THE COURT:     It's not admitted.

15                  MR. KOEHLER:     The Government moves to admit 78.           02:33:36


16                  THE COURT:     Any objection, Mr. Wahid?

17                  MR. WAHID:     No.

18                  THE COURT:     78 is admitted.

19                  (Exhibit Number 78 was admitted into evidence.)

20   BY MR. KOEHLER:                                                             02:33:44


21   Q.      All right.    The last one is 79.       Do you recognize this?

22   A.      Yes, I do.

23   Q.      And from what is this derived?

24   A.      This is from the Huawei phone belonging to Abdul Wahid.

25   Q.      And was a search warrant executed on that phone?                    02:33:58



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 129 of 187
                                                                         276
                               GREGORY NEVILLE - Direct

 1   A.      Yes.                                                               02:34:00


 2   Q.      And did this come from the UFED report that was derived

 3   from that search warrant's execution?

 4   A.      Yes.

 5   Q.      Is the data here true and correct copy of data that came           02:34:06


 6   that's relevant to his communications with Abdul Khabir Wahid,

 7   Dunston Simpson, Saabir Nurse, and Abdul Malik Abdul Kareem

 8   from May 6, 2015, through June 10, 2015?

 9   A.      Yes, it is.

10                  MR. KOEHLER:     All right.     Move to admit Exhibit 79.   02:34:23


11                  THE COURT:     Any objection, Mr. Wahid?

12                  MR. WAHID:     No.

13                  THE COURT:     All right.     79 is admitted.

14                  (Exhibit Number 79 was admitted into evidence.)

15   BY MR. KOEHLER:                                                            02:34:38


16   Q.      And in this did you see a fairly significant series of

17   phone calls back and forth between Abdul Malik, Abdul Kareem

18   and Abdul Khabir Wahid?

19   A.      Yes.

20   Q.      And did it also correspond to some of his communications           02:34:50


21   with other individuals we've named?

22   A.      Yes.

23   Q.      And then is there a phone call to a number or a text to a

24   number corresponding to Dunston Simpson, Elton Simpson's

25   brother?                                                                   02:35:05



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 130 of 187
                                                                         277
                               GREGORY NEVILLE - Direct

 1   A.      Yes.                                                                02:35:05


 2   Q.      And what nickname does he have in his call log for that

 3   person?

 4   A.      Brother Ibrahim's.

 5   Q.      And did Elton Simpson have a nickname?                              02:35:13


 6   A.      He was Ibrahim.

 7   Q.      And can you read what he texted to Elton Simpson's brother

 8   Dunston?

 9   A.      "Hey Dunston it's Abdul Khabir.        Hey if it's all right

10   with u, I wanted ur mom and dads number just to check on them.              02:35:24


11   I used to have their number years ago when they use to live in

12   Avondale.      Anyhow if u could I would appreciate it if you could

13   give me their number.        I dreamt about Ibraheem.       It was a good

14   dream."

15   Q.      And did Dunston Simpson respond to that?                            02:35:39


16   A.      Yes.   He responded, "Glad to hear you had a positive dream

17   please share with them."

18   Q.      All right.    And next.

19   A.      "I will, Sababir had a dream as well.         In Saabir's dream

20   Ibraheem came to his house.         Saabir let him in, in the dream         02:35:56


21   Saabir knew Ibraheem was dead already Saabir asked Ibraheem

22   what's your situation now and Ibraheem told Saabir that Allah

23   had put him in the highest heaven and that it was sweet, now

24   that's what he dream of all dreams.          I know u may or may not

25   understand and why ur brother did what he did, but I do ur                  02:36:14



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 131 of 187
                                                                         278



 1   brother was STRONG in the religion and very sincere and                   02:36:17


 2   passionate about his sincerity and dedication to Allah enough

 3   where some of us could take a lesson from him he believed and

 4   feared not because he knew God was on his side and thats what

 5   makes me believe he was successful and he got what we all are             02:36:30


 6   struggling for which is heaven."

 7   Q.      And what was the date and time of that message?

 8   A.      It's May 20, 2015.

 9   Q.      And 4:14 p.m.?

10   A.      Yes.                                                              02:36:45


11                  MR. KOEHLER:     If I can have a moment, Your Honor.

12                  I have no further questions for the witness, Your

13   Honor.

14                  THE COURT:     All right, sir.   Thank you, Mr. Koehler.

15                  Mr. Wahid, do you have any questions for this              02:37:44


16   witness?

17                  MR. WAHID:     No.

18                  THE COURT:     All right.   Thank you.

19                  Then, Mr. Neville, you may step down and you are

20   excused.                                                                  02:37:52


21                  (Witness excused.)

22                  MR. KOEHLER:     The United States calls Amy Vaughan.

23                  THE COURT:     Ms. Vaughan, if you would step up to the

24   courtroom deputy, she'll swear you in.

25                  COURTROOM DEPUTY:     Can you state your full name and     02:38:25



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 132 of 187
                                                                         279



 1   spell your last name for the record?                                      02:38:25


 2                  THE WITNESS:     Amy Vaughan.    V-A-U-G-H-A-N.

 3                  (AMY VAUGHAN, a witness herein, was duly sworn or

 4   affirmed.)

 5                                 DIRECT EXAMINATION                          02:38:37


 6   BY MR. KOEHLER:

 7   Q.      Ms. Vaughan, could you please introduce yourself to the

 8   Court?

 9   A.      Yes.    Hello.     I'm Amy Vaughan.    I'm an intelligence

10   analyst for the Counter-Terrorism Division of the FBI.                    02:39:15


11   Q.      Are you presently stationed in Washington DC?

12   A.      Yes.

13   Q.      How long have you been with the FBI?

14   A.      Just about nine years now.

15   Q.      And that whole time have you served as an intelligence            02:39:27


16   analyst?

17   A.      Yes.

18   Q.      What has been your principal area of focus during your

19   career as an intelligence analyst?

20   A.      I have primarily worked counter-terrorism cases dealing           02:39:38


21   with al-Qaeda and ISIS.

22   Q.      And has your focus been on Islamic extremism and terrorism

23   as it relates to that?

24   A.      Absolutely, yes.

25   Q.      During 2015, were you stationed in Phoenix, Arizona?              02:39:52



                              United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 133 of 187
                                                                         280
                                 AMY VAUGHAN - Direct

 1   A.      Yes.                                                               02:39:55


 2   Q.      Did you participate in the investigation into the

 3   aftermath of the terrorist attack or the attack that Elton

 4   Simpson and Nadir Soofi committed in Garland, Texas?

 5   A.      Yes.                                                               02:40:08


 6   Q.      As part of that, did you analyze computer devices?

 7   A.      Yes, I did.

 8   Q.      And can you tell the Court what your role is a in terms of

 9   analyzing electronic evidence with counter-terrorism in mind?

10   A.      As an intelligence analyst that specializes in Islamic             02:40:25


11   extremism, my job was to find any evidence within the digital

12   media that would indicate a nexus to terrorism.             For example,

13   terrorist propaganda.

14   Q.      And would you access the devices themselves or would you

15   access the media in some other form?                                       02:40:48


16   A.      No.     Another team within the FBI would process what's

17   called an image of the device and then I would use special

18   software to interact with the image in order to prevent any

19   alteration or like malware type incidents.

20   Q.      Okay.     And would you flag items for members of the CART         02:41:10


21   team to export on your behalf?

22   A.      Yes.

23   Q.      In this case did you work directly with Agent Robert

24   Meshinsky to have data exported from electronic devices that

25   were seized in connection with this case?                                  02:41:25



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 134 of 187
                                                                         281
                                 AMY VAUGHAN - Direct

 1   A.      Yes, I did.                                                         02:41:28


 2   Q.      And specifically, was one of those devices that you worked

 3   with him on the image of a Samsung Galaxy S5 cell phone that

 4   was seized in Garland, Texas?

 5   A.      Yes.                                                                02:41:40


 6   Q.      I'm doing to direct your attention to Exhibit Number 20

 7   which is in evidence and on your screen.           Do you recognize

 8   that?

 9   A.      Yes.

10   Q.      I'm going to zoom in on a portion of that page.          Do you     02:41:52


11   recognize that portion of the page?

12   A.      Yes, I do.

13   Q.      And can you tell the Court what that is?

14   A.      This is an item from the Internet history on that device

15   and what it indicates is that the user visited a page which is              02:42:03


16   justpaste.it slash ISIHD_leak.          And, actually, the item

17   directly below that indicates that that they first clicked on a

18   link on Twitter which took them to justpaste.it.             The title of

19   the just paste it is on the left and -- would you like me to

20   talk about the content of that particular page?                             02:42:29


21   Q.      We're going to get there in a moment.         So first off, can

22   you tell the Court in general terms what is just paste it?

23   A.      Justpaste.it is a website that provides a service.           It's

24   very, very simple.        It essentially allows people to copy and

25   paste text and then have that text be hosted for other people               02:42:47



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 135 of 187
                                                                         282
                                 AMY VAUGHAN - Direct

 1   to look at.       So they can share, you know, reports or stories or            02:42:51


 2   links to whatever they desire.

 3   Q.      So seeing these two links in here, is it fair to say that

 4   somebody using this phone went to justpaste.it and accessed the

 5   document ISHD_leak?                                                             02:43:10


 6   A.      Yes.

 7   Q.      All right.     And did you go to justpaste.it to see what

 8   that document was?

 9   A.      So at the time that I reviewed this, that particular link

10   had been removed but there is what's called a mirror of that                    02:43:25


11   content which is actually listed in the title of the item.                The

12   belinszky.eu.        So I visited the mirror and retrieved the PDF

13   that would have been on the justpaste.it page.

14   Q.      I'm going to direct your attention to Exhibit Number 21.

15   Do you recognize this?                                                          02:43:55


16   A.      Yes.    That is the PDF.

17   Q.      And is that a true and correct copy of the relevant pages

18   of the PDF that you found on the justpaste.it side that had the

19   title ISHD_leak?

20   A.      Yes.                                                                    02:44:07


21   Q.      All right.     I'm going to -- let's back up one second.

22   That's a true and correct copy.

23                  MR. KOEHLER:     The Government moves to admit

24   Exhibit 21.

25                  THE COURT:     Mr. Wahid, any objection?                         02:44:18



                            United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 136 of 187
                                                                         283
                                 AMY VAUGHAN - Direct

 1                  All right.     I need to be clear.    The last question    02:44:20


 2   you asked the witness:          Is this a true and correct copy of the

 3   relate paged of the PDF you found on the justpaste.it site?

 4                  MR. KOEHLER:     The mirror site.

 5                  THE COURT:     The mirror hosted in Europe?                02:44:32


 6                  MR. KOEHLER:     Correct.

 7                  THE COURT:     All right.   With that, the exhibit is

 8   admitted and that's 21.

 9   BY MR. KOEHLER:

10   Q.      And just to be clear, that mirror corresponded to the same        02:44:40


11   link that you found in the Samsung Galaxy S5?

12   A.      Yes.    In fact, the justpaste.it was made at the same time

13   as all of the mirrors and they all had exactly the same

14   content.

15                  (Exhibit Number 21 was admitted into evidence.)            02:44:53


16   BY MR. KOEHLER:

17   Q.      All right.    And is this one of the pages of that document?

18   A.      Yes.

19   Q.      In general terms, can you tell the Court what the document

20   as a whole was?                                                           02:45:12


21   A.      Yes.    It was a compilation of names and addresses and

22   assignments of military personnel that was stolen or otherwise

23   acquired by members of what was called the IS Hacking Division

24   which they distributed to encourage people to attack or harm

25   the people on the list.                                                   02:45:39



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 137 of 187
                                                                         284
                                 AMY VAUGHAN - Direct

 1   Q.      Was the IS Hacking Division the Islamic State Hacking             02:45:41


 2   Division?

 3   A.      Yes.

 4   Q.      And was the head of that Junaid Hussain?

 5   A.      Yes.                                                              02:45:48


 6   Q.      And is this image on the screen, Major Gena Fedoruk, was

 7   that image obscured on the original version online?

 8   A.      I believe it may have been, yes.

 9   Q.      And Major Gena, G-E-N-A, last name F-E-D-O-R-U-K, was that

10   person one of a number of U.S. service members whose address              02:46:08


11   was released as part of the ISHD_leak release?

12   A.      Yes.

13   Q.      Did you also go through an image of a desktop computer

14   that was found in the Simpson and Soofi residence?

15   A.      Yes, I did.                                                       02:46:41


16   Q.      And did you assess the content of that computer and ask

17   Special Agent Meshinsky to export certain items from that

18   computer yes?

19   A.      Yes.

20   Q.      Was one of those items page 13 of Dabiq, issue two?               02:46:53


21   A.      Yes.

22   Q.      Another one Dabiq, issue five?

23   A.      Yes.

24   Q.      Was another one a screen cap from an official ISIS video

25   of fighters loading artillery?                                            02:47:05



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 138 of 187
                                                                         285
                                 AMY VAUGHAN - Direct

 1   A.      Yes.                                                              02:47:08


 2   Q.      And have you looked at all of these exhibits before coming

 3   to court today?

 4   A.      Yes.

 5   Q.      So rather than place them on the monitor before you, I'm          02:47:12


 6   just going to talk generally about them while you're on the

 7   stand if that's okay.

 8   A.      Sure.

 9   Q.      Another one of a public beheading from Wahliah Halab?

10   A.      Yes.                                                              02:47:24


11   Q.      And an advertisement of an obligation of appointing a

12   Khilafah and the forbiddance of delaying such?

13   A.      Yes.

14   Q.      And a screen cap from an official ISIS Lybia video showing

15   prisoners marched along a beach?                                          02:47:38


16   A.      Yes.

17   Q.      And another one, a video from Wahliah Halab showing the

18   aftermath of a public beheading?

19   A.      Yes.

20   Q.      And then pictures of ISIS fighters with a truckload of            02:47:46


21   prisoners?

22   A.      Yes.

23   Q.      And Twitter searches for both IS as well as ISIS?

24   A.      Yes.

25   Q.      In going through that computer, what would you say the            02:47:56



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 139 of 187
                                                                         286
                                 AMY VAUGHAN - Direct

 1   quantity of this kind of information was?                                 02:48:03


 2   A.      It was extensive and given that what I found was most

 3   likely from a very short period of time, like under a week, it

 4   was voluminous.       Someone had to have been sitting there pretty

 5   much continuously paging through page after page of                       02:48:18


 6   ISIS-related content.

 7   Q.      The list of things the I just read off to you, could you

 8   give the Court an approximate percentage that that represents

 9   of what you actually found on the computer?

10   A.      Oh, it's almost certainly less than 10 percent, maybe two         02:48:36


11   or three percent of the total.

12   Q.      Did you find anything on the computer that indicated that

13   the people who were using the computer had any real significant

14   interest in anything outside of this?

15   A.      It's difficult to say.      I've only recorded the pertinent      02:49:00


16   items.     We don't typically spend much time on what we deem not

17   relevant to the case so I don't have a strong recollection of

18   what other kinds of activity were going on in the computer.

19   Q.      That makes sense.

20                  All right.   I'm going to move on from there but was       02:49:20


21   it fair to say that the people who were using the computer

22   appeared to be fairly focused on the Islamic State in

23   particular?

24   A.      Yes.

25   Q.      All right.    Now, did you also, when you were looking            02:49:34



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 140 of 187
                                                                         287
                                 AMY VAUGHAN - Direct

 1   through the computer, look for items that related to Anwar                 02:49:37


 2   al-Awlaki?

 3   A.      Yes.

 4   Q.      And why would you look for things that are related to

 5   Anwar al-Awlaki?                                                           02:49:48


 6   A.      Anwar al-Awlaki is one of the most prolific and important

 7   radicalizers of the modern era.          He's a figure who is reveered

 8   by jihadists, by ISIS, and al-Qaeda alike.            And he -- his

 9   sermons and writings are very frequently, if not usually,

10   encountered among the effects of individuals who become                    02:50:15


11   radicalized.

12   Q.      And the certain speeches of his, are they reflective of

13   the mind set of groups like al-Qaeda and ISIS?

14   A.      Absolutely.

15   Q.      Did you find one of his lectures on there that is known as         02:50:31


16   "The Dust Will Never Settle Down"?

17   A.      Yes.

18   Q.      And did you listen to the entirety of that lecture as it

19   appeared on the desktop computer?

20   A.      It's quite long so I listened to some excerpts.                    02:50:49


21   Q.      Okay.   And I'm going to play for you exhibits.         Have you

22   reviewed Exhibits 154 through 158 before coming to court today?

23   A.      Yes.

24   Q.      And are those all clipped excerpts from "The Dust Will

25   Never Settle Down"?                                                        02:51:05



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 141 of 187
                                                                         288
                                 AMY VAUGHAN - Direct

 1   A.      Yes, they are.                                                      02:51:06


 2                 MR. KOEHLER:     I'm going to move to admit those but

 3   not place those at this time.

 4                 THE COURT:     You're moving to admit 154 through 158 en

 5   masse?                                                                      02:51:21


 6                 MR. KOEHLER:     That's correct.

 7                 THE COURT:     Any objection?

 8                 MR. WAHID:     No.

 9                 THE COURT:     They are admitted.

10                 (Exhibit Numbers 154 through 158 were admitted into           02:51:27


11   evidence.)

12                 MR. KOEHLER:     Can I have a moment, Your Honor?

13                 MR. MCBEE:     I apologize, Your Honor.     May we pause

14   for just a moment?         Client is in some discomfort.      I just want

15   to talk to him for a second.                                                02:52:15


16                 (Defendant confers with counsel.)

17                 MR. MCBEE:     Judge, Mr. Wahid would like to address

18   the Court about how he's feeling at the moment in terms of

19   being able to proceed.

20                 MR. WAHID:     My head is pounding.     It has been           02:52:39


21   pounding for like over an hour.          It seems like it's getting

22   worse.

23                 THE COURT:     All right, Mr. Wahid.     So a headache of

24   some type?

25                 MR. WAHID:     Yes.                                           02:52:52



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 142 of 187
                                                                         289
                                 AMY VAUGHAN - Direct

 1                 THE COURT:     All right.     Let's -- let me see where we   02:52:52


 2   are in the process.

 3                 Mr. Koehler, how much more do you have with

 4   Ms. Vaughan?

 5                 MR. KOEHLER:     I have two exhibits.     It should take     02:53:01


 6   about two or three minutes.

 7                 THE COURT:     Are you going to ask questions about the

 8   exhibits afterwards or are you just laying the foundation?

 9                 MR. KOEHLER:     Laying the foundation for admission.

10                 THE COURT:     All right.     I'm going to go ahead and do   02:53:13


11   that and then take a break.         I'll give you some substantial

12   amount of time to see if you -- some aspirin or otherwise will

13   make you feel better and if not, I'll take that up if I have

14   to.

15                 Let's go ahead and do that.                                  02:53:25


16   BY MR. KOEHLER:

17   Q.      So Ms. Vaughan, in front of you on the monitor is Exhibit

18   Number 82.       Do you recognize that?

19   A.      Yes, I do.

20   Q.      And --                                                             02:53:33


21                 MR. KOEHLER:     It just disappeared.

22                 COURTROOM DEPUTY:     We can't control it.      It's a

23   short.     They are working on it.

24                 MR. KOEHLER:     It's back.

25   \\\


                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 143 of 187
                                                                         290
                                 AMY VAUGHAN - Direct

 1   BY MR. KOEHLER:                                                           02:53:47


 2   Q.      Can you tell us where this photo came from?

 3   A.      Yes.    This was a photo taken by Abdul Malik Abdul Kareem's

 4   MaxWest phone.

 5   Q.      Was it stored on his phone?                                       02:54:00


 6   A.      Yes.

 7   Q.      And did you recover that during your review of the search

 8   warrant execution on Mr. Abdul Malik Abdul Kareem?

 9   A.      Yes, I did.

10   Q.      Is that a true and correct copy of the photo that came off        02:54:13


11   the phone?

12   A.      Yes.

13                  MR. KOEHLER:     Move to admit 82.

14                  THE COURT:     Is there any objection?

15                  MR. WAHID:     No.   No.                                   02:54:20


16                  THE COURT:     82 is admitted.

17                  (Exhibit Number 82 was admitted into evidence.)

18   BY MR. KOEHLER:

19   Q.      Now, Exhibit Number 83.           Was this also a photograph

20   present on the MaxWest phone?                                             02:54:33


21   A.      Yes, it was.

22   Q.      And is it a true and correct copy of the photo that you

23   had pulled off of that phone?

24   A.      Yes.

25                  MR. KOEHLER:     Move to admit 83.                         02:54:43



                            United States District Court
       Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 144 of 187
                                                                      291



 1              THE COURT:     All right.                                      02:54:45


 2              Mr. Wahid, any objection?

 3              MR. WAHID:     No.

 4              THE COURT:     All right.   83 is admitted.

 5              (Exhibit Number 83 was admitted into evidence.)                02:54:48


 6              MR. KOEHLER:     I have nothing further for this

 7   witness, Your Honor.

 8              THE COURT:     All right.   Mr. Wahid, are you going to

 9   have questions for this witness when we resume?

10              MR. WAHID:     No.                                             02:54:59


11              THE COURT:     All right.   If that is the case, then I

12   can excuse the witness now.

13              Ms. Vaughan, you may step down and you are excused.

14   Thanks you.

15              (Witness excused.)                                             02:55:05


16              THE COURT:     We're going to go ahead and take a

17   half-hour break and see if that improves Mr. Wahid's

18   circumstances.

19              Mr. Koehler, Ms. Brook, if you can tell me, as I read

20   it, the Government only has three witnesses noticed.          I don't     02:55:22


21   know whether you're calling all of them.        Two of them are

22   special agents and one of them an expert witness.          What is your

23   current plan?

24              MR. KOEHLER:     We're going to call Matthew Levitt next

25   and then Stewart Whitson.       I believe the third witness is            02:55:33



                        United States District Court
       Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 145 of 187
                                                                      292



 1   Ms. Stephenson but we are not going to call her to the stand.            02:55:38


 2              THE COURT:    All right.    Let's go ahead and take a

 3   break until 3:30.     We'll come back then.     We'll see if that has

 4   improved things.     So our afternoon break will be a little

 5   longer than usual and I'll see you all then.         We'll figure out    02:55:51


 6   what we're doing from then.      Thank you.

 7              MR. WAHID:    Thank you, Your Honor.

 8              (Recess at 2:56; resumed at 3:30.)

 9              THE COURT:    All right.    Thank you.    Please be seated.

10              Mr. Wahid, how are you feeling?        Do you think you'll    03:30:23


11   be able to concentrate sufficiently?

12              MR. WAHID:    I'm going to try.     I'm just going to hang

13   in there and get it over with, try.

14              THE COURT:    All right.    If you find yourself unable

15   to do so, let me know because if you're representing yourself,           03:30:34


16   I don't want anything to interfere with the effective

17   representation.     We're on schedule so we would just break for

18   the day; all right?

19              Ms. Brook or Mr. Koehler, would you like to call your

20   next witness?     We'll see what we can get done.                        03:30:56


21              MS. BROOK:    Thank you, Your Honor.      Your Honor, the

22   Government calls Dr. Matthew Levitt.

23              Your Honor, it's also possible, depending on how the

24   defendant is feeling, if we just want to make sure that he's

25   capable of following along and isn't affected in any way by not          03:31:53



                         United States District Court
       Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 146 of 187
                                                                      293



 1   feeling good.     We could do his training and experience and                 03:31:57


 2   start tomorrow morning with more substantive material just as

 3   an option.

 4                THE COURT:     All right.   How long will that

 5   preliminary section take?                                                     03:32:08


 6                MS. BROOK:     Probably about 25 minutes.

 7                THE COURT:     So that puts us close to 4 o'clock.        I'll

 8   check in with both sides at that point and see how everybody is

 9   doing.

10                Mr. Levitt, if you would step forward to the                     03:32:19


11   courtroom deputy, she'll swear you in.

12                COURTROOM DEPUTY:     If you could please state your

13   name and spell your last name for the record.

14                THE WITNESS:     Matthew Levitt.    L-E-V-I-T-T.

15                (MATTHEW LEVITT, a witness herein, was duly sworn or             03:32:45


16   affirmed.)

17                MS. BROOK:     Your Honor, as there's no jury here,

18   would the Court mind if I called him "doctor" or would you

19   prefer "mister"?

20                THE COURT:     Given that there isn't a jury and I don't         03:32:58


21   have the same concerns about the appearance of people being put

22   on different levels if you know him as Dr. Levitt, that's fine.

23                MS. BROOK:     Thank you.

24                               DIRECT EXAMINATION

25   \\\


                         United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 147 of 187
                                                                         294
                                MATTHEW LEVITT - Direct

 1   BY MS. BROOK:                                                                03:33:12


 2   Q.      Good afternoon.

 3   A.      Good afternoon.

 4   Q.      Would you please introduce yourself to the Court?

 5   A.      I am Matthew Levitt.      I direct a counter-terrorism program       03:33:15


 6   at the Washington Institute for Near East Policy and am an

 7   adjunct professor at Georgetown University's School of Foreign

 8   Service.

 9   Q.      For how long have you been the director of the

10   Counter-terrorism Institute?                                                 03:33:29


11   A.      I've directed the counter-terrorism program at the

12   Washington Institute since we founded it in late 2001.              I have

13   been in and out of the Washington Institute since 1997.              I've

14   gone into Government a few times and each time I've come back

15   out of Government, I've gone back and returned to the                        03:33:46


16   Washington Institute.

17   Q.      Let's touch briefly on your educational background.           Did

18   you get your Ph.D.?

19   A.      I did.

20   Q.      And where?                                                           03:33:53


21   A.      The Fletcher School of Law and Diplomacy at Tufts

22   University.

23   Q.      And what was the focus of your doctoral there?

24   A.      The impact of terrorist attacks on an ongoing negotiation

25   process.      In particular, I looked at Jewish terrorism and                03:34:09



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 148 of 187
                                                                         295
                                MATTHEW LEVITT - Direct

 1   Islamic terrorism impacting the Oslo peace process.                          03:34:12


 2   Q.      Did you also get your master's degree?

 3   A.      I did.

 4   Q.      And from where?

 5   A.      The same.    Fletcher School at Tufts.                               03:34:21


 6   Q.      What was your focus for your master's?

 7   A.      The Fletcher School, you have to have three areas of

 8   concentration and mine were the Middle East, conflict

 9   resolution, and international security studies.

10   Q.      So in your field of expertise, have you also at times                03:34:35


11   worked for the Government?

12   A.      I have.

13   Q.      And describe for us what you did when you worked for the

14   Government.

15   A.      Well, the first time I worked for the Government was -- I            03:34:46


16   served as a counter-terrorism analyst for the FBI at

17   headquarters from 1998 through late 2001 including 9/11.              I

18   then returned to the Washington Institute, founded the

19   counter-terrorism program, taught at John's Hopkins University

20   School of Advanced International Studies and was then recruited              03:35:13


21   to serve as the Deputy Assistant Secretary for Intelligence and

22   Analysis at the U.S. Department of the Treasury.             That would --

23   sorry.

24   Q.      Generally speaking, what were the areas of focus during

25   your work there?       So as the Deputy Assistant Secretary of               03:35:33



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 149 of 187
                                                                         296
                                MATTHEW LEVITT - Direct

 1   Treasury for Intelligence and Analysis?                                   03:35:38


 2   A.      Well, at Treasury our focus was, in particular, on

 3   financing and logistical support networks for terrorism and for

 4   proliferation.       We focused primarily on terrorism issues and

 5   proliferation issues, Iran, Syria, and North Korea, that type             03:35:56


 6   of stuff.       And at the FBI, it was more generally on Middle

 7   Eastern terrorist groups and their activities either in the

 8   United States or targeting U.S. interests abroad.

 9   Q.      You mentioned teaching at Johns Hopkins?

10   A.      Correct.                                                          03:36:11


11   Q.      Did you teach other places as well?

12   A.      I've taught at Johns Hopkins University for seven or eight

13   years courses in counter-terrorism and now I teach at

14   Georgetown University.

15   Q.      And the classes that you teach at Georgetown, what are            03:36:23


16   they related to?

17   A.      I teach a course at Georgetown now called Combating the

18   Financing of Transnational Threats.

19   Q.      Have you also lectured at West Point?

20   A.      I have.                                                           03:36:35


21   Q.      And specifically at what center at West Point?

22   A.      The Combating Terrorism Center at West Point.

23   Q.      As part of your job, your field of expertise, do you stay

24   current in literature in the field of terrorism?

25   A.      I do.                                                             03:36:49



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 150 of 187
                                                                         297
                                MATTHEW LEVITT - Direct

 1   Q.      Today for the focus of your testimony we're going to focus          03:36:50


 2   on the Islamic State and so as we start off, I want to frame

 3   our vocabulary a little bit.         When we talk about the Islamic

 4   State, from time to time are they referred to by different

 5   names?                                                                      03:37:05


 6   A.      Several.    The group that we now refer to as the Islamic

 7   State sometimes as ISIS or ISIL, sometimes in Arabic Dawla, had

 8   a variety of names over time and, in fact, morphed over time

 9   out of what we used to call, among other things, al-Qaeda in

10   Iraq.                                                                       03:37:25


11   Q.      So they have gone by the name al-Qaeda in Iraq?

12   A.      And multiple other names as well.        Their real inception

13   begins with a man named Abu Musab al-Zarqawi who started off as

14   someone who was close to, but parallel to, al-Qaeda.             He never

15   pledged a bayat, B-A-Y-A-T, oath to bin Laden himself but bin               03:37:46


16   Laden allowed him to open up his own training camp in

17   Afghanistan near Herat, H-E-R-A-T.          And later he founded what

18   became known as al-Qaeda in Iraq and eventually formally became

19   part of the al-Qaeda franchise.

20   Q.      So does ISIS, as it exists now, have derivative roots that          03:38:12


21   go back and include historical figures like Zarqawi?

22   A.      Absolutely.

23   Q.      So when we talk about the research, the writing, the

24   publications that you have done on the Islamic State, does that

25   research extend all the way back to 2002, 2003?                             03:38:30



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 151 of 187
                                                                         298
                                MATTHEW LEVITT - Direct

 1   A.      Yes.   In 2002, 2003, 2004, I was writing about Abu Musab         03:38:36


 2   al-Zarqawi and I have been following him and the group he

 3   founded under its various names, through and including to

 4   today, as the Islamic State.

 5   Q.      And your publications back in 2002, 2003, on this subject,        03:38:50


 6   were they published in the Washington Institute?

 7   A.      Some were published by the Washington Institute.           The

 8   Washington Institute generally, unless there's a copyright

 9   issue, also posts on its website with permission things that

10   are published elsewhere.         But, for example, some of the things     03:39:07


11   I published in that period of time appeared in places like

12   "Jane's Intelligence Review" or the "Terrorism Monitor" from

13   the Jamestown Foundation.         They weren't always published by the

14   Washington Institute itself.

15   Q.      And throughout the years since have you continued to              03:39:21


16   publish on the subject of the Islamic State?

17   A.      Yes.

18   Q.      Specifically, have you published lectures and been

19   involved in publications including "From the Boston Marathon to

20   the Islamic State, Encountering Violent Extremism"?                       03:39:39


21   A.      Correct.

22   Q.      And was that published by you in April of 2015?

23   A.      Yes.

24   Q.      Additionally, "The Rise of ISIL," August of 2016?

25   A.      Yes.                                                              03:39:49



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 152 of 187
                                                                         299
                                MATTHEW LEVITT - Direct

 1   Q.      And "Neither Remaining Nor Expanding, the Decline of the          03:39:50


 2   Islamic State," published in July of 2018?

 3   A.      Correct.

 4   Q.      Those three publications, where were they published?

 5   A.      Those were compilations published by the Washington               03:40:01


 6   Institute for Near East Policy.          They included several

 7   contributions of my own and then I was the editor and so the

 8   forward essay was mine as well.

 9   Q.      Again, the Washington Institute is a peer-reviewed

10   publication?                                                              03:40:20


11   A.      Well, the Washington Institute is a think tank.          It's a

12   nonpartisan think tank focused on U.S. policy towards the

13   Middle East and it publishes its own material as well as

14   allowing its scholars like myself to publish outside of the

15   institute, whether it's in the "New York Times" or "The                   03:40:34


16   Washington Post" or other places.

17                  Before the publications that we publish ourselves,

18   including the ones that you noted, we do have a peer-review

19   process.

20   Q.      Do you run a counter-terrorism lecture series?                    03:40:48


21   A.      Yes.

22   Q.      And where is that?

23   A.      At the Washington Institute for Near East Policy.

24   Q.      So as part of running that counter-terrorism series, do

25   you bring in lecturers from around the world?                             03:40:58



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 153 of 187
                                                                         300
                                MATTHEW LEVITT - Direct

 1   A.      Correct.                                                          03:41:01


 2   Q.      And do those lecturers, as part of that series, discuss

 3   and publish on ISIS?

 4   A.      Yes.

 5   Q.      Are you, in fact, the editor of the volumes that are              03:41:11


 6   produced for that lecture series?

 7   A.      Yes.

 8   Q.      Have you conducted primary field research on the subject

 9   of ISIS?

10   A.      I have.                                                           03:41:29


11   Q.      And is that throughout the world?

12   A.      Not everywhere in the world but, yes, in the Middle East,

13   in Europe as far as Australia and New Zealand, here in North

14   America.

15   Q.      While conducting that research, are you exchanging with,          03:41:42


16   interacting with other people who research and study the

17   subject of ISIS?

18   A.      That's right.     So I will interact with other academics or

19   journalists or Government officials who are studying the same

20   phenomenon I am and we will compare notes.            And part of the     03:41:59


21   process of following something like terrorism out of

22   Government, meaning in the Open Source academic realm, is then

23   kind of balancing that idea, those ideas, off of others that

24   you meet and going through that vetting process.

25                  And so, yeah, I do this regularly.       Most recently     03:42:15



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 154 of 187
                                                                         301
                                MATTHEW LEVITT - Direct

 1   week before last.                                                         03:42:18


 2   Q.      Part of the vetting process related to your own research,

 3   you have the opportunity to discuss your ideas, your

 4   conclusions with other academics in the field?

 5   A.      Absolutely.     And long before they become conclusions.          03:42:30


 6   Q.      Additionally, have you had the opportunity to provide

 7   congressional testimony on the Islamic State?

 8   A.      I have.

 9   Q.      And is that before various different United States House

10   and Senate Congressional committees?                                      03:42:45


11   A.      That's right.

12   Q.      Specifically, twice before the Senate Foreign Relations

13   Committee, once in 2014 and another time in 2016?

14   A.      Correct.

15   Q.      Twice before the House Financial Services Committee again         03:42:55


16   2014, 2016?

17   A.      Correct.

18   Q.      At the United Nations Counter-Terrorism Executive

19   Committee in New York?

20   A.      That's right.                                                     03:43:05


21   Q.      November of 2017.     And as well have you provided

22   Congressional testimony in Canada before their Senate and

23   House --

24   A.      That's right.

25   Q.      -- on the subject of ISIS?                                        03:43:14



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 155 of 187
                                                                         302
                                MATTHEW LEVITT - Direct

 1   A.      Yes.                                                              03:43:16


 2   Q.      Speaking about terrorism organizations at large, have you

 3   testified before in federal court in the United States in

 4   terrorism cases?

 5   A.      Yes, both in the United States and abroad.                        03:43:31


 6   Q.      And approximately how many times have you been called as

 7   an expert witness to testify in terrorism cases throughout the

 8   United States?

 9   A.      Probably two dozen.

10   Q.      And that would be related to different variations,                03:43:45


11   different organizations and terrorist organizations?

12   A.      Correct.

13                  MS. BROOK:   Your Honor, if the defendant is feeling

14   okay, perhaps we can move on into substantive information.

15                  THE COURT:   Let me just ask.                              03:44:09


16                  Mr. Wahid, how are -- how has your ability to

17   concentrate?

18                  MR. WAHID:   I can do it.

19                  THE COURT:   I'm sorry?

20                  MR. WAHID:   I can do it.                                  03:44:18


21                  THE COURT:   Then let's go ahead and push forward.

22   BY MS. BROOK:

23   Q.      In this particular case doctor, were you hired and

24   retained by the Government?

25   A.      Yes.                                                              03:44:27



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 156 of 187
                                                                         303
                                MATTHEW LEVITT - Direct

 1   Q.      And as such, do you expect to be compensated as part of             03:44:28


 2   your work that you've provided in this particular case?

 3   A.      For my time.

 4   Q.      And how much do you make an hour?

 5   A.      $550 an hour.                                                       03:44:38


 6   Q.      Do you know roughly how much you expect to bill in this

 7   particular case?

 8   A.      Probably 10 to $15,000 depending on how long your

 9   questions go.

10   Q.      Fair enough.                                                        03:44:51


11                 What were you asked to do in this case?

12   A.      I was asked to review and opine on the history of Islamic

13   State.     In some cases I'm asked to review a tremendous amount

14   of material related to the case and others not.             This case was

15   the latter.      I was asked to review a few tweets and text                03:45:14


16   messages but that's it related specifically to this case.

17   Otherwise, I was asked to explain the history of the Islamic

18   State, to explain some of the Islamic State's propaganda,

19   organs, walk through the timeline of what happened when and

20   explain in particular the relevance of the incidence where                  03:45:37


21   people either drawing pictures of the Prophet Muhammad, Peace

22   Be Upon Him, or even going so far to do that in a kind of way

23   that made fun.       But at any rate drawing pictures of the

24   Prophet.

25   Q.      So in a nutshell, let's start at the top, what does ISIS            03:45:58



                            United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 157 of 187
                                                                         304
                                MATTHEW LEVITT - Direct

 1   believe in?                                                                03:46:02


 2   A.      That's a tough question.      ISIS believes in several things

 3   and sometimes they seem contradictory.           But at its core, the

 4   Islamic State believes that the entire world should believe and

 5   practice its form, its variation of Islam, which is not the                03:46:18


 6   same that the vast majority of Muslims around the world believe

 7   in.

 8                 And it believes that anybody that doesn't do that is

 9   open game for being killed.         In fact, it's praiseworthy to do

10   so.     The Islamic State does not believe in states or in borders         03:46:37


11   or boundaries.       In fact, Islamic State members don't refer to

12   themselves as the Islamic State in the way that we would think

13   of it.     They say the dawla.      D-A-W-L-A, meaning the state, the

14   state of Islam.

15                 And so, therefore, for them, the idea of the state at        03:46:56


16   its height, for example, the size of territory the size of

17   Great Britain across Syria and Iraq wasn't just Syria and Iraq.

18   The parts in the Sinai in Egypt or in Libya or Yemen or

19   whenever they try to take over a town in the southern

20   Philippines, that's all as much as a part of the state.              And   03:47:17


21   the fact that there's not contiguity doesn't matter because the

22   borders don't matter.

23   Q.      So the state of ISIS is wherever the believers happen to

24   be.     It doesn't bow down to or acknowledge the territorial

25   states that we see; it's just where the people who believe are             03:47:32



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 158 of 187
                                                                         305
                                MATTHEW LEVITT - Direct

 1   located?                                                                   03:47:35


 2   A.      Exactly.    And the ideas of the state is not meant by

 3   definition to be limited to any particular border.

 4                 So the Islamic State would feel distant, antagonistic

 5   towards fellow Arabs or Muslims who they believe are                       03:47:50


 6   insufficiently Islamic but would feel, for example, very close

 7   to an American or a French or an Australian Muslim who

 8   practiced the way they do because that nationality doesn't mean

 9   anything to them.       It's the belief system that matters to them.

10   Q.      So you mentioned that ISIS believes that individuals who           03:48:10


11   are disbelievers should be killed.          What constitutes a

12   disbeliever?

13   A.      Ultimately, anybody who does not believe in their

14   variation of Islam in its extreme.

15                 And so if you believe that you can live in a state           03:48:30


16   and be subservient to that state and that state's rules as

17   opposed to only the rule of God, not enough.            If you do not --

18   if you do anything against that state, the Islamic State, that

19   makes you beyond the pale.

20                 For people who lived within their territory, if you          03:48:49


21   did things like smoking a cigarette, that could be beyond the

22   pale.     So this is a state that believed in things like sexual

23   slavery, the legitimacy in attempting to carry out, for

24   example, genocide against minorities such as the Yazidi,

25   Y-A-Z-I-D-I, minority in Iraq and that that is perfectly                   03:49:07



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 159 of 187
                                                                         306
                                MATTHEW LEVITT - Direct

 1   legitimate.       In fact, it's actually good, that blood needs to            03:49:14


 2   be spilt to cleanse the world in pursuit of their idyllic

 3   Islamic society, Islamic in the sense that they saw it.              Let's

 4   not taint, by any stretch of the imagination, the rest of the

 5   world's Muslims with this.         The vast majority of the Muslims           03:49:29


 6   around the world found the Islamic State to be extremely

 7   distasteful.

 8   Q.      So does the Islamic State caliphate believe in a caliph?

 9   A.      Yes.

10   Q.      And what is the caliph to them?                                       03:49:40


11   A.      In simple terms, the caliph is the ruler of the caliphate

12   but it is also the head of the Muslim ummah, U-M-M-A-H, or

13   nation, the Muslim nation, on earth.           And so the idea is that

14   when Omar al-Baghdadi declared the caliphate and declared

15   himself caliph in late June 2014, the idea was then people need               03:50:06


16   to rally around this caliph.         There is caliphate now.

17                  Remember that the idea of a caliphate is something

18   that all Muslims share, right, not necessarily this caliphate.

19   And so what the Islamic State was trying to do was tell Muslims

20   that the caliphate is here now.          It's not just an idea.      It has   03:50:24


21   been actualized and now that it has been actualized, you have

22   an obligation to get on board.

23   Q.      Let's break that down just a little bit.

24                  So you gave a date at which point the caliph was

25   announced or came into acknowledgment or existence according to               03:50:37



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 160 of 187
                                                                         307
                                MATTHEW LEVITT - Direct

 1   ISIS.     What date was that?                                             03:50:41


 2   A.      It was June 29, 2014, when he declared himself to be the

 3   caliph of this new caliphate.

 4   Q.      So by "he" do you mean a Abu Bakr al-Baghdadi?

 5   A.      Correct.                                                          03:50:55


 6   Q.      And how did he do that?      How was it that he declared

 7   himself?

 8   A.      He took the podium, pulpit, at a famous mosque in Mosul in

 9   northern Iraq and gave a speech, which was highly publicized,

10   making this declaration and calling on all Muslims to now                 03:51:07


11   follow and contribute towards this new caliphate.

12   Q.      Did that sermon, that announcement, have an effect on the

13   followers of ISIS?

14   A.      Certainly.    First of all, it brought the group to its

15   latest incarnation and name, right?          Al-Qaeda in Iraq had         03:51:28


16   become over time the Islamic State in Iraq.            Then as it moved

17   over into Syria as well, it broadened out and started calling

18   itself ISIS, or Islamic State in Iraq and al-Sham, S-H-A-M, or

19   in English perhaps ISIL, Islamic State in Iraq and the Levant.

20   And now no longer limiting itself to borders that it doesn't              03:51:56


21   recognize anyway in Iraq, Syria.          It was just the Islamic State

22   with literally transnational ambitions.

23                 And followers not only in Syria and Iraq began to

24   follow the call.       And so we saw actually at one point multiple

25   Islamic State entities, for example, in Syria and in Sinai and            03:52:17



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 161 of 187
                                                                         308
                                MATTHEW LEVITT - Direct

 1   in Yemen and in Afghanistan, et cetera, and then many more                  03:52:21


 2   followers who maybe didn't have the strength or the numbers or

 3   the power to actually set up an entity-governing space but were

 4   like-minded followers around the world.

 5   Q.      So is the belief that there is a caliph that exists now a           03:52:40


 6   unique concept to ISIS?

 7   A.      It is in the sense that it exists now.         The idea that

 8   there certainly was historically and that there should be

 9   sometime again an Islamic caliphate and a caliph.             That is not

10   unique to the Islamic State at all, which is part of the reason             03:53:01


11   it resonates so much with so many Muslims around the world.

12   This is not a foreign concept.          This is not an innovation.

13                 The innovation is that Baghdadi can simply get up on

14   the podium and announce that he's the caliph and everybody is

15   supposed to follow him.        And the innovation is that then you          03:53:18


16   can engage in the kinds of barbarism, the beheadings and

17   setting people on fire and sexual slavery and all of that kind

18   of stuff that they did, and did in kind of a way that wasn't --

19   they were doing it and didn't feel good about it.             They

20   embraced it.       They promoted it online.      It was part of their       03:53:36


21   radicalization and propaganda.          That entirely is an innovation.

22   Q.      So suffice it to say if you're a follower of al-Qaeda, you

23   don't see Abu Bakr al-Baghdadi as the leader of you or the

24   leader of all Muslims?

25   A.      So of course al-Qaeda is, in and of itself, a very radical          03:53:53



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 162 of 187
                                                                         309
                                MATTHEW LEVITT - Direct

 1   and violent transnational terrorist organization.             But no, even   03:53:57


 2   they don't subscribe to the Islamic State and to Baghdadi as

 3   the caliph.       There's tremendous tension between them.         And on

 4   the ground in Iraq and Syria, they have fought tooth and nail.

 5   And yet at the same time, they have had plenty of instances                  03:54:15


 6   around the world where even as they fight back in the Levant,

 7   ISIS and al-Qaeda optives would cooperate in different places

 8   in the world in their diaspora.

 9                  So in some ways the things that they share, the ties

10   that bind are very, very strong, especially in the diaspora                  03:54:31


11   when you get into Syria and Iraq where they were competing for

12   space and power, they were oil and water.

13                  MS. BROOK:   So, Your Honor, for the purpose of the

14   record, this is an enlarged version of Government's Exhibit

15   Number 53.                                                                   03:54:48


16   BY MS. BROOK:

17   Q.      As we look at Exhibit Number 53, you have been talking

18   about Abu Bakr al-Baghdadi.         Do you see him here?

19   A.      Yes.    The top middle.

20   Q.      So this one (Indicating)?                                            03:55:00


21   A.      Yes.

22   Q.      And, additionally, a few moments ago you were talking

23   about Zarqawi.       Is that this individual?

24   A.      The top left, yes.

25   Q.      We're going to come back to him in just a moment but I               03:55:10



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 163 of 187
                                                                         310
                                MATTHEW LEVITT - Direct

 1   want to dive a little bit deeper into some of the beliefs and                03:55:12


 2   the ideology of ISIS, especially back in 2014, 2015.

 3                  So does ISIS seek to cause attacks in the West

 4   including in the United States?

 5   A.      Certainly.                                                           03:55:29


 6   Q.      And how is it that they -- what sort of form do they want

 7   those attacks to take?

 8   A.      The Islamic State is looser in its kind of tactical plans

 9   than, say, al-Qaeda, which was very hierarchical and wanted

10   things to be tightly controlled and, for example, had pretty                 03:55:46


11   strict rules about who could formally join the organization.

12   Whereas for the Islamic State, so long as you say that you are

13   part of the Islamic State and you pledge allegiance, bayat,

14   al-Baghdadi, you're in.        So there's a spectrum of types of

15   attacks on behalf of the Islamic State.                                      03:56:09


16                  The Islamic State itself can carry out attacks,

17   including sending people abroad to carry out attacks, for

18   example, like the attacks in Paris in late 2015.

19   Q.      Does ISIS encourage home-grown extremists to act here or

20   in other countries in the west?                                              03:56:31


21   A.      Yes.    That's the other part of the spectrum.        You can have

22   attacks that are directed that kind of trained ISIS members are

23   not themselves carrying out but through communication usually

24   in online social media platforms are encouraging or directing

25   people to do all the way to the far end of the spectrum where                03:56:48



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 164 of 187
                                                                         311
                                MATTHEW LEVITT - Direct

 1   it's completely home-grown violent extremists.                            03:56:51


 2                 Somebody sitting in their momma's basement can access

 3   all kinds of material online and because of whatever personal

 4   local grievance they are feeling that may not have anything to

 5   do with ideology creates an intellectual space within which               03:57:02


 6   ideology can fill and can be radicalized and then even

 7   mobilized to actually carry out violence without ever

 8   necessarily even having been in touch with someone from the

 9   Islamic State.

10                 Of course, in the middle you can be a lone offender         03:57:19


11   acting on your own but with encouragement or direction from

12   someone online or on a phone, et cetera.

13   Q.      Based on your research, your studies, your familiarity

14   with the field, why is it that ISIS encourages individuals to

15   support them to attack in the West?          What's the purpose of it?    03:57:38


16   A.      Well, the first point is that just tactically they do it

17   because they can.       The rise of the Islamic State coincided with

18   the rise of social media.         And so suddenly there was this

19   ability to be able to reach not just across oceans and borders

20   boundaries but into people's homes and not just into their                03:57:57


21   computers but into their cell phones.

22                 So I have children -- for those of you that have

23   children, it can be difficult to know what your kids are on at

24   any point.      But they were able to reach in all the way into

25   someone's private space.         But they also want to carry out          03:58:12



                           United States District Court
       Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 165 of 187
                                                                      312
                             MATTHEW LEVITT - Direct

 1   attacks for a variety of reasons.       And on one hand, they want       03:58:15


 2   to deter the West from trying to fight them and undermining

 3   their ability to build this state.       And then at the same time,

 4   even though it seems contradictory, they are also trying to go

 5   to goad the international communities into coming into Syria             03:58:30


 6   and Iraq, Syria in particular because they really do believe in

 7   this end of days millinerial ideology where there will be an

 8   end-of-days fight in the Syrian town of Dabiq.         And they really

 9   do believe that they need to draw the West in so that they can

10   defeat the West in Dabiq per certain interpretations of                  03:58:55


11   prophecy.

12               They also find these types of attacks very useful for

13   building themselves up as a successful and powerful force to be

14   reckoned with.    Many Western recruits, for example, came from

15   broken homes or had criminal backgrounds, especially in Europe.          03:59:16


16   One Belgian counter-terrorism official put it to me as seeing

17   people constantly wanting to go from zero to hero, being part

18   of this very powerful group that was reestablishing the

19   caliphate and gave people the opportunity, as they presented

20   it, to kind of get in on the ground floor and help build up the          03:59:33


21   new caliphate, just like the original followers of the Prophet

22   Muhammad Peace be Upon Him.      This was empowering.

23               This was getting involved in something bigger than

24   one's self.    And these attacks kind of built that perception of

25   the Islamic State being a force to contend with and, therefore,          03:59:52



                        United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 166 of 187
                                                                         313
                                MATTHEW LEVITT - Direct

 1   it was -- aside from everything else, it was a very successful             03:59:55


 2   recruitment platform, fundraising platform, and especially then

 3   as the international community took the fight to the Islamic

 4   State, starting with air strikes in about August 2014, it

 5   became increasingly important for the Islamic State to show not            04:00:12


 6   only relevance, but that they could still hit us.

 7                 Like you might be able to defeat us on the

 8   battlefield with your better weapons and tanks and planes, but

 9   we can still hit you behind he enemy lines in your underbelly

10   where it hurts you, in your cities; and, therefore, we saw                 04:00:31


11   attacks from Nice, France, to Berlin to Turkey, to the United

12   States, France, Paris, really all over the world.

13   Q.      So along those lines, what effect, if any, did ISIS want

14   these attacks in the West to have on ordinary civilians who

15   lived in the United States?                                                04:00:50


16                 MR. MCBEE:    Judge, I'm sorry.     Before the answer, Mr.

17   Wahid would like to address the Court.

18                 MR. WAHID:    I'm sorry.    I've have a weak -- I need go

19   to the bathroom.

20                 THE COURT:    Let's go ahead and take a restroom break       04:01:03


21   for anybody that needs it.

22                 And anybody else in the courtroom, if you need to

23   stand up and stretch, and that includes in the box or

24   elsewhere, that's fine.

25                 Thank you, Mr. McBee.                                        04:01:21



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 167 of 187
                                                                         314
                                MATTHEW LEVITT - Direct

 1                 (Recess at 4:01; resume at 4:05.)                           04:01:24


 2                 THE COURT:    All right.    Everyone is back so you can

 3   proceed whenever you're ready.

 4                 MS. BROOK:    Thank you.

 5   BY MS. BROOK:                                                             04:05:16


 6   Q.      Sir, I think we left off on talking about the effect of

 7   civilians in the West of these attacks.           Based upon your

 8   research, your qualifications, staying current in the field,

 9   what effect, if any, does ISIS believe that these attacks in

10   the West will cause on ordinary civilians here in the West?               04:05:31


11   A.      So terrorism is meant to terrify and it's meant to scare.

12   Understanding that in the West and Western democracies we have

13   a bottom-up system where people vote, leaders need to take into

14   account what people are feeling, that if you can affect a

15   population's commitment to fighting abroad, to sending their              04:05:56


16   sons and daughters to fight, perhaps you can minimize or negate

17   a nation's will to fight.

18                 So there is the issue of just deterrence of trying to

19   make it more complicated for countries to want to be able to

20   continue taking the fight to them, in this case primarily in              04:06:17


21   Syria and Iraq.       And there's historical precedent for that.

22   Consider, for example, when al-Qaeda in Iraq, again which is

23   ISIS under one of the earlier names, successfully got the

24   Spanish Government to pull out of the coalition in Iraq by

25   carrying out an attack in Madrid several years ago.                       04:06:37



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 168 of 187
                                                                         315
                                MATTHEW LEVITT - Direct

 1                 But part of the Islamic State ideology and propaganda         04:06:43


 2   is also that, you know, this is an ideological battle.              You

 3   need to take the fight to the nonbelievers and it's not enough

 4   just to target their soldiers.          Those are people who sign up

 5   for dangerous things and expect maybe to die.            If you really      04:07:01


 6   want to be able to affect their commitment to their world view,

 7   you have to be able to hit their civilians, too.             Show that we

 8   and our idea are stronger.

 9   Q.      You had mentioned the end of days and an apocalyptic

10   battle in Dabiq.       Does, based on your research, publications,          04:07:19


11   ISIS's agenda play into governmental policy here in the West

12   hoping to have an effect on that end of days apocalypse?

13   A.      As I said earlier, one of their goals is to draw the West

14   into this fight.       They need their enemy to come to Dabiq to

15   engage in this battle in this town in Syria for that prophecy,              04:07:46


16   as they understand it, to be realized.           And so they see

17   themselves as literally taking actions that are making the

18   prophecy be realized.        These actions -- these acts of violence

19   are for ISIS.       Again, we're not talking about the vast majority

20   of Muslims; but for ISIS, these are a form of worship of                    04:08:11


21   service.

22   Q.      So let's talk about some of the historical origins of the

23   tenets or the beliefs within ISIS.          You had spoken earlier

24   about Zarqawi and the influence that he may have had on ISIS.

25   Describe for us who he is.                                                  04:08:34



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 169 of 187
                                                                         316
                                MATTHEW LEVITT - Direct

 1   A.      Was.    He was killed in Iraq and he was the forefather of         04:08:37


 2   what is now called the Islamic State.           Again, he had his own

 3   kind of militant group that shared the ideology of al-Qaeda but

 4   worked alongside them in Afghanistan.           He ran his own training

 5   camp with al-Qaeda's permission but independent of al-Qaeda.               04:08:56


 6   But then later founded what became al-Qaeda in Iraq and did

 7   pledge a bayat to al-Qaeda leadership.           Al-Qaeda leadership was

 8   not happy that his al-Qaeda branch was so much more violent

 9   than any other and didn't seem to be bothered whatsoever if

10   they carried out attacks that killed fellow Muslims.                       04:09:18


11   Especially they didn't mind in his case if it was Shia Muslims,

12   these are Sunni Muslim groups, in part because they believe

13   this sectarian fight was part of the divine prophecy.

14                  Al-Qaeda leaders tried to hold him to task for that

15   and failed and that kind of idea of extreme violence started               04:09:40


16   with him and has been taken to a whole new level now by those

17   who have succeeded him in the Islamic State and they constantly

18   point back to quotes of his as founding doctrine for who they

19   are today.

20   Q.      And I think you said but I may have missed it, is he still         04:10:00


21   alive?

22   A.      No.    He was skilled.

23   Q.      Do you know roughly when he was killed?

24   A.      He was killed in an air strike in Iraq during the

25   coalition war 2006 or '7 maybe.          I don't know.                     04:10:11



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 170 of 187
                                                                         317
                                MATTHEW LEVITT - Direct

 1                  MS. BROOK:   Your Honor, I'm going to place on the              04:10:17


 2   overhead what already has been admitted into evidence as

 3   Government's Exhibit Number 17.

 4   BY MS. BROOK:

 5   Q.      Do you recognize what this is?                                         04:10:37


 6   A.      Yes.

 7   Q.      Describe it.

 8   A.      This is the fifth issue of Dabiq which I believe was

 9   published in November, late November, 2014.            Today Dabiq is one

10   of the primary Islamic State glossy magazines in English.                 It   04:10:54


11   produced several in multiple languages and it was made

12   available online through social media platforms, a wide range

13   of platforms.       And if you took one down, it would pop up

14   somewhere else.        You can still get it online today.

15                  And it included interviews with Islamic State leaders           04:11:17


16   and it literally is the mouthpiece, one of the mouth pieces of

17   the Islamic State.

18   Q.      So following up on that, does the contents of these

19   magazines speak for the ideology that is ISIS?

20   A.      Absolutely.     So they would do things like frequently                04:11:33


21   either interview or have long quotes from ISIS Islamic State

22   leaders.       You have on the board, for example, Abu Mohamed

23   al-Adnani on the top right who was an ISIS spokesman until he

24   was killed I think in 2016.         He appears frequently in Dabiq.

25   Q.      Let's turn to the first page of Dabiq and pull in.           Again,    04:11:56



                            United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 171 of 187
                                                                         318
                                MATTHEW LEVITT - Direct

 1   this is issue number five.         Is there a quote or -- a quote that    04:12:07


 2   is constant throughout these issues?

 3   A.      They all start with this quote on the table of contents

 4   page from Abu Musab al-Zarqawi who was, as we said, kind of

 5   their forefather and it's kind of the same quote every time.              04:12:27


 6   Q.      What does it say?

 7   A.      "The spark has been lit here in Iraq, and its heat will

 8   continue to intensify -- by Allah's permission -- until it

 9   burns the crusader armies in Dabiq."

10   Q.      What does that mean?                                              04:12:41


11   A.      In other words, Zarqawi had said back in the day that they

12   had lit this spark of jihad, this religious fight, and that it

13   would not be limited to Iraq, that ISIS heat would intensify.

14   It would draw in others and with God's permission, with God's

15   help, it would continue until eventually there was this                   04:13:03


16   end-of-days battle that we have been referring to in the Syrian

17   town of Dabiq where they would, as it says here, burn the

18   crusader, meaning Western armies.

19   Q.      Who do ISIS followers believe they are going to be

20   fighting against in this battle in Dabiq?                                 04:13:21


21   A.      It's the West in general but in particular armies of

22   countries that have engaged in the fight against them in Syrian

23   Iraq.     Let's be clear, they were already dead set opposed to

24   the entire Western world, the entire non-Muslim world, the

25   entire non-Islamic State Muslim world before anybody, you know,           04:13:43



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 172 of 187
                                                                         319
                                MATTHEW LEVITT - Direct

 1   pointed a gun in their direction.          Certainly once the              04:13:48


 2   international community decided to try and prevent the Islamic

 3   State from conquering more territory, enslaving more people, et

 4   cetera, they focused their anger on Western countries like the

 5   United States and France and Germany, et cetera.                           04:14:04


 6   Q.      We'll come back to this.      Tell us about who Shayk Abdullah

 7   Azzam is.

 8   A.      Shayk Abdullah Azzam who also appears on your board there

 9   on the bottom left --

10   Q.      This one (Indicating)?                                             04:14:27


11   A.      Yes.

12   Q.      -- was an extremist Palestinian preacher, originally from

13   the West Bank of the Palestinian territories who moved to

14   Afghanistan and was a dominant force in what became the Afghan

15   jihad against the Soviets back in the 1980s.            He together with   04:14:53


16   Osama bin Laden founded something called the Afghan Services

17   Bureau or Makhtabal-Kidmat, M-A-K-H-T-A-B-A-L, hyphen,

18   K-I-D-M-A-T, rough transliteration, which grew into an

19   international logistical facilitation and fundraising network

20   that helped radicalize, recruit, facilitate and pay for the                04:15:24


21   travel of Muslims from around the world to go and fight in

22   Afghanistan, the first of the modern flow of what we now call

23   foreign terrorist fighters.

24                  He died in a mysterious car bombing that some people

25   attribute to bin Laden.        No one really knows.      The reason some   04:15:46



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 173 of 187
                                                                         320
                                MATTHEW LEVITT - Direct

 1   people attribute to it bin Laden is because by the end of the               04:15:49


 2   Afghan jihad, the two of them began to have a disagreement over

 3   where to take this transnational network next.            There was never

 4   an idea of just disbanding.          They built this system.     Abdullah

 5   Azzam wanted to leverage it next to destroy Israel.             He was a    04:16:03


 6   Palestinian.

 7                  Bin Laden said, no.     We should leverage it to knock

 8   off the head of the snake, as he put it, meaning the United

 9   States and the Western countries that support Israel and the

10   insufficiently Islamic Arab states without the support of the               04:16:22


11   West, they could never function and then they will just

12   collapse.

13                  But the point is, he wrote a series of tracts which

14   became tremendously inspirational for people at the time and

15   ever since.       And so even though, by all logic, the Islamic             04:16:37


16   State goes far beyond where he was, his original writing and

17   some of the fundamental ideas about how there is an obligation,

18   a personal obligation on each individual Muslim, not in the

19   Muslim community but on each and every person to go and engage

20   in jihad, in militant jihad, that idea has become something                 04:16:58


21   that makes his material required reading for just about every

22   prospective jihadi.

23   Q.      Did he author the book Defence of the Muslim Lands?

24   A.      Yes.

25   Q.      And did that book, likewise, discuss the concept of                 04:17:12



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 174 of 187
                                                                         321
                                MATTHEW LEVITT - Direct

 1   personal responsibility that you were speaking about a moment               04:17:17


 2   ago?

 3   A.      Yes.

 4   Q.      And just in layman's terms, the concept of personal

 5   responsibility, that has to do with taking action in your own               04:17:23


 6   hands?

 7   A.      Well, there are certain things within most religions,

 8   including Islam, that need to be done.           But they are not

 9   necessarily a requirement on every individual that needs to get

10   done.     The community needs to make sure that they get done.              04:17:37


11                  And then there are things that are the obligation on

12   each and every person.        I don't think that that is necessarily

13   unique to the Muslim religion.          For Azzam, and ones that came

14   after, the idea that a militant jihad, as the title of his book

15   suggests, in Defence of Muslim Lands, and in defense of the                 04:17:55


16   Islamic nation more generally is an obligation on every

17   individual Muslim.

18   Q.      And is that related to the offensive jihad concept?

19   A.      Yes.    Of course jihad has two basic meanings.        One, which

20   the Prophet Muhammed, Peace be Upon Him, actually described as              04:18:14


21   the greater jihad, is self-improvement, becoming a better

22   person, practicing your religion better.           And of course there's

23   nothing wrong with any of that.

24                  And there's also violent jihad, which the Prophet

25   described as the lesser jihad.          And the innovation of modern        04:18:31



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 175 of 187
                                                                         322
                                MATTHEW LEVITT - Direct

 1   jihadism today is that they describe this as the more important             04:18:34


 2   of the jihads.        And, in fact, some of them -- traditional Islam

 3   has five pillars of Islam, five core ideas, including fasting

 4   in the holy month of Ramadan and giving charity and going on

 5   pilgrimage once in one's life.          For the jihadis there's a sixth     04:18:53


 6   pillar of jihad, and the most important -- sixth pillar of

 7   Islam, excuse me, the most important, and that is jihad.

 8   Q.      So let's move on for a moment.       We are going to pull an

 9   exhibit up, Defence of the Muslim Lands.           It's a book that's in

10   evidence.                                                                   04:19:11


11                   MS. BROOK:   Oh, it's up there?    I'll get to that in a

12   minute.

13   BY MS. BROOK:

14   Q.      Let's move on and talk about Anwar al-Awlaki.          Do you see

15   Anwar al-Awlaki on Exhibit Number 53?                                       04:19:21


16   A.      Awlaki's picture is being used here in the Twitter handle.

17   Q.      Okay.     So on the overhead is already admitted, Exhibit

18   Number 70, and then likewise Exhibit Number 53 on the board.

19   Let's turn to 70.        You recognize Anwar al-Awlaki here?

20   A.      Yes.                                                                04:19:36


21   Q.      And that Anwar al-Awlaki inspired or affected people who

22   are violent extremists?

23   A.      Anwar al-Awlaki was a U.S. born Muslim cleric who became

24   very, very extreme and became a leader of al-Qaeda in the

25   Arabian Peninsula, al-Qaeda's branch in Saudi Arabia and Yemen.             04:20:00



                            United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 176 of 187
                                                                         323
                                MATTHEW LEVITT - Direct

 1   He was based in Yemen.        He was extremely articulate.       And on   04:20:00


 2   top of that, because he spoke American-accented, American

 3   vernacular English, he was extremely accessible to people from

 4   English-speaking countries.

 5                 A lot of his earlier lectures he had -- he gave many,       04:20:24


 6   many lectures, which are available as audio files online even

 7   today.     Many of them are about the history of Islam, the

 8   history of the Prophet Muhammed, Peace be Upon Him, and they

 9   really are very -- became very popular lectures for people who

10   were either Muslim but were not particularly observant, didn't            04:20:43


11   know much about their religion, or people who were converts or

12   looking to convert.

13                 But then as you go farther along, al-Awlaki's career

14   and trajectory, his lectures become explicitly violent,

15   extremely violent calling for terrorism targeting civilians,              04:21:01


16   explaining why targeting soldiers is not enough, specifically

17   calling for attacks in the West, specifically in the United

18   States.      And many, many cases of either attacks that were

19   successful here in the United States have had connections back

20   to Anwar al-Awlaki.                                                       04:21:19


21                 He was killed in I think 2011 but he -- as if lives

22   on online and continues to come up in cases today because you

23   can still access his material online.

24   Q.      Did Anwar al-Awlaki also espouse on the idea of end of

25   days?                                                                     04:21:43



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 177 of 187
                                                                         324
                                MATTHEW LEVITT - Direct

 1   A.      He did espouse on the ideas of end of days.          He talked     04:21:43


 2   about the idea of this ultimate fight in Dabiq.             Although he,

 3   in his lifetime, was al-Qaeda in the Arabian Peninsula, he died

 4   before the rise of the Islamic State.           The Islamic State quotes

 5   him in their Dabiq magazines.         They have a battalion named the      04:22:05


 6   Anwar al-Awlaki Battalion.

 7                   The Islamic State has kind of adopted him because his

 8   positions were so close to theirs, even though he died before

 9   they came to be in their current incarnation.            And so it

10   doesn't surprise at all.         It's not uncommon at all for Anwar        04:22:25


11   al-Awlaki to feature as a prominent ideologue and radicalizer

12   even in the context of the Islamic State.

13   Q.      Are you familiar with the sermon by Anwar al-Awlaki "The

14   Dust Will Never Settle"?

15   A.      I am.                                                              04:22:44


16   Q.      And have you had the opportunity to listen to audio clips

17   Government Exhibits 154, 155, 156, 157 and 158?

18   A.      I have.

19   Q.      And do those clips reflect parts of that sermon "The Dust

20   Will Never Settle Down"?                                                   04:23:02


21   A.      Yes.

22                   MS. BROOK:   Your Honor, these are already admitted.

23   What I intend to do -- they are very brief -- is just play

24   three of them and to talk about them quickly.

25                   THE COURT:   All right.   Go ahead.                        04:23:12



                            United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 178 of 187
                                                                         325
                                MATTHEW LEVITT - Direct

 1                   MS. BROOK:   At this point we're going to play 154.       04:23:15


 2                   (Exhibit 154 was played.)

 3                   MS. BROOK:   And then let's go ahead and play 156.

 4                   (Exhibit 156 played.)

 5   BY MS. BROOK:                                                             04:23:55


 6   Q.      What is Anwar al-Awlaki talking about in those two clips?

 7   A.      He's making it clear that people who are not respectful of

 8   the prophet and his message don't need to ask permission to

 9   carry out an act of violence in retribution for that and that

10   for those people, for example, who think that the way to                  04:24:18


11   respond to that is boycotting products.           For example,

12   boycotting Danish products, a reference to boycotting Danish

13   products in the wake of a Danish cartoon fiasco where they were

14   publishing cartoons of the Prophet which for the majority of

15   Muslims is considered an insulting thing, whether or not the              04:24:37


16   picture is kind of an insulting picture.           And sometimes they

17   really are insulting.         That boycotting products, that's more

18   Gandhi.        That's not what the Prophet Muhammed would have done

19   or wanted according to al-Awlaki.

20   Q.      So, in fact, was this sermon a response to those cartoons         04:24:56


21   in referencing there the Danish cartoons?

22   A.      Yes.

23   Q.      And let's go ahead and play 158.

24                   (Exhibit 158 played.)

25   Q.      What, during this sermon, was he advocating?                      04:25:23



                            United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 179 of 187
                                                                         326
                                MATTHEW LEVITT - Direct

 1   A.      He's advocating people carrying out acts of violence in                  04:25:26


 2   retribution for these depictions of the Prophet Muhammad.

 3                 MS. BROOK:    So this is 158.     I believe inadvertently

 4   159 was played a moment ago but they were all admitted.

 5   Q.      But I want to break down for a moment what 158 is about.                 04:26:38


 6   Blasphemy against whom?

 7   A.      Blasphemy against the Prophet Muhammad, blasphemy against

 8   Islam.     That those who are blasphemist, disrespectful -- in

 9   this case we're talking about the cartoons -- about the Prophet

10   Muhammad, they are creating a storm that will not have an end.                   04:26:59


11   The dust will not settle down, as he says.            In other words,

12   it's going to rile up, radicalize, mobilize Muslims around the

13   world to want to exact revenge for this blasphemy.

14                 Remember for these types of extremists, whether it's

15   al-Awlaki or as you continue to the Islamic State, blasphemy is                  04:27:22


16   worthy of death.       Not just that it's okay, that that's the

17   appropriate punishment, and in doing it is a good thing.

18   Q.      What is interpreted by the phrase here "have actually

19   walked straight into a hornets' nest"?

20   A.      That by virtue of being blasphemous about the Prophet                    04:27:41


21   Muhammad, these people have brought this upon themselves.                 They

22   have -- you walk into a hornets' nest and the hornets can't

23   help but attack in defense.

24                 And so the idea is the same here, that this is now --

25   that Muslims will not have a choice but to attack the West in                    04:27:59



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 180 of 187
                                                                         327
                                MATTHEW LEVITT - Direct

 1   response for this blasphemous action targeting the beloved                 04:28:05


 2   Prophet Muhammad.

 3   Q.      Are you familiar with another attack, the Charlie Hebdo

 4   attack January 7, 2015?

 5   A.      I am.                                                              04:28:17


 6   Q.      And what was that about?

 7   A.      Charlie Hebdo is and was a satirical magazine based out of

 8   Paris, satirical in the extreme.          It supposedly is that, so

 9   satirical making fun and insulting everybody, that it's

10   supposed to be a statement about freedom of the press.                     04:28:38


11                   They do things that are borderline or well over the

12   borderline of anti-Semitism, Islamophobia -- I don't know if

13   there's anybody that is safe from their satire, so many people

14   don't like them very much.

15                   But in this particular attack, two brothers, the           04:28:56


16   Kouachi brothers, K-O-A-C-H-I, carried out a shooting attack at

17   the Charlie Hebdo offices killing several people there.              And

18   the attack was later claimed by al-Qaeda in the Arabian

19   peninsula.        They received their weapons from another individual

20   named Ahmed Coulibaly, Ahmed, A-H-M-E-D; Coulibaly,                        04:29:29


21   C-O-U-L-I-B-A-L-Y.        He went on to kill a French Muslim police

22   officer and to carry out a shooting attack at a kosher grocery

23   store.     This was all in Paris.       And he self-identified in a

24   video he had taped as having done this for and on behalf of the

25   Islamic State.                                                             04:29:55



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 181 of 187
                                                                         328
                                MATTHEW LEVITT - Direct

 1   Q.      You had mentioned, as our chronology of 2014, 2015 is put             04:29:56


 2   together, that there was a proclamation that came from Adnani

 3   in September of 2014.

 4   A.      That's right.

 5   Q.      I'm turning to the last article segment inside issue                  04:30:09


 6   number five of Dabiq, which is Government's Exhibit 17.

 7                  Are you familiar with this article?       I don't know if

 8   it's showing on the overhead.

 9                  MS. BROOK:   Can we switch to the -- I'm sorry.        Thank

10   you.                                                                          04:30:30


11   Q.      So are you familiar with this article which is the last

12   article inside issue five of Dabiq?

13   A.      Yes.

14   Q.      And in this article -- and we'll get to the essence of the

15   article in a moment.        But does it quote Adnani's address or             04:30:42


16   call to action?

17   A.      Yes.

18   Q.      Do you see it here on page one of the article here "If I

19   were the U.S. President Today" by John Cantlie?

20   A.      Yes.     The title you just read is off the screen but that           04:31:00


21   is at the top of the screen.         Yes.

22   Q.      Can you read for us where it starts to talk about Sheikh

23   al-Adnani?

24   A.      I'm starting from the very bottom right of the page 36.

25   Q.      M'hum.                                                                04:31:18



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 182 of 187
                                                                         329
                                MATTHEW LEVITT - Direct

 1   A.      "It was Shaykh Abu Muhammad al-Adnani's call to action for        04:31:18


 2   Muslims wherever they were to rise up and fight the enemies of

 3   the Islamic State that brought almost instant reaction from

 4   around the world."

 5                 "Quote, do not let this battle pass you by wherever         04:31:38


 6   you may be, end quote, commanded the Shaykh.

 7                 "Quote, you must strike the soldiers, patrons, and

 8   troops of the tawaghit.        Strike their police, security and

 9   intelligence members.        If you can kill a disbelieving American

10   or European -- especially the spiteful and filthy French -- or            04:31:58


11   an Australian, or a Canadian, or any other disbeliever from the

12   disbelievers waging war against it's Islamic State, then rely

13   upon Allah, and kill him in any manner or way however it may

14   be."

15   Q.      The article there continues in the red block on the right.        04:32:19


16   What does that red block on the right discuss?

17   A.      So as the article points out, immediately following the

18   September call to action where for the first time the Islamic

19   State wasn't just saying, "Come, join the Islamic State," they

20   were also saying, "Stay where you are and carry out attacks in            04:32:39


21   your home land if you can," that immediately people started

22   heeding that call.

23                 And in this red block on the right-hand side of the

24   page, they cite to two actions, two attacks, that occurred, one

25   in Canada one in Australia, both in October, so within weeks              04:32:54



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 183 of 187
                                                                         330
                                MATTHEW LEVITT - Direct

 1   after this call to action and individuals whose actions were                 04:33:01


 2   claimed by the Islamic State.

 3   Q.      And down below does the article go on to discuss the

 4   desired effect of these articles or of these attacks rather?

 5   A.      Yes.                                                                 04:33:18


 6   Q.      Can you read for us where it talks about that?

 7   A.      It's on the bottom right.       "All of these attacks were the

 8   direct result of the Shaykh's call to action, and they

 9   highlight what a deadly tinderbox is fizzing just beneath the

10   surface of every western country, waiting to explode into                    04:33:33


11   violent action at any moment given the right conditions.

12   Suddenly the mujahidin of the Islamic State weren't some

13   esoteric concept fighting in a land nobody knew or cared about,

14   they were on the doorstep of millions of people living in some

15   of the biggest, most modern cities in the western world.              The    04:33:52


16   attacks served as a damning indictment of America's continued

17   policy of foreign intervention.          Everything in the United

18   States and its allies had been fighting for in the, quote, war

19   on terror, end quote, the old, quote, if we don't fight them

20   there we'll," next page, "have to fight them here, quote,                    04:34:11


21   reasoning, was in one week shown to have completely failed."

22   Q.      Let's go back to the first page for a moment.          Who is this

23   article purported to be written or authored by?

24   A.      By John Cantlie.

25   Q.      Who is John Cantlie?                                                 04:34:41



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 184 of 187
                                                                         331
                                MATTHEW LEVITT - Direct

 1   A.      John Cantlie is a Western journalist who was kidnapped and        04:34:43


 2   was and believed still is being held by the Islamic State.

 3   Q.      And based upon what you know about John Cantlie and his

 4   use by the Islamic State, what is the purpose of having him

 5   author these articles?                                                    04:34:58


 6   A.      So the Islamic State effectively forced John Cantlie to

 7   serve as a reporter for them.         Presumably he wrote these

 8   presumably based on information that he was told to share.

 9   There are also videos that he did.          And the idea is that you

10   have a Western journalist, respected journalist, who will speak           04:35:17


11   to the West and that it will be better received than if one of

12   their fighters gives the same message.

13                 Sort of the same way like when an Anwar al-Awlaki

14   speaks in an American-accented or vernacular English, it's more

15   accessible here to John Cantlie, who is a reputable, well-known           04:35:39


16   journalist who can speak to a Western audience in a way that

17   they commonly are familiar with hearing news on like they do on

18   their evening newscasts.

19   Q.      Does the last page of this article also reference American

20   governmental leaders and how that plays into ISIS's agenda?               04:36:00


21   A.      So it does.    It cites to a former U.S. official, Michael

22   Scheuer, and uses something he said or wrote actually to make

23   their own point.

24   Q.      Who is Michael Scheuer?

25   A.      Michael Scheuer is a retired CIA official who at one point        04:36:26



                           United States District Court
          Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 185 of 187
                                                                         332
                                MATTHEW LEVITT - Direct

 1   led the Alec Station which was the bin Laden group and the                  04:36:31


 2   period leading up to and right after 9/11.            I think he was

 3   there in the period leading up to.

 4   Q.      And does this article reference a quote by Michael

 5   Scheuer?                                                                    04:36:47


 6   A.      Yes.

 7   Q.      What does it say?

 8   A.      It says, "I've quoted him far too often in past but hope

 9   he will forgive me if I reach into the box of Michael Scheuer

10   quotes once again.          In a text published on the 2nd of September     04:36:58


11   commented, quote, we are far past facing terrorists.              Rather,

12   we are in the midst of fighting an international insurgency,

13   and we are on the way to a world war that the United States

14   will have to fight at home and abroad if the foreign-policy

15   status quo is retained, end quote."                                         04:37:17


16                  And then he continues in his own voice:        "Boom --

17   there it is, just as Michael predicted.           Spurred on by

18   continual American intervention, the sphere of influence of the

19   Islamic State has expanded to such a degree that they can now

20   order attacks on U.S. soil by complete strangers via word                   04:37:32


21   alone.     An international insurgency.        It's the nightmare

22   scenario for the governments, one they've spent trillions

23   trying to avoid but, ironically, fueled instead with their

24   constant meddling in the affairs of the Muslim world."

25                  MS. BROOK:     Your Honor, this is probably a good place     04:37:53



                           United States District Court
       Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 186 of 187
                                                                      333
                             MATTHEW LEVITT - Direct

 1   to end for the night if you wanted to stick with that                   04:37:55


 2   timetable.

 3                THE COURT:   About how much more do you have with this

 4   witness tomorrow?

 5                MS. BROOK:   20 minutes.                                   04:38:01


 6                THE COURT:   All right.    Then we will adjourn for the

 7   evenly.

 8                Dr. Levitt, you may step down if you like.       We're

 9   going to go ahead and start a little bit later tomorrow.           If

10   everybody can be ready to go at 10 o'clock, we will commence            04:38:16


11   then and we will go through the conclusion of the Government's

12   evidence and then if Mr. Wahid wishes to call any witnesses

13   himself or testify himself, we'll do that.

14                MR. MCBEE:   Judge, I was just hoping if I could

15   humbly ask if we could start at 10:30 tomorrow and if we can't,         04:38:33


16   it's not a huge issue.      I just have a client in Superior Court

17   and there's a slim chance I might be able to get her out.

18                THE COURT:   I think I'm going to hold to the plan to

19   start at 10 o'clock.      If you're close and know and need a few

20   minutes after that, I'll be all right.        But I need to keep this   04:38:54


21   matter moving; all right?

22                All right.   Thank you, all.    We are adjourned.

23                (Whereupon, these proceedings recessed at 4:38 p.m..)

24                                  * * * * *

25


                         United States District Court
       Case 2:17-cr-00360-JJT Document 312 Filed 06/18/20 Page 187 of 187
                                                                      334
                             MATTHEW LEVITT - Direct

 1                           C E R T I F I C A T E                          04:39:00


 2

 3              I, ELAINE M. CROPPER, do hereby certify that I am

 4   duly appointed and qualified to act as Official Court Reporter

 5   for the United States District Court for the District of               04:39:00


 6   Arizona.

 7

 8              I FURTHER CERTIFY that the foregoing pages constitute

 9   a full, true, and accurate transcript of all of that portion of

10   the proceedings contained herein, had in the above-entitled            04:39:00


11   cause on the date specified therein, and that said transcript

12   was prepared under my direction and control, and to the best of

13   my ability.

14

15              DATED at Phoenix, Arizona, this 15th day of June,           04:39:00


16   2020.

17

18

19

20                                     s/Elaine M. Cropper                  04:39:00


21                                     _________________________________
                                        Elaine M. Cropper, RDR, CRR, CCP
22

23

24

25                                                                          04:39:00



                        United States District Court
